Filing Case 0:20-cv-61261-RAR
       # 109482137              Document
                    E-Filed 06/26/2020   6 Entered
                                       03:50:29 PM on FLSD Docket 06/26/2020 Page 1 of 162

                                             IN THE CIRCUIT COURT OF THE
                                             17th JUDICIAL CIRCUIT IN AND FOR
                                             BROWARD COUNTY, FLORIDA

         SCRIPTCHEK VISUAL
         VERIFICATION SYSTEMS, INC.,
         a Florida Corporation,              CASE NO: CACE 20-003398 (08)

               Plaintiff,
         v.

         R.R. DONNELLEY & SONS
         COMPANY, INC. a Delaware
         Corporation,

               Defendant.
         _____________________________/

               NOTICE OF FILING NOTICE OF REMOVAL TO FEDERAL COURT

         TO:

         CLERK OF THE COURT                        Richard L. Allen, Esq.
         17th JUDICIAL CIRCUIT IN AND FOR          Steven Solowsky, Esq.
         BROWARD COUNTY, FLORIDA                   SOLOWSKY & ALLEN, PL
         201 S.E. 6TH STREET                       201 S. Biscayne Blvd. - #915
         FORT LAUDERDALE, FL 33301                 Miami, FL 33131
                                                   305-371-2223
         HONORABLE DAVID A. HAIMES
         201 S.E. 6TH STREET                       Gary N. Mansfield
         ROOM 16125                                David Stone
         FORT LAUDERDALE, FL 33301                 MANSFIELD BRONSTEIN & STONE,
                                                   LLP
                                                   500 Broward Blvd, Suite 1450
                                                   Fort Lauderdale, FL 33394
                                                   954-601-5600

                                                   Attorneys for Plaintiff
Case 0:20-cv-61261-RAR Document 6 Entered on FLSD Docket 06/26/2020 Page 2 of 162



         PLEASE TAKE NOTICE that on June 26, 2020 Defendant, R.R. DONNELLEY &

  SONS COMPANY, INC., by and through the undersigned attorneys, filed a Notice of

  Removal of this action to the United States District Court for the Southern District of

  Florida, Fort Lauderdale Division pursuant to the provisions of 28 U.S.C. §§ 1332(a),

  1338(a), 1367, 1441, 1446, and 1454. A true and correct copy of said Notice of Removal

  is attached hereto as Exhibit A.

         You are further advised that this Notice of Filing Notice of Removal is served and

  filed pursuant to 28 U.S.C. § 1446(d) and that no further process shall proceed unless and

  until this case is remanded.

         I HEREBY CERTIFY that the foregoing document was electronically filed and

  served via Florida’s E-filing Portal this 26th day of June 2020.



JENNER & BLOCK LLP                                HALICZER PETTIS & SCHWAMM, P.A.
Attorney for R.R. Donnelley & Sons                Attorney for R.R. Donnelley & Sons
Company, Inc.                                     Company, Inc.
353 N. Clark Street                               One Financial Plaza, Seventh Floor
Chicago, IL 60654                                 100 S.E. 3rd Avenue
Telephone: (312) 222-9350                         Fort Lauderdale, FL 33394
Fax: (312) 527-0484                               Telephone: 954-523-9922
                                                  Fax: 954-522-2512
                                                  E-MAIL: service@hpslegal.com
By: /s/ Reginald J. Hill                          By /s/ Eugene K. Pettis
      REGINALD J. HILL                             EUGENE K. PETTIS, ESQ.
      Ill. Bar No: 6225173                         FBN: 508454
      Admitted Pro Hac Vice
Case 0:20-cv-61261-RAR Document 6 Entered on FLSD Docket 06/26/2020 Page 3 of 162


                               MAILING LIST
              SCRIPTCHEK VISUAL VERIFICTION SYSTEMS, INC. V.
                   R.R. DONNELLEY & SONS COMPANY, INC.
                         CASE NO. CACE 20-003398 (08)


  Richard L. Allen, Esq.
  Steven Solowsky, Esq.
  Solowsky & Allen, PL
  201 S. Biscayne Blvd. - #915
  Miami, FL 33131
  305-371-2223
  E-MAIL DESIGNATIONS:
  mlopez@salawmiami.com;
  rallen@salawmiami.com;
  pleadings@salawmiami.com;
  ssolowsky@salawmiami.com

  Gary N. Mansfield
  David Stone
  Mansfield Bronstein & Stone, LLP
  500 Broward Blvd, Suite 1450
  Fort Lauderdale, FL 33394
  954-601-5600
  E-MAIL DESIGNATIONS:
  gary@mblawpa.com
  dstone@davidstonelaw.com
  litigation@mblawpa.com

  Attorneys for Plaintiff
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document61 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket06/26/2020
                                                            06/26/2020 Page
                                                                        Page41ofof162
                                                                                   13



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION



   SCRIPTCHEK VISUAL                                   CASE NO.: ____________________
   VERIFICATION SYSTEMS, INC.,

                          Plaintiff,

                  v.

   R.R. DONNELLEY & SONS
   COMPANY

                          Defendant.



                                       NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332(a), 1338(a), 1367, 1441, 1446, and 1454, Defendant R.R.

  Donnelley & Sons Company (“R.R. Donnelley”) hereby removes the above-captioned matter from

  the Circuit Court of the Seventeenth Judicial Circuit in and for Broward County, Florida to the

  United States District Court for the Southern District of Florida, Fort Lauderdale Division. R.R.

  Donnelley’s Notice of Removal is based on the following:

  The State Court Action

         1.      On or about February 24, 2020, Plaintiff Scriptchek Visual Verification Systems,

  Inc. (“Plaintiff”) filed a complaint against R.R. Donnelley in the Seventeenth Judicial Circuit in

  and for Broward County, Florida, as case number CACE-20-003398 (the “Complaint”). R.R.

  Donnelley was served with a copy of the Complaint on February 27, 2020, via R.R. Donnelley’s

  registered agent. The Complaint is attached as Exhibit 1. (See also Ex. 2 (the civil cover sheet).)
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document61 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket06/26/2020
                                                            06/26/2020 Page
                                                                        Page52ofof162
                                                                                   13



         2.      In the Complaint, Plaintiff asserts claims for breach of contract, specific

  performance, and unjust enrichment.        Plaintiff alleges that it and R.R. Donnelley have a

  Manufacture Agreement where Plaintiff granted R.R. Donnelley a limited, non-exclusive right to

  manufacture and sell Plaintiff’s patented Extended Tab Prescription Drug Label to customers

  approved by Plaintiff who have entered into license agreements with Plaintiff. (Compl. ¶ 13.)

  Plaintiff further alleges that R.R. Donnelley has sold – and is still selling – Plaintiff’s “patented”

  Extended Tab Prescription Drug Label to non-approved customers, including CVS Pharmacy, in

  violation of the Manufacture Agreement. (Compl. ¶ 31.) Plaintiff also alleges that R.R. Donnelley

  breached the Manufacture Agreement by failing to keep proper books of account and failing to

  render written reports to Plaintiff as well as failing to include certain markings on Plaintiff’s

  Extended Tab Prescription Drug Label sold by R.R. Donnelley. (Compl. ¶¶ 47, 54.) Plaintiff

  alternatively alleges a count for unjust enrichment. (Compl. ¶¶ 66-88.) Plaintiff’s Complaint

  seeks damages with interest, costs, as well as specific performance to provide books of accounts

  and written reports from 2006 to present and a demand that R.R. Donnelley immediately cease and

  desist from any and all manufacturing of Plaintiff’s patented Extended Tab Prescription Drug

  Label for non-approved customers. (Compl. ¶¶ 49, 55, 65.) Plaintiff alleges that the amount in

  controversy exceeds $30,000, exclusive of interest, costs, and attorney fees (Comp. ¶ 3), which is

  the amount of controversy necessary for circuit court jurisdiction (see Fla. Stat. § 34.01(c)(2)), but

  Plaintiff fails to allege an actual estimated amount in controversy.

         3.      With the Complaint, Plaintiff served Plaintiff Scriptchek Visual Verification

  Systems, Inc.’s First Request for Production to Defendant R.R. Donnelley & Sons Company, Inc.

  (“Plaintiff’s First Request for Production”) (see Ex. 3).




                                                    2
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document61 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket06/26/2020
                                                            06/26/2020 Page
                                                                        Page63ofof162
                                                                                   13



         4.      Following an agreed order on the deadline to respond to the Complaint (see Ex. 4),

  R.R. Donnelley filed a Motion to Dismiss, Motion to Strike, Motion in the Alternative for More

  Definite Statement, and Incorporated Memorandum of Law (“Motion to Dismiss”) on May 18,

  2020. (See Ex. 5.) R.R. Donnelley sought dismissal of the Complaint on the grounds that

  Plaintiff’s claims fail to state any claim under Florida law. (Motion to Dismiss at 4.) R.R.

  Donnelley further sought to strike all references to a “Mutual Confidentiality Agreement” in the

  Complaint as it was unclear how it related to Plaintiff’s claims and appeared wholly irrelevant.

  (Motion to Dismiss at 16.) R.R. Donnelley alternatively sought a more definite statement from

  Plaintiff regarding its claims, its anticipated damages, and the relevance of the Mutual

  Confidentiality Agreement. (Motion to Dismiss at 16-21.)

         5.      R.R. Donnelley filed a Pro Hac Vice motion, which was granted by agreed order.

  (See Ex. 6 (the motion) and Ex. 7 (the agreed order).)

         6.      On May 27, 2020, Plaintiff’s counsel and counsel for R.R. Donnelley held a Zoom

  conference. The purpose of the conference was to serve as an introductory meeting for counsel

  for both parties. During the conference, the counsel for both parties discussed the Motion to

  Dismiss and Plaintiff’s First Request for Production. Plaintiff’s counsel indicated that they

  planned to respond to the Motion to Dismiss during the following week.

         7.      On June 1, 2020, R.R. Donnelley served its response to Plaintiff’s First Request for

  Production and filed a corresponding Notice of Service to the court. (See Ex. 8.)

         8.      On June 4, 2020, Plaintiff filed its response to the Motion to Dismiss. (See Ex. 9.)

  In its response, similar to Plaintiff counsel’s remarks during the May 27, 2020 conference, Plaintiff

  clarified that its allegations are limited to Plaintiff’s “patented label.” (See generally Plaintiff’s

  Response to Defendant’s Motion to Dismiss Plaintiff’s Complaint, Motion to Strike, Motion in the




                                                    3
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document61 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket06/26/2020
                                                            06/26/2020 Page
                                                                        Page74ofof162
                                                                                   13



  Alternative for More Definite Statement, and Incorporated Memorandum of Law (“Response to

  Motion to Dismiss”) (noting that Plaintiff no longer refers to its Extended Tab Prescription Drug

  Label as “proprietary and patented” as it did in the Complaint but only as “patented”).) In fact,

  Plaintiff confirmed a definition of the Extended Tab Prescription Drug Label provided by R.R.

  Donnelley in the Motion to Dismiss that indicates that any labels at issue have to relate to certain

  patent applications. (Response to Motion to Dismiss ¶ 16.) Plaintiff also clarified that its breach

  of contract claims are not founded on the Mutual Confidentiality Agreement. (Response to Motion

  to Dismiss ¶ 60.)

         9.      On June 8, 2020, R.R. Donnelley filed a Notice of Appearance and Designation of

  E-mail Addresses. (See Ex. 10.)

         10.     On June 16, 2020, Plaintiff filed a Notice of Hearing with regards to the Motion to

  Dismiss set for July 7, 2020. (See Ex. 11.)

  Statutory Grounds for Removal

         11.     R.R. Donnelley’s removal of this case is based upon 28 U.S.C. §§ 1441(a) and

  1454.1 Section 1441(a) authorizes the removal of any civil actions filed in state court provided

  that the United States District Court has original jurisdiction for such actions. Section 1454(a)

  authorizes the removal of “[a] civil action in which any party asserts a claim for relief arising under

  any Act of Congress relating to patents” to federal district court. This Court has original

  jurisdiction over this action under 28 U.S.C. § 1332(a), which provides such jurisdiction over civil




  1
    Given that the state court action is currently in the Motion to Dismiss stage, R.R. Donnelley has
  yet to raise any counterclaims or affirmative defenses. Were the state court action to proceed to
  that stage, R.R. Donnelley anticipates patent-related counterclaims and affirmative defenses,
  including patent invalidity and non-infringement, which would also provide for removal based
  on 28 U.S.C. § 1454. (See Alexsam, Inc. v. WildCard Sys., Inc., No. 15-CIV-61736, 2015 WL
  13688558 (S.D. Fla. Nov. 20, 2015).)


                                                    4
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document61 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket06/26/2020
                                                            06/26/2020 Page
                                                                        Page85ofof162
                                                                                   13



  actions in which the parties are diverse and in which the amount in controversy exceeds $75,000,

  exclusive of interest or costs. This Court also has original jurisdiction over Count I of this action

  (the breach of contract claim pertaining to the alleged manufacturing and selling of Plaintiff’s

  patented Extended Tab Prescription Drug Label to non-approved customers) under 28 U.S.C.

  § 1338(a), which provides such jurisdiction over “any civil action arising under any Act of

  Congress relating to patents[.]” In view of the Court’s federal question jurisdiction under 28

  U.S.C. § 1338(a) over Count I, the Court may exercise supplemental jurisdiction under 28 U.S.C.

  § 1367(a) over all of Plaintiff’s other claims.

  Diversity of Citizenship

          12.     Pursuant to 28 U.S.C. §§ 1332(a) and (c), the diversity required for removal exists

  here because Plaintiff is diverse from R.R. Donnelley. Plaintiff is a Florida Corporation while

  R.R. Donnelley is a Delaware Corporation. (Comp. ¶¶ 4-5.) Moreover, Plaintiff’s principal place

  of business is Florida, while R.R. Donnelley’s principal place of business is Illinois. The

  citizenship of the parties is therefore diverse.

  More than $75,000 in Controversy

          13.     The amount in controversy exceeds $75,000. Despite its failure to identify any

  specific patents or bases for damages in its Complaint, Plaintiff’s counsel’s remarks on May 27,

  2020 and its Response to Motion to Dismiss establish that for Plaintiff to prove its breach of

  contract claim in Count I of the Complaint, Plaintiff must establish that the products allegedly sold

  by RR Donnelley to CVS fall within the scope of Plaintiff’s patents licensed under the Manufacture

  Agreement. In other words, Plaintiff must prove that the products at issue infringe Plaintiff’s valid

  patents that were licensed. By clarifying that its claims are focused on Plaintiff’s patents (see, e.g.,

  Response to Motion to Dismiss ¶ 16), Plaintiff confirmed that certain tab labels manufactured and




                                                     5
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document61 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket06/26/2020
                                                            06/26/2020 Page
                                                                        Page96ofof162
                                                                                   13



  sold by R.R. Donnelley—previously and currently—might be at issue. For approximately the last

  five years, R.R. Donnelley’s business records show that R.R. Donnelley generated revenue from

  sales of tab labels at issue to CVS, such that a reasonable royalty2 on those sales and anticipated

  future sales would readily exceed $75,000.

         14.     Accordingly, the amount in controversy—based solely on the subject matter of

  Plaintiffs’ claims and without any admission on R.R. Donnelley’s part—exceeds $75,000. Thus,

  the amount-in-controversy requirement of 28 U.S.C. § 1332(a) is satisfied.3

  Arising Under Patent Law

         15.     “[Section] 1338(a) jurisdiction . . . extend[s] only to those cases in which a well-

  pleaded complaint establishes either that federal patent law creates the cause of action or that the

  plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

  patent law, in that patent law is a necessary element of one of the well-pleaded claims.”

  (Christianson v. Colt Industries Operating Corp., 486 U.S. 800, 809 (1988) (emphasis added).)

         16.     As clarified by Plaintiff counsel’s remarks on May 27, 2020 and Plaintiff’s

  Response to Motion to Dismiss filed June 4, 2020, Plaintiff’s claim that R.R. Donnelley violated

  the Manufacture Agreement by allegedly manufacturing and selling Plaintiff’s patented Extended




  2
    Patent infringement damages are no less than “a reasonable royalty for the use made of the
  invention by the infringer, together with interest and costs as fixed by the court.” 35 U.S.C.
  § 284.
  3
    Should the Court deem that more information is necessary to determine whether the amount-in-
  controversy requirement is satisfied, limited post-removal discovery would be an appropriate
  method to fully resolve this issue. (See Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 774
  (11th Cir. 2010) (Pryor, J., concurring) (“Our precedents have taken for granted that a defendant
  who removes a civil action has the same right that plaintiff enjoys to conduct discovery about
  jurisdictional facts.”); Williams v. Best Buy Co., 269 F.3d 1316, 1319 (11th Cir. 2001) (“[A]
  district court may properly consider post-removal evidence in determining whether the
  jurisdictional amount was satisfied at the time of removal.”) (citing Sierminski v. Transouth Fin.
  Corp., 216 F.3d 945, 949 (11th Cir. 2000)).)

                                                   6
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1Entered
                                    Enteredonon
                                              FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          06/26/2020
                                                            06/26/2020Page
                                                                       Page107of
                                                                              of162
                                                                                 13



   Tab Prescription Drug Label is directly related to and limited to Plaintiff’s patents. As agreed by

   Plaintiff, the Extended Tab Prescription Drug Label “relates to certain then-pending patent

   applications.” (Response to Motion to Dismiss ¶ 16.) Moreover, as clearly established in its

   Response to Motion to Dismiss, the crux of Plaintiff’s breach of contract claim rests entirely on

   that “patented” Extended Tab Prescription Drug Label. Therefore, in order to prevail on its breach

   of contract claim, Plaintiff would need to demonstrate that any and all tab labels that R.R.

   Donnelley sold to non-approved customers fell under Plaintiff’s patent(s). Put another way, to

   prevail, Plaintiff will have to show that R.R. Donnelley infringed Plaintiff’s patent(s).

           17.     With regards to arising under patent law, this is hardly a novel fact pattern. Indeed,

   courts have addressed similar fact patterns in the past, holding that claims such as the one in this

   case do arise under patent law, justifying federal jurisdiction. In Kleinerman v. Luxtron, 107 F.

   Supp. 2d 122 (D. Mass. 2000), the plaintiff entered into a license agreement with the defendant in

   which the plaintiff granted the defendant a license to use, make, or sell products incorporating the

   plaintiff’s patents in consideration for royalty payments based on the defendant’s sales volume.

   (Id. 123.) The plaintiff later alleged that the defendant did not report all sales of products using

   the patented technology in violation of the license agreement, depriving the plaintiff of royalty

   payments. (Id.). The plaintiff filed a breach of contract claim, which the defendant removed to

   federal court. (Id.) On motion to remand, the district court denied the remand motion, noting that

   “an analysis of patent infringement is necessary and subject matter jurisdiction lies in a United

   States District Court” since “[i]f, as [the plaintiff] alleges, [the defendant] used the patented

   technology but failed to pay royalties thereof, it violated the License. To determine if that

   happened, the finder of fact must consider whether the unreported products infringed [the

   plaintiff’s] patents.” (Id. 124.)




                                                     7
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1Entered
                                    Enteredonon
                                              FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          06/26/2020
                                                            06/26/2020Page
                                                                       Page118of
                                                                              of162
                                                                                 13



          18.     In an analogous case, U.S. Valves, Inc. v. Dray, 190 F.3d 811 (7th Cir. 1999) (“Dray

   I”), a patent licensee brought action against licensor for breach of contract. (Id. 812.) The licensee

   alleged that the licensor had sold valves that were covered by the licensed patents. (Id.) When

   assessing whether this breach of contract claim invoked patent law jurisdiction, the court relied

   upon the second prong of Christianson (emphasized supra). (Id. 813-14.) In doing so, the court

   noted, “[the licensee] claimed that [the licensor] sold valves in contravention of this provision . . .

   If the only way for [the licensee] to establish this claim is for it to show that [the licensor] sold

   valves covered by the patents licensed to [the licensee ], then the court must first examine the

   patent and determine which valves are covered and whether the patent was infringed. Thus patent

   law is a necessary element of [the licensee’s] breach of contract action.” (Id. See also U.S. Valves,

   Inc. v. Dray, 212 F.3d 1368, 1372 (Fed. Cir. 2000) (“Dray II”) (subsequent Federal Circuit decision

   affirming the Seventh Circuit’s conclusion); Berman v. OpenTV Corp., No. C-09-4065 MMC,

   2010 WL 3987448, at *3 (N.D. Cal. Oct. 12, 2010) (relying on Dray II to hold that “[w]here a

   plaintiff asserts that a breach of contract occurs from a defendant’s infringement of the plaintiff’s

   patents, the breach of contract claim necessarily depends on resolution of a substantial question of

   patent law”); Bd. of Regents of Univ. of Texas Sys. V. 3d Sys., Inc., No. A-10-CA-871-SS, 2011

   WL 13324299, at *3 (W.D. Tex. July 12, 2011) (relying on Dray II to find patent law jurisdiction

   in case without diversity jurisdiction where parties were not diverse).)

          19.     Even cases following the Supreme Court’s decision in Gunn v. Minton, 568 U.S.

   251 (2013) have continued to recognize the holding in Dray II and have held patent law jurisdiction

   over breach of contract claims. (See Levi Straus & Co. v. Aqua Dynamics Sys., Inc., No. 15-CV-

   04718-WHO, 2016 WL 1365946, at **5-6 (N.D. Cal. Apr. 6, 2016) (citing Dray II and others to

   find patent law jurisdiction over breach of contract claim); Alexsam, Inc. v. Green Dot Corp., No.




                                                     8
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1Entered
                                    Enteredonon
                                              FLSD Docket
                                                FLSD      06/26/2020
                                                     Docket 06/26/2020Page
                                                                       Page129of
                                                                              of162
                                                                                 13



   215CV05742CASPLAX, 2015 WL 6520917, at *3 (C.D. Cal. Sept. 28, 2015); Induction

   Innovations, Inc. v. Pacholok, No. 13 CV 5102, 2014 WL 4922350, at *13 (N.D. Ill. Sept. 30,

   2014) (citing Dray II when ruling that “complaint for breach of contract necessarily contains an

   issue of federal patent law); see also Jang v. Boston Sci. Corp., 767 F.3d 1334, 1336 (Fed. Cir.

   2014) (affirming post-Gunn patent law jurisdiction existed where “[a]lthough this cases arises

   from a [state law breach of contract] claim, rather than directly as a patent infringement claim, [the

   plaintiff’s] right to relief . . . depends on an issue of federal patent law – whether the [products]

   sold by [the defendants] would have infringed [the plaintiff’s patents]”) (internal quotation marks

   omitted).)

          20.     R.R. Donnelley notes the decision in MDS (Canada) Inc. v. Rad Source Techs.,

   Inc., 720 F.3d 833 (11th Cir. 2013) where the court found no patent law jurisdiction for that

   particular breach of contract action, but as explained in Xitronix Corp. v. KLA-Tencor Corp., 916

   F.3d 429 (5th Cir. 2019), MDS was analogous to Gunn since “like the patent issues in Gunn, [the

   issue in MDS] was backwards-looking and insubstantial because it indisputably concerned a since-

   expired patent.” (Id. 440 (emphasis added).) In contrast, the patents underlying the breach of

   contract cases cited above were deemed either valid or validity was in dispute, and patent law

   jurisdiction was found. Indeed, the Federal Circuit in Jang, which was decided after MDS, noted

   the difference in the Gunn “substantiality” test analyzed therein, which is in contrast to MDS’s

   determination of insubstantiality. Therefore, MDS is distinguishable and the above cited cases

   should govern. (See also Wila B.V. v. Wilson Tool Int’l, Inc., No. CV WDQ-06-2861, 2007 WL

   9780502, at *1 (D. Md. Apr. 2, 2007) (noting that the district court, when considering federal

   question jurisdiction under 28 U.S.C. § 1338, “follow[s] applicable Federal Circuit precedent, if

   such authority is available,” rather than the law of the regional circuit).)




                                                      9
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document61 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket06/26/2020
                                                            06/26/2020 Page
                                                                        Page13
                                                                             10ofof162
                                                                                    13



          21.     Given the wealth of case law supporting that breach of contract claims such as the

   one at issue in this case arise under patent law, it is clear that this breach of contract claim too

   arises under patent law. Therefore it is proper for this Court to exercise section 1338(a) jurisdiction

   over Plaintiff’s breach of contract claim and, should diversity jurisdiction not apply, section

   1367(a) supplemental jurisdiction over the remaining claims.

   Timeliness of Removal

          22.     Pursuant to 28 U.S.C. § 1446(b)(3), “if the case stated by the initial pleading is not

   removable, a notice of removal may be filed within thirty days after receipt by the defendant,

   through service or otherwise, of a copy of an amended pleading, motion, order or other paper from

   which it may first be ascertained that the case is one which is or has become removable.” When

   R.R. Donnelley first received Plaintiff’s Complaint, it was not clear whether this case was

   removable. As discussed in R.R. Donnelley’s Motion to Dismiss, Plaintiff’s Complaint carried

   clear deficiencies as well as contained parts that seemed irrelevant or otherwise confusing.

   However, Plaintiff counsel’s assertions during the May 27, 2020 conference first led R.R.

   Donnelley to ascertain that this case was subject to removal under both diversity jurisdiction as

   well as patent law jurisdiction. Our understanding that this case was subject to removal was

   confirmed via other paper in the form of Plaintiff’s Response to Motion to Dismiss.

          23.     Specifically, prior to speaking to Plaintiff’s counsel and receiving Plaintiff’s

   Response to Motion to Dismiss, there was doubt as to whether Plaintiff’s claims were based strictly

   on patents or whether Plaintiff’s claims were also based on some misuse of confidential and

   proprietary information, or some other issue. Plaintiff’s Response to Motion to Dismiss made

   clear that the patents are essential to defining what was licensed under the Manufacture Agreement.

   In particular, throughout its Response to Motion to Dismiss, Plaintiff only referred to the Extended




                                                     10
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document61 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket06/26/2020
                                                            06/26/2020 Page
                                                                        Page14
                                                                             11ofof162
                                                                                    13



   Tab Prescription Drug Label as “patented.” Furthermore, Plaintiff confirmed a definition of the

   Extended Tab Prescription Drug Label indicating that the label at issue has to relate to certain

   patent applications. (Response to Motion to Dismiss ¶ 16.) Moreover, the Plaintiff confirmed that

   the Mutual Confidentiality Agreement, which may have been alleged to be a basis for misuse of

   confidential information claims, is not necessary to any claims. (Response to Motion to Dismiss

   ¶¶ 59-63.) Similarly, these clarifications, confirmed by Plaintiff’s Response to Motion to Dismiss,

   permitted R.R. Donnelley to determine that the amount in controversy will exceed $75,000, as

   discussed above, making this case subject to removal under diversity jurisdiction.

          24.     This Notice of Removal is filed within 30 days of May 27, 2020, the day of the

   conference with Plaintiff’s counsel in which R.R. Donnelley first ascertained that this case is

   subject to removal. This Notice of Removal is also filed within 30 days of June 4, 2020, the day

   R.R. Donnelley received Plaintiff’s Response to Motion to Dismiss, which was the first paper

   served on R.R. Donnelley after it ascertained that this case is subject to removal and which itself

   further confirmed federal jurisdiction. Either way, the Notice of Removal is timely pursuant to 28

   U.S.C. § 1446(b)(3).4

   Written Notice of Removal

          25.     As 28 U.S.C. § 1446(d) requires, a copy of this Notice of Removal is being

   submitted to the Clerk of the Seventeenth Judicial Circuit in and for Broward County, Florida, and

   is being served on counsel of record for Plaintiff.

          26.     Pursuant to 28 U.S.C. § 1446(d), true and correct copies of all process, pleadings,

   and other documents served on R.R. Donnelley are attached hereto. (See Ex. 12.)



   4
     If R.R. Donnelley’s Notice of Removal is deemed untimely for any reason, 28 U.S.C.
   § 1454(b)(2) states “the time limitations contained in section 1446(b) may be extended at any
   time for cause shown” so long as “the removal is based solely on [section 1454].”


                                                    11
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document61 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket06/26/2020
                                                            06/26/2020 Page
                                                                        Page15
                                                                             12ofof162
                                                                                    13



          27.     A copy of the docket sheet from the Seventeenth Judicial Circuit in and for Broward

   County, Florida is attached hereto. (See Ex. 13.)

          28.     R.R. Donnelley reserves the right to amend or supplement this Notice of Removal.

          29.     If any questions arise as to the propriety of the removal of this action, R.R.

   Donnelley requests the opportunity to present a brief and requests oral argument in support of

   removal.

   No Waiver

          30.     By filing this Notice of Removal, R.R. Donnelley does not waive any defenses

   available to it, does not consent to personal jurisdiction within any Florida state or federal court,

   and does not admit any of Plaintiff’s material allegations, including allegations of wrongdoing by

   R.R. Donnelley or allegations concerning damages.




                                                    12
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document61 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket06/26/2020
                                                            06/26/2020 Page
                                                                        Page16
                                                                             13ofof162
                                                                                    13



          WHEREFORE, for the reasons stated above, R.R. Donnelley hereby removes this action

   to this Court.

    Dated: June 26, 2020                            Respectfully submitted,

                                                    R.R. DONNELLEY SONS & COMPANY


                                                    By: /s/ Eugene K. Pettis___________________

                                                    Eugene K. Pettis
                                                    Debbie P. Klauber
                                                    HALICZER, PETTIS & SCHWAMM, P.A.
                                                    One Financial Plaza
                                                    100 S.E. 3rd Avenue
                                                    Seventh Floor
                                                    Fort Lauderdale, FL 33394
                                                    Telephone: (954) 523-9922
                                                    Fax: (954) 522-2512

                                                    Reginald J. Hill*
                                                    JENNER & BLOCK LLP
                                                    353 N. Clark Street
                                                    Chicago, IL 60654
                                                    Telephone: (312) 222-9350
                                                    Fax: (312) 527-0484

                                                    Attorneys for R.R. Donnelley & Sons Company
                                                    *Not yet admitted in the United States District
                                                    Court for the Southern District of Florida




                                              13
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-1
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                              06/26/2020
                                                                       Page
                                                                          Page
                                                                            17 of
                                                                               1 of
                                                                                  162
                                                                                    2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION



    SCRIPTCHEK VISUAL                                CASE NO.: ____________________
    VERIFICATION SYSTEMS, INC.,

                        Plaintiff,

                v.

    R.R. DONNELLEY & SONS
    COMPANY

                        Defendant.



                     INDEX OF EXHIBITS TO NOTICE OF REMOVAL

     Exhibit   Description
        1.     Complaint
        2.     Civil Cover Sheet
        3.     Plaintiff ScriptChek Visual Verification Systems, Inc.’s First Request for
               Production to Defendant R.R. Donnelley & Sons Company, Inc.
        4.     Agreed Order on Deadline for Defendant to Respond to Complaint and First
               Request for Production
        5.     Defendant’s Motion to Dismiss Plaintiff’s Complaint, Motion to Strike, Motion
               in the Alternative for More Definite Statement, and Incorporated Memorandum
               of Law
        6.     Verified Motion for Admission to Appear Pro Hac Vice Pursuant to Florida Rule
               of Judicial Administration 2.510
        7.     Agreed Order on Verified Motion for Admission to Appear Pro Hac Vice
        8.     Defendant’s Notice of Service of Responses and Objections to Plaintiff’s First
               Request for Documents
        9.     Plaintiff’s Response to Defendant’s Motion to Dismiss Plaintiff’s Complaint,
               Motion to Strike, Motion in the Alternative for More Definite Statement, and
               Incorporated Memorandum of Law
       10.     R.R. Donnelley & Sons Company, Inc. Notice of Appearance and Designation of
               E-mail Addresses
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-1
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                              06/26/2020
                                                                       Page
                                                                          Page
                                                                            18 of
                                                                               2 of
                                                                                  162
                                                                                    2




     Exhibit   Description
       11.     Notice of Hearing (Special Set – 1 Hour)
       12.     Service of Process Documents
       13.     State Court Docket – ScriptChek Visual Verification Systems, Inc. Plaintiff vs.
               R.R. Donnelley & Sons Company, Inc. Defendant, Broward County Case
               Number: CACE20003398




                                                2
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-2Entered
                                      Entered
                                            on on
                                               FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                               06/26/2020Page
                                                                           Page
                                                                              19 1ofof162
                                                                                       23




                        Exhibit 1
    Case
    Case 0:20-cv-61261-XXXX
         0:20-cv-61261-RAR Document
                            Document61-2Entered
                                          Entered
                                                on on
                                                   FLSD
                                                      FLSD
                                                         Docket
                                                           Docket
                                                                06/26/2020
                                                                   06/26/2020Page
                                                                               Page
                                                                                  20 2ofof162
                                                                                           23
Filing # 103813414 E-Filed 02/24/2020 04:36:00 PM



                                                                         IN THE CIRCUIT COURT OF THE 17Th
                                                                         JUDICIAL CIRCUIT IN AND FOR
                                                                         BROWARD COUNTY, FLORIDA

                                                                         CIVIL DIVISION

                                                                         CASE NO.:

            SCRIPTCHEK VISUAL
            VERIFICATION SYSTEMS, INC.,
            a Florida Corporation,

                             Plaintiff,

            v   .

            R.R. DONNELLEY & SONS
            COMPANY, INC., a Delaware
            Corporation,

                             Defendant.
                                                                   .1


                                                         COMPLAINT

                    Plaintiff, SCRIPTCHEK VISUAL VERIFICATION SYSTEMS, INC., a Florida

           Corporation ("ScriptChek"), by and through its undersigned counsel, sues Defendant, R.R.

           DONNELLEY & SONS COMPANY, INC., a Delaware Corporation ("R.R. Donnelley"),

           and alleges as follows:

                    I.      On or about August 1, 2006, the parties entered into a Non-Exclusive

           Limited License to Manufacture (the "Manufacture Agreement").                                   A copy of the

           Manufacture Agreement is attached hereto as Exhibit "A."

                    2.      This is an action for breach of the terms of the Manufacture Agreement

           (Counts I and II), alternatively, an action for specific performance of the provisions of the




                                                    Sm./ay/say ik Au.ex, rt.
                     201 &BISCAYNE lIOULEYARO   ancRour CENTER - SUITE RI 5. MIAMI. FLORIDA III]   f 1TIL (NISI171-423
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-2Entered
                                      Entered
                                            on on
                                               FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                               06/26/2020Page
                                                                           Page
                                                                              21 3ofof162
                                                                                       23

                                                                              CASE NO.-


       Manufacture Agreement (Count Ill), and, alternatively, an action for unjust enrichment

       (Count IV)



                               PARTIES, JURISDICTION, AND VENUE

              3.      ,This is an action for damages in which the amount in controversy exceeds

       $30,000.00 exclusive of interest, costs and attorneys' fees and is within the jurisdiction of

       this Court, and alternatively for equitable relief within the jurisdiction of this Court.

              4.       ScriptChek is a Florida Corporation conducting business in Bioward

       County, Florida.

               5.      KR. Donnelley is a Delaware Corporation conducting business in Inward

       County, Florida.

              6.       R.R. Donnelley is the successor by merger to Moore Wallace, its

       predecessor. Moore Wallace was acquired by merger by R.R. Donnelley. As a result of

       R.R. Donnelley's acquisition by merger of Moore Wallace, R.R. Donnelly stands in the

       shoes of Moore Wallace and R.R. Donnelley has assumed the obligations, liabilities, and

       rights of Moore Wallace.

              7.       Moore Wallace entered into the Manufacture Agreement with ScriptChek,

       as set forth herein. As a result of R.R. Donnelley's acquisition by merger of Moore

       Wallace, R.R. Donnelly stands in the shoes of Moore Wallace and R.R. Donnelley has

       assumed the obligations, liabilities, and rights of Moore Wallace pursuant to the

       Manufacture Agreement.




                                            SCUMMY & ALLEN, P.L.
                201 BISCAYIIBROULEVARD,CIEGROUPCEXCER -SUITE 913.MIAMI. FLORIDA 33131 EL(303)3114213
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-2Entered
                                      Entered
                                            on on
                                               FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                               06/26/2020Page
                                                                           Page
                                                                              22 4ofof162
                                                                                       23

                                                                                     CASE Na:


              8.       Venue is proper in Broward County, Florida because R.R. Donnelley

       conducts business in Broward County, Florida, and the causes of action accrued in Broward

       County, Florida.

              9.       Venue is proper in Broward County, Florida pursuant to ¶ 13 of the

       Manufacture Agreement, in which R.R. Donnelley has consented to jurisdiction and venue

       in Broward County, Florida. Sec Manufacture Agreement, ¶                     13.
              10.      In addition, pursuant to¶ 1.3 of the Manufacture Agreement, R.R. Donnelley

       and ScriptChek agreed that the Manufacture Agreement shall be construed and enforced in

       accordance with and governed by the laws of the State of Florida. See Manufacture

       Agreement, ¶ 13.



                                          GENERAL ALLEGATIONS

                         The Parties Entered into the Manufacture Agreement

              I I.      On or about August I, 2006, ScriptChek and R.R. Donnelley's predecessor,

       Moore Wallace, entered into the Manufacture Agreement. See Manufacture Agreement.

              12.      The Manufacture Agreement was the product of negotiation between the

       parties, and it was executed by the Vice President and Associate General Counsel of R.R.

       Donnelly's predecessor, Robert G. Wieland, and by the President of ScriptChek, Stacy

       Kaufman,

              13.       Pursuant to the Manufacture Agreement, ScriptChek granted A.R.

       Donnelley a limited, non-exclusive right to manufacture and sell the patented ScriptChek

       Extended Tab Prescription Drug Labels for the limited purpose of selling the patented

       ScriptChek Extended Tab Prescription Drug Labels only to customers approved by




                                               SOLOWSKY & ALLEN, P.L.
                201 S. BISCAYNE POULEVA PO CMGROUPCIOUTR - SUITE 915, MIAMI. I'LQRIDA 33131 TEL (30M 371-222.1
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-2Entered
                                      Entered
                                            on on
                                               FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                               06/26/2020Page
                                                                           Page
                                                                              23 5ofof162
                                                                                       23

                                                                                 CASE NO.:


       ScriptChek (the "Approved Customers") who have entered into written license agreements

       with ScriptChek to use the patented ScriptChek Extended Tab Prescription Drug Labels.

       See Manufacture Agreement,1 I.

              14.     The patented ScriptChek Extended Tab Prescription Drug Labels are

       prescription labels for displaying additional information printed on a tab extending from

       the label. See Manufacture Agreement, 1 11.

              IS.     Pursuant to 1 1 of the Manufacture Agreement, ScriptChek granted R.R.

       Donnelley a "non-exclusive, limited right to manufacture the Extended Tab Prescription

       Drug Label for the limited purpose of selling the Extended Tab Prescription Drug Labels

       only to customers approved by [ScriptChek], hereinafter referred to as 'Approved

       Customers' that have entered into written License Agreements with [ScriptChek] to use

       the Extended Tab Prescription Drug Label." See Mamtfacture Agreement,1 I.

              16.     Pursuant to 1 4 of the Manufacture Agreement, R.R. Donnelley was

       obligated to "mark all Extended Tab Prescription Drug Labels manufactured by it and/or

       sold by it with (a) ScriptChek ®, (b) Patents Pending, and (c) upon notice from

       [ScriptChek] of the issuance of any pending patents, "Patented" with the patent numbers

       and proper dates." See Manufacture Agreement, ¶ 4.

              17.     In the Manufacture Agreement, R.R. Donnelley acknowledged and agreed

       that ScriptChek is the owner of the patented ScriptChek Extended Tab Prescription Drug

       Labels. See Manufacture Agreement, p. I .

              18.     In the Manufacture Agreement, R.R. Donnelley agreed to manufacture

       ScriptChek's patented Extended Tab Prescription Drug Labels for the purpose of selling

       them to ScriptChek's Approved Customers. See Manufacture Agreement, ¶ 2. Pursuant to




                                               SOLOWSKY  & ALLEo, Pt.
               101 & BISCAYNE DOULEDA RD, CI CROUP CENTER -SUITE Olt minmi. FLORIDA 33131 TEL 005137D3223
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-2Entered
                                      Entered
                                            on on
                                               FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                               06/26/2020Page
                                                                           Page
                                                                              24 6ofof162
                                                                                       23
       the Manufacture Agreement, R.R. Donnelley has sold and continues to sell the patented

       ScriptChek Extended Tab Prescription Dnig Label to at least one Approved Customer.

              19.     In the Manufacture Agreement, R.R. Donnelley agreed not to sell the

       patented ScriptChek Extended Tab Prescription Drug Labels to customers who were not

       approved by ScriptChek and to customers who had not entered into written license

       agreements with ScriptChek to use the patented ScriptChek Extended Tab Prescription

       Drug Labels. See Manufacture Agreement,                 I, 2.



                     The Parties Performed under the Manufacture Agreement

              20.     The panics performed under the Manufacture Agreement for numerous

       years, and continue to perform under the Manufacture Agreement with respect to those

       Approved Customers who entered into a license agreement with ScriptChek to use the

       patented ScriptChek Extended Tab Prescription Drug Labels.

              21.     ScriptChek performed its obligations pursuant to the Manufacture

       Agreement, in that it provided the non-exclusive right to manufacture and sell the patented

       ScriptChek Extended Tab Prescription Drug Labels to R.R. Donnelley pursuant to the

       terms and conditions set forth in the Manufacture Agreement.

              22.     ScriptChek entered into written License Agreements with Approved

       Customers for the Approved Customers to use the patented ScriptChek Extended Tab

       Prescription Drug Labels. See Manufacture Agreement, ill.

              23.     R.R. Donnelley manufactured and sold the patented ScriptChek Extended

       Tab Prescription Drug Labels for ScriprChek's Approved Customers' use.                                See

       Manufacture Agreement, ¶¶ 1, 2.




                                              SOLOWSKY & ALLEN, P.L
               201 S. BISCAYNE BOULEVARD, miaow, CENTER- SUITE 015.MIAMI. FLORIDA 33131 TEL (JOS) 3/1-2211
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-2Entered
                                      Entered
                                            on on
                                               FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                               06/26/2020Page
                                                                           Page
                                                                              25 7ofof162
                                                                                       23

                                                                                  CASE NO.:


              24.      As referenced in the Manufacture Agreement, patents were issued to

       ScriptChek See. e.g.. Manufacture Agreement,11113, 4.

              25.      ScriptChek provided to R.R. Donnelley confidential and proprietary

       information, specifications, know-how, and other protected information and materials to

       be used by R.R. Donnelly solely in furtherance of R.R. Donnelley's manufacture and sale

       of the patented ScriptChek Extended Tab Prescription Drug Labels for ScriptChek's

       Approved Customers' use.

              26.     The Manufacture Agreement provides that the term of the Manufacture

       Agreement shall extend to the end of the life of the Iasi of the patents coming within the

       provisions of the Manufacture Agreement. See Manufacture Agreement, 9 3.



                        R.R. Donnelley Breached the Manufacture Agreement

              27.     R.R. Donnelley has been manufacturing and selling the patented ScriptChek

       Extended Tab Prescription Drug Labels to non-approved customers, including but not

       limited to CVS Pharmacy, in violation of the Manufacture Agreenient.

              28.      As a result, on or about October 29, 2019, ScriptChek, by and through its

       undersigned counsel, sent a demand letter to R.R. Donnelley, which put R.R. Donnelley

       on notice that ScriptChek has elected to exercise its right to terminate the Manufacture

       Agreement with R.R- Donnelley, demanded that R.R. Donnelley cease and desist from

       using any and all of ScriptChek's proprietary information in any form, including but not

       limited to, the manufacture and sale of the patented ScriptChek Extended Tab Prescription

       Drug Labels, demanded that R.R, Donnelley provide an accounting of all sales of the

       patented ScriptChek Extended Tab Prescription Drug Labels to non-approved customers,




                                               SOLOWSKY & ALLEN, P.I..
               2015. BISCAYNE BOULEVARD, C1T1GROUP CENTER -SUITE 033. MIAMI, FLORIDA DUI TEL130!).171.2223
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-2Entered
                                      Entered
                                            on on
                                               FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                               06/26/2020Page
                                                                           Page
                                                                              26 8ofof162
                                                                                       23

                                                                                      CASE NO.:


       and demanded that R.R. Donnelley itnmediately return all confidential and proprietary

       materials in R.R. Donnelley's possession regarding the patented ScriptChek Extended Tab

       Prescription Dtvg Labels.

              29.        On or about November 15, 201.9, ScriptChek, by and through its

       undersigned counsel, sent Mr. Paul Rodriguez, Esq., Vice President and Chief

       International, Privacy and Intellectual Property Counsel for R.R. Donnelley, photographs

       of prescription drug bottles obtained from CVS Pharmacy which contain ScriptChek's

       proprietary and patented Extended Tab Prescription Drug Labels, per Mr. Rodriguez's

       request.

              30.        On information and belief, R.R. Donnelley has utilized, and is still utilizing,

       ScriptChek's proprietary and patented Extended Tab Prescription Drvg Labels to print and

       supply non-approved customers, including but not limited to CVS Pharmacy, with patented

       ScriptChek Extended Tab Prescription Drug Labels for the non-approved customers'

       prescription drug bottles, without ScriptChek's approval, in violation of the Manufacture

       Agreement.

              31.        On information and belief, R.R. Donnelley has sold, and is still selling,

       ScriptChek's proprietary and patented Extended Tab Prescription Drug Labels to non-

       approved customers, including but not limited to CVS Pharmacy, for the non-approved

       customers' prescription drug bottles, without ScriptChek's approval, in violation of the

       Manufacture Agreement.

              32.        In addition, on or about November 15, 2019, ScriptChek, by and through its

       undersigned counsel, demanded that R.R. Donnelley provide it with die lines that were

       provided to R.R. Donnelley by CVS Pharmacy, and any die lines R.R. Donnelley sent to




                                                 SOLON'S( ALLEN, P.L.
                  201 S. Risenrit 9OULEVARO. CM(ROUPCENICIt - SUITE 915. MIAMI, FILORIDA 331 EEL (305)171.2223
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-2Entered
                                      Entered
                                            on on
                                               FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                               06/26/2020Page
                                                                           Page
                                                                              27 9ofof162
                                                                                       23

                                                                                        CASE NO.:


       CVS Pharmacy for its approval, in order to see the folding perforation on the die line, as

       well as samples of the actual blank labels which R.R. Donnelley provided to CVS

       Pharmacy. A die line is a diagram showing the cut lines and folds of a package to ensure

       proper printing layout.

              33.      Despite notice, R.R. Donnelley has failed to provide ScriptChek with any

       of the materials demanded by ScriptChek, and has failed to cease its sale of the patented

       ScriptChek Extended Tab Prescription Drug Labels to non-approved customers, including

       but not limited to CVS Pharmacy, in violation of the Manufacture Agreement.

              34.      ScriptChek has incurred and continues to incur damages as a result of R.R.

       Donnelley's violations of the Manufacture Agreement.



                    R.R. Donnelley Acknowledged the Strictly Confidential Nature
                      of ScriptChek's Confidential and Proprietary Information
                                     Provided to R.R. Donnelley

              35.      R.R. Donnelly's predecessor, Moore Wallace entered into a Mutual

       Confidentiality Agreement in September 2003 with ScriptChek.

              36.      In the Mutual Confidentiality Agreement, R.R. Donnelley acknowledged

       that the parties' anticipated business relationship would involve the disclosure by

       ScriptChek of ScriptChek's confidential and proprietary information.

              37.     In the Mutual Confidentiality Agreement, R.R. Donnelley acknowledged

       theistrictly confidential nature of ScriptChek's confidential and proprietary information.

              38.     In the Mutual Confidentiality Agreement, R.R. Donnelly agreed to protect

       ScriptChek's confidential and proprietary information by using a standard of care at least




                                                  SOWWSKY & ALLEN. p.t.
               NM S. [USDA   ENE BOULEVARD, CITIGROUP CENTER - SIIITII 9 i 5. TIIA.NI, FLORIDA 3113I TEL0011371.2M
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-2Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             2810
                                                                                of of
                                                                                   16223

                                                                                        CASE NO.:


        equal to that which R.R. Donnelly applies to safeguard its own highly confidential internal

        information.

                39.      The parties' Mutual Confidentiality Agreement was the product of

        negotiation between the parties, and it was executed in September 2003 by the Chief

        Financial Officer of Operations of R.A. Donnelly's predecessor, Richard McMichael, and

        by the President of ScriptChek, Stacy Kaufman.

                40.      Almost three years after the parties entered into the Mutual Confidentiality

        Agreement, the parties' entered into the Manufacture Agreement.

                41       All conditions precedent to filing this action have been performed, have

        occurred, have been satisfied, or have been waived.


                                                COUNT I
                                       BREACH OF CONTRACT
                               (Non-Exclusive Limited Right to Manufacture)

               42.       ScriptChek realleges and reasserts the allegations contained in Paragraphs

        I through 41 as if fully set forth herein.

               43.       ScriptChek pleads this Count for Breach of Contract in the alternative to all

        other relief requested herein.

               44.       Pursuant to 1 1 of the Manufacture Agreement, ScriptChek granted R.R.

        Donnelley a "non-exclusive, limited right to manufacture the Extended Tab Prescription

       Drug Label for the limited purpose of selling the Extended Tab Prescription Dtug Label

        only to customers approved by [ScriptChek], hereinafter referred to as 'Approved

        Customers' that have entered into written License Agreements with [ScriptChek] to use

        the Extended Tab Prescription Drug Label."




                                                   SOLOWSKY & ALLEN, P.L.
                 2015. 13LKA VNL• BOULEVARD. CITICROUP CENTER -SUITE 915. MIAMI, FLORIDA 33151 1E1.13051 371-222.3
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-2Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             2911
                                                                                of of
                                                                                   16223

                                                                                    CASE NO.:


               45.       Pursuant to ¶ 4 of the Manufacture Agreement, R.R. Donnelley was

        obligated to "mark all Extended Tab Prescription Drug Labels manufactured by it andfor

        sold by it with (a) ScriptChek                (b) Patents Pending, and (c) upon notice from

        [ScriptChek] of the issuance of any pending patents, `Patented' with the patent numbers

        and proper date&"

               46.       ScriptChek performed its obligations pursuant to the Manufacture

        Agreement, in that it provided the non-exclusive right to manufacture and sell the patented

        ScriptChek Extended Tab Prescription Drug Labels to R.R. Donnelley pursuant to the

        terms and conditions set forth in the Manufacture Agreement.

               47.       R.R. Donnelley breached the Manufacture Agreement with ScriptChek:

        (I) by manufacturing and selling the patented ScriptChek Extended Tab Prescription Drug

        Labels to non-approved customers, including but not limited to CVS Pharmacy, in

        violation of I     I of the Manufacture Agreement; and (2) by failing to include

        "ScriptChek ®" on the patented ScriptChek Extended Tab Prescription Drug Labels sold

        by R.R. Donnelley, in violation of ¶ 4 of the Manufacture Agreement.

               48.       ScriptChek has been damaged and continues to be damaged as a result.

               49,       In addition to the relief requested herein, ScriptChek hereby demands that

        R.R. Donnelley immediately cease and desist from any and all manufacturing of the

        patented ScriptChek Extended Tab Prescription Drug Labels to non-approved customers

        pursuant to      of the Manufacture Agreement.

               WHEREFORE, Plaintiff, SCRIPTCHEK VISUAL VERIFICATION SYSTEMS,

        INC., demands a Judgment against Defendant, R.R. DONNELLEY & SONS COMPANY,




                                                           -     -
                                                 SOLON/SKY & ALLEN. P.L.
                201 S. BISCAYNE BOULEVARD. CITIGROUP CENTER -SUITE915. MIAMI, FLORIDA 33131 TEL (3031371-2223
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-2Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             3012
                                                                                of of
                                                                                   16223

                                                                                         CASE NO.:


       INC., [or damages plus prejudgment interest and costs, and for such other and further relief

        as this Court deems just, equitable and proper,


                                                  COUNT II
                                          BREACH OF CONTRACT
                                   (Books of Account and Quarterly Reports'

                50.      ScriptChek realleges and reasserts the allegations contained in Paragraphs

        1 through 41 as if fully set forth herein.

                51.      ScriptChek pleads this Count for Breach of Contract in the alternative to all

        other relief requested herein.

                52.      Pursuant to Q 5 of the Manufacture Agreement, R.R. Donnelley was

        obligated to "keep proper books of account accurately reflecting the customers of [R.R.

        Donnelley] For MI Extended Tab Prescription Drug Labels and associated devices

       manufactured and sold by it under the terms of this Agreement"

                53.      In addition, pursuant to ¶ 5 of the Manufacture Agreement, R.R. Donnelley

        was obligated to "render written reports quarterly to [ScriptChek] not later than the 15th

        day of the month following each contract quarter of this Agreement", which reports were

        to contain, inter alio, the name and address of each customer, the dates of sale to each

        customer, and the total number of labels sold to each customer. Id.

                54.      R.R. Donnelley breached the Manufacture Agreement with ScriptChek by

        failing to keep proper books of account and failing to render written reports quarterly to

        ScriptChek, in violation of 'j 5 of the Manufacture Agreement.

                55.      ScriptChek has been damaged and continues to be damaged as a result.

               WHEREFORE, Plaintiff, SCRLPTCHEK VISUAL VERIFICATION SYSTEMS,

       INC., demands a Judgment against Defendant, R.R. DONNELLEY & SONS COMPANY,


                                                             -II -
                                                     SoLowsicr & ALLEN, Y.L.
                 10I S. BISCAYNE ILINJLIEVARI).CITIGROUP CENTER -SUITES IL MIAMI, FLORIDA 33111 TEL 1305)311-22.23
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-2Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             3113
                                                                                of of
                                                                                   16223

                                                                                   CASE NO.:


        INC., for damages plus prejudgment interest and costs, and for such other and further relief
        as this Court deems just, equitable and proper.


                                              COUNT III
                             SPECIFIC PERFORMANCE OF CONTRACT
                           (Books of Account and Written Ouarterk Reports)

                56.     ScriptChek realleges and reasserts the allegations contained in Paragraphs

        1 through 41 as if fully set forth herein.

                57.     ScriptChek pleads this Count for Specific Performance of Contract in the

        alternative to all other relief requested herein.

                58.     This is an action for Specific Performance of RR. Donnelley's express

        written contractual obligation to keep proper books of account and to render written reports

        quarterly to ScriptChek, as set forth in the Manufacture Agreement which is attached hereto

        as Exhibit "A".

                59.     Pursuant to II S of the Manufacture Agreement, R.R. Donnelley was

        obligated to "keep proper books of account accurately reflecting the customer(s) of [RR.

        Donnelley] for all Extended Tab Prescription Drug Labels and associated devices

        manufactured and sold by it under the terms of this Agreement".

                60.     In addition, pursuant lot 5 of the Manufacture Agreement, R.R. Donnelley

        was obligated to "render written reports quarterly to [ScriptChek] not later than the 15°1

        day of the month following each contract quarter of this Agreement", which reports were

        to contain, inter alio, the name and address of each customer, the dates of sales to each

        customer, and the total number of labels sold to each customer. Id.




                                                         - 12 -
                                                 SOLOWSKY ee. ALLEN, FL.
                 201 S. 9ISCAYNE BOULEVARD, C MGROUP CENTER -SUITE OIL MIAMI. BLUR IDA 33131 TEL (3051 311a
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-2Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             3214
                                                                                of of
                                                                                   16223

                                                                                          CASE NO.:


               61.        The Manufacture Agreement required R.R. Donnelley to keep proper books

        of account and to render the written reports quarterly to ScriptChek, and R.R. Donnelley

        has failed to do so.

               62.        ScriptChek is entitled to specific performance of R.R. Donnelley's

        obligations under ¶ 5 of the Manufacture Agreement which requires R.A. Donnelley to

        keep proper books of account and to render written reports quarterly to ScriptChek.

               63.        ScriptChek is clearly entitled to specific performance of R.R. Donnelley's

        obligations under 115 of the Manufacture Agreement to keep proper books of account and

       render written reports as specified in115 of the Manufacture Agreement from 2006 to the

       present.

               64.        ScriptChek has no adequate remedy at law.

               65.        Under the circumstances, justice requires that ScriptChek be granted

        specific performance of R.R. Donnelley's obligations under ¶ 5 of the Manufacture

        Agreement.

                WHEREFORE, Plaintiff, SCRIPTCHEK VISUAL VERIFICATION SYSTEMS,

       INC., demands that this Court enter a Judgment granting specific performance of ¶ 5 of the

       Manufacture Agreement and requiring R.R. DONNELLEY & SONS COMPANY, INC.,

        to perform the contractual obligations by providing SCRIPTCHEK VISUAL

        VERIFICATION SYSTEMS, INC., with the books of account and written reports

       specified in ¶ 5 of the Manufaeture Agreement from 2006 to the present, and for such other

       and further relief as this Court deems just, equitable and proper,




                                                               _ 13_

                                                     SOLOWSKY & ALLEN. F.L.
                  201 S. BISCA YNE ROULF.VARD. CITICROUP CENTER -SUITE 9IS. MIAMI. FLORIDA 3313 I TEL 005. 371-2213
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-2Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             3315
                                                                                of of
                                                                                   16223

                                                                                       CASE NO.:


                                                    COUNT IV
                                               UNJUST ENRICHMENT

                66.        ScriptChek realleges and reasserts the allegations contained in Paragraphs

        3-6, 8, and 4! as if fully set forth herein.

                67.        Scriptchek pleads this Count for Unjust Enrichment in the alternative to all

        other relief requested herein.

               68.         ScriptChek has conferred a benefit on R.R. Donnelley, who has knowledge

        thereof.

                69.       R.R. Donnelley has voluntarily accepted and retained the benefit conferred

        by ScriptChek.

               70.         The circumstances are such that it would be inequitable for R.R. Donnelley

        to retain the benefit without paying the value thereof to ScriptChek, and R.R. Donnelley

        must provide restitution to ScriptChek.

               71.        R.R. Donnelley's retention of the benefits conferred by ScriptChek without

        paying the value thereof to ScriptChek would violate good conscience and fundamental

        principles o£justice or equity.

                72.        ScriptChek granted R.R. Donnelley a limited, non-exclusive right to

        manufacture and sell ScriptChck's Extended Tab Prescription Drug Labels for the limited

        purpose of selling the Extended Tab Pres'criptien Drug Labels only to customers approved

        by ScriptChek (the "Approved Customer?) who have entered into written license

        agreements with ScriptChek to use the patented ScriptChek Extended Tab Prescription

       Drug Labels.

               73.        The Extended Tab Prescription Drug Labels are prescription labels for

        displaying additional information printed on a tab extending from the label.


                                                            - 14 -
                                                    SOLOWSKY R ALIEN, P.L.
                   201 S.BISCAYNE BOULEVARD. C ITIGROUP CENTER- SUM 015. miANIL FLORIDA 3)131 TEL 005) 311-2223
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-2Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             3416
                                                                                of of
                                                                                   16223

                                                                                    CASE NO.:


               74.      R.R. Donnelley was obligated to mark all patented ScriptChek Extended

        Tab Prescription Drug Labels manufactured by it and/or sold by it with (a) ScriptChek CLO,

        (b) Patents Pending, and (c) upon notice from ScriptChek of the issuance of any pending

        patents, 'Patented" with the patent numbers and proper dates.

               75.     RR. Donnelley agreed to manufacture ScriptChek's patented Extended Tab

        Prescription Drug Labels for the purpose of selling them only to ScriptChek's Approved

        Customers

               76.     RR. Donnelley agreed not to sell the patented ScriptChek Extended Tab

        Prescription Drug Labels to customers who were not approved by ScriptChek and who had

        not entered into written license agreements with ScriptChek to use the patented ScriptChek

        Extended Tab Prescription Drug Labels.

               77.      ScriptChek provided the non-exclusive right to manufacture and sell the

        patented ScriptChek Extended Tab Prescription Drug Labels to R.R. Donnelley.

               78.      ScriptChek entered into written License Agreements with Approved

        Customers for the Approved Customers to use the patented ScriptChek Extended Tab

        Prescription Drug Labels.

               79.      R.R. Donnelley manufactured and sold the patented ScriptChek Extended

        Tab Prescription. Drug Labels for Scriptatek's Approved Customers' use.

               80.      ScriptChek provided to R.R. Donnelley confidential and proprietary

        information, specifications, know-how, and other protected information and materials to

        be used by R.R. Donnelly solely in furtherance of R.R. Donnelley's manufacture and sale

        of the patented ScriptChek Extended Tab Prescription Drug Labels for ScriptChek's

        Approved Customers' use.



                                                       - 15 -
                                               SOLO1VSKV & ALLEN', P.L.
                201 S. BECAME BOULEVARD, C1T1GROUP CEO - SUILE 915, MIAMI, FIDRIDA 33131 TEL.1305) 311.2'223
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-2Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             3517
                                                                                of of
                                                                                   16223

                                                                                        CASE NO.:


               81.         R.R. Donnelley has been manufacturing and selling the patented ScriptChek

        Extended Tab Prescription Drug Labels to non-approved customers, including but not

        limited to CVS Pharmacy.

               82.         As a result, on or about October 29, 2019, ScriptChek, by and through its

        undersigned counsel, sent a demand letter to R.R. Donnelley, in which ScriptChek, inter

        cilia, demanded that R.R_ Donnelley cease and desist from using any mid all of ScriptChek's

        proprietary information in any form, including but not limited to, the manufacture and sale

        of the patented ScriptChek Extended Tab Prescription Drug Labels, demanded that R.R.

        Donnelley provide an accounting of all sales of the patented ScriptChek Extended Tab

        Prescription Drug Labels to non-approved customers, and demanded that R.R. Donnelley

        immediately return all confidential and proprietary materials in R.R. Donnelley's

        possession regarding the patented ScriptChek Extended Tab Prescription Drug Labels.

               83.         On or about November IS, 2019, ScriptChek, by and through its

        undersigned counsel, sent Mr. Paul Rodriguez, Esq., Vice President and Chief

        International, Privacy and Intellectual Property Counsel for R.R. Donnelley, photographs

        of prescription drug bottles obtained from CVS Pharmacy which contain ScriptChek's

        proprietary and patented Extended Tab Prescription Drug Labels, per Mr. Rodriguez's

        request.

               84.         On information and belief,         R.R. Donnelley has utilized, and 13 still utilizing,
        ScriptChek's proprietary and patented Extended Tab Prescription Drug Labels to print and

       supply non-approved customers, including but not limited to CVS Pharmacy, with patented

        ScriptChek Extended Tab Prescription Drug Labels for the non-approved customers'

        prescription drug bottles, without ScriptChek's approval.



                                                            - 16 -
                                                    SOLOWSKY & ALLEY, P.L.
                   201 5.111SCAYNE BOULEVARn, CITIGROUP CENTER -SUITE 215, MiA011, FLORIDA 33131 TEL(303)371-2223
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-2Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             3618
                                                                                of of
                                                                                   16223

                                                                                      CASE NO:


               85.     On information and belief, R.R. Donnelley has sold, and is still selling,

        ScriptChek's proprietary and patented Extended Tab Prescription Drug Labels to non-

        approved customers, including but not limited to CVS Pharmacy, for the non-approved

        customers' prescription drug bottles, without ScriptChek's approval, and R,R. Donnelley

       has been unjustly enriched by such sales.

               86.     In addition, on or about November 15, 2019, ScriptChek, by and through its

        undersigned counsel, demanded that R.R. Donnelley provide it with die lines that were

       provided to R.R.. Donnelley by CVS Pharmacy, and any die lines R.R. Donnelley sent to

        CVS Pharmacy for its approval, in order to see the folding perforation on the die line, as

        well as samples of the actual blank labels which R.R. Donnelley provided to CVS

        Pharmacy. A die line is a diagram showing the cut lines and folds of a package to ensure

        proper printing layout.

               87.     Despite notice, R.R. Donnelley has failed to provide ScriptChek with any

        of the materials demanded by ScriptChek, and has failed to cease its sale of the patented

        ScriptChek Extended Tab Prescription Drug Labels to non-approved customers, including

        but not limited to CVS Pharmacy.

               88.     R.R. Donnelley has been and continues to be unjustly enriched by

        ScriptChek.

               WHEREFORE, Plaintiff; SCRIPTCHER VISUAL VERIFICATION SYSTEMS,

        INC., demands that this Court enter a Judgment for unjust enrichment against R.R.

        DONNELLEY & SONS COMPANY, INC., and for such other and further relief as this

        Court deems just, equitable and proper.




                                                            l7 -
                                                   SoLowniv & ALLE12,
                201 S. BIECA TNE EIOULEVAKR CITIEROLIEcuipix -E211T0 911. MIAMI, FLORIDA 33131 TEL 005) 371-2223
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-2Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             3719
                                                                                of of
                                                                                   16223

                                                                                       CASE NO.:


                                           DEMAND FOR JURY TRIAL

                Plaintiff demands Trial by Jury on issues so triable,


                                                                          Respectfully submitted,

                                                                          SOLOWSKY & ALLEN, P.L.
                                                                          Attorneys for Plaintiff,
                                                                          SCRIPTCHEK VISUAL
                                                                          VERIFICATION SYSTEMS, INC.
                                                                          Citigroup Center — Suite 915
                                                                          201 S. Biscayne Boulevard
                                                                          Miami, Florida 33131
                                                                          Telephone No. (305) 371-2223 .
                                                                          Facsimile No. (305) 373-2073
                                                                          rallen®salawmiami.com
                                                                          ssolowsky®salawmiami.corn
                                                                          mlopez@salawmiamicom
                                                                          pleadings@salawmiamitorn


                                                                          By: Is! Richard L. Allen
                                                                                RICHARD L. ALLEN
                                                                                Florida Bar No. 295485

                                                                          and

                                                                          MANSFIELD BRONSTEIN & STONE,
                                                                          LLP
                                                                          Attorneys for Plaintiff,
                                                                          SCRIPTCHEK VISUAL
                                                                          VERIFICATION SYSTEMS, INC.
                                                                          500 Broward Boulevard, Suite 1450
                                                                          Fort Lauderdale, Florida 33394
                                                                          Telephone No.: 954-601-5600
                                                                          Facsimile No.: 954-961-4756
                                                                          Email: gary®mblawpa.com
                                                                          Email: dstone@davidstonelaw.com
                                                                          Service: litigation®mblawpa.com


                                                                          By:     /s/ Gary N. Mansfield
                                                                                    GARY N. MANSFIELD
                                                                                    Florida Bar No. 61913

       m:Vnairnsoiptchek vEstraEplaadings12020-02-24 COMPlaillidD0(


                                                           - 18 -
                                                   SOLOWSKY& ALLEN, P.I..
                  201 5. BISCAYNE BOULEVARD, CITIGROUP CENTUR -SUITE915, MIAMI, FLORIDA 15111 TFJ-C1050.171-2223
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-2Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             3820
                                                                                of of
                                                                                   16223




                          EXHIBIT A
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-2Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             3921
                                                                                of of
                                                                                   16223




                              Non-Exclusive Limited License to Manufacture

          This Agreement, made and entered Into, in duplicate, this first day of August 2006, by and
  between the Scriptchek Visual Verification Systems, Inc, a corporation organized and doing business
  under and by virtue of the laws of the State of Florida, hereinafter referred to as the "Licensor." and
  Moore Wallace North America, Inc., a corporation organized and existing under and by virtue of the laws
  of the Stale of Delaware, here:natter referred to as the 'Licensee."

                                                   VVttnesseth:

          Whereas, the Licensor is the owner of all right, title and interest in and to certain inventions in a
  certain Extended Tab Prescription Drug Label ("Extended Tab Prescription Drug Label"), which
  inventions are the subject of certain Pending Patent Applications in the United States and Canada, said
  inventions and Pending Patent Applications being hereinafter referred to collectively as "International
  Patents-;

        Whereas, the Ucensee desires to obtain the non-exclusive righ€ to manufacture and sell said
  Extended Tab Prescription Drug Label and the Licensor desires to grant the same;

         Now, therefore, In consideration of the premises and the payment of one dollar ($1.00) and/or
  other valuable consideration by each party to the other, the receipt whereof is hereby mutually
  acknowledged, and of the covenants and agreements hereinafter mentioned to be faithfully kept and
  performed by the parties hereto, it is mutually agreed as follows:

           1. Grant of Non-Exclusive Limited License. The Licensor hereby grants to the Licensee the non-
  exclusive, limited right to manufacture the Extended Tab Prescription Drug Label for the limited purpose
  of selling the Extended Tab Prescription Drug Label only to customers approved by Licensor, hereinafter
  referred to as "Approved Customers" that have entered into written License Agreements with Licensor to
  use the Extended Tab Prescription Drug Label. .

          2. Agreement of Licensee to Manufacture. The Licensee hereby accepts said non-exclusive,
  limited right to manufacture the Extended Tab Prescription Drug Label for the purpose of selling the
  Extended Tab Prescription Drug Label only to the Approved Customers.

          3. Term. The term of the grant hereinabove given In Section 1, unless sooner terminated as
  hereinafter provided for, shall extend to the end of the life of the last of the International Patents coming
  within the provisions of this Agreement.

         In the event that all patent claims included within the Licensors International Patents shall be
  held Invalid in a decision by a court of competent jurisdiction and last resort in any country and from
  which no appeal has or can be taken, then Licensee shall continue to manufacture and sell under the
  then presumed patent, the existence of which is in full force for the same period of time.

          4. Marking. The Licensee shall mark all Extended Tab Prescription Drug Labels manufactured by
  it and/or sold by it with (a) Scriptchek   (b) Patents Pending, and (c) upon notice from Licensor of the
  issuance of any of the pending patents,  "Patented" with the patent numbers and proper dates.

         5. Books of Account. The Licensee shall keep proper books of account accurately reflecting !he
  customer(s) of the Licensee for all Extended Tab Prescription Drug Labels and associated devices
  manufactured and sold by it under the terms of this Agreement and render written reports quarterly to the
  Licensor not later than the 15th day of the month following each contract quarter of this Agreement

  FTL:10686136:3                               1
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-2Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             4022
                                                                                of of
                                                                                   16223




  Including at least (1) name of each customer, (2) &dress of each customer, {3) contact name at each
  customer, (4) dates of salp(s) to each customer and (6) total number of labels sold to each customer on
  each date. In the event of failure of the Licensee to render any report as herein provided for, the Licensor
  at its option may have such report prepared by and delivered to itself by Its authorized representative and
  at the expense of the Licensee.

         6. Nonessienability. The rights to mentlfeeture and sell herein granted to the Licensee are
  personal to It and the same shall not be assigned, divided or apportioned, hi where er in pert. voluntarily
  or by operation of law, without written consent front Licenser,

          7. Cancellation Upon Default. If the Licenses In any manner violates any 9f the term or
  conditions of this agreerneet, or in any manner tulle. to comply with or parry out in every manner and
  respect any and all of the provisions of this agreement, and centInues ag to do for fifteen (15) days after
  notice thereof in writing given by the Licensor to (ha Licensee delivered to the !sat known address, of the
  Licensee stating the nature end character of the 01%* breach with aufflaient definiteness anti
  particularity to perm€t the Licensee to Identity and thvtiopip tha 11§itkins of such 011Q9pd Preach, then In
  that event, the Licensor may M Its option, and without waiving er In any manner affecting any of It other
  then existing rights against the Licensee, cancel the debt of the Licensee to manufacture end sell under
  this agreement by giving the Licensee ten (10) days' notice by registered mail, sent to Its last known
  address, of the Licenser's election to cancel :tech manufacturing and selling rights ender this agreement,
  and all such manufacturing and selling rights herein granted to the Licensee shall then terminate at (he
  end of said ten-day period; provided, however. that If the Licensee cures the breach within the ten (10)
  days after the first notice herein provided for the Liceneor shall not thereafter have the option or election
  of canceling the manufacturine end selling rights glen the Licensee under thin agreement for said
  specific breach; and provided further, that the failure. of the Licensor to at any time cancel such
  manufacturing and selling rights to the Licensee under this egreenffirit es herein provided for, shall not
  prevent or preclude the Licensor at any future time for any other deletions by the Licensee, from taking
  advantage of the provisions of this section of the Agreement.

        6. Right of Parties to Carmel. At any time, either party may, upon giving the other party tree (3)
  months' written notice, cancel and terminate this Agreement without cause.

         9. Inventions. Any additlenel Inventions, aPplIsations, and/or patents pertaining to Extended Tab
  Prescription Drug Label and associated devices hereafter acquired or coming within the control of the
  Licensor shall, at the option of the Licensee. be included under the previsions of this agreement, The
  Licensor agrees to promptly advise the Licensee from time to lime of any such future acquired invention,
  application, and/or patent, and the Licensee may, within sixty (60) days from the receipt of such notice by
  the Licensee and the information necessary to reeke the election, elect to have such invention,
  application and/or patent included under the provisione of this egreement,

         10. Warranty. TM licensor represents Mel it hap the exclusive rights to the International Patents
 and lhat under the provisions of egelion 11 hereof the Licensee shell have the option to Include any such
 future inventions, If any, under the provisions of !hie Agreement.

        11. Interpretation. In this agreement the term "Extended Tab Prescription Drug Leber shag men
 a prescription label for displaying additional information printed on a tab extendlne frern the !abet

        12. Successors. This agreement shell inure to the benefit of and he bindlnu upon the heir's,
 admInielreters and executors of the Licensor,



 F71;104PCM
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-2Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             4123
                                                                                of of
                                                                                   16223




          13. This Agreement shall be construed end enforced In accordance with and governed by the
  laws of the State of Florida. Jurisdiction of any dispute hereunder may be In Broward County, €lorida
  and the parties hereby agree to the non-exclusive Jurisdiction of the stale and federal courts located in
  13 roward County, Florida in connection with any dispute arising hereunder.

         14. This Agreement and the terms and provisions hereof may only be changed, waived or
  discharged by an instrument in writing signed by the parties hereto.

         15. This Agreement shall be construed without regard to any presumption or other rule requiring
  construction against the party causing the Agreement to be drafted.

           16. This Agreement may be executed In counterparts, each of which shall be deemed an original,
  but all of which together shall be deemed to be one agreement.

          17. If, for any reason, any provision of the Agreement is held invalid, such invalidity shall not
  affect any other provision of this Agreement, and the Agreement shall otherwise remain in full force and
  effect

          18. Any notice to be given under this Agreement shall be sufficient if it is in writing and is sent by
  certified or registered mail to the Contractor at his address as the same appears on the books and
  records of the Company or to the company at Its principal office. attention of the President, or otherwise
  as directed by the Company, from time to time.

            In Witness Whereof the parties have caused this agreement to be executed effective the date first
  written

  LIC         R:


  By:
  Print      e: Stacy      fman
  Title: President

  LICENSEE:


         nhaerg            1Lo_kosoL
 PrintName: Robed G. NI nd
 Title: Vice President, Associate General Counsel




 F1141089688:3                                 3
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-3
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                              06/26/2020
                                                                       Page
                                                                          Page
                                                                            42 of
                                                                               1 of
                                                                                  162
                                                                                    3




                       Exhibit 2
                                                      Case Number: CACE-20-003398 Division: 08
Filing# 103813414
     Case
      Case          E-Filed 02/24/2020
           0:20-cv-61261-RAR
           0:20-cv-61261-XXXX  Document04:36:00
                                 Document6 1-3  PMon FLSD
                                            Entered
                                               Entered on FLSD
                                                            Docket
                                                               Docket
                                                                   06/26/2020
                                                                      06/26/2020
                                                                               Page
                                                                                  Page
                                                                                    43 of
                                                                                       2 of
                                                                                          162
                                                                                            3

   FORM 1.997. CIVIL COVER SHEET

   The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of
   pleadings or other documents as required by law. This form must be filed by the plaintiff or petitioner with the
   Clerk of Court for the purpose of reporting data pursuant to section 25. 07 5, Florida Statutes. (See instructions
   for completion.)


       I.          CASE STYLE
                                      IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT,
                                           IN AND FOR BROWARD COUNTY, FLORIDA

                                                                        Case No.: _ _ _ _ _ _ __
                                                                        Judge: _ _ _ _ _ _ _ __
   ScriptChek Visual Verification Systems, Inc.
   Plaintiff
                 vs.
   R.R. Donnelley & Sons Company, Inc.
   Defendant



       II.        AMOUNT OF CLAIM
                  Please indicate the estimated amount of the claim rounded to the nearest dollar $30,001

       Ill.       TYPE OF CASE        (If the case fits more than one type of case, select the most definitive category.) If the
                  most descriptive label is a subcategory (is indented under a broader category), place an x on both the main
                  category and subcategory lines.

                                                                                 D     Malpractice - other professional
               D Condominium                                                   D Other
               ~ Contracts and indebtedness                                      D     Antitrust/Trade Regulation
               D Eminent domain                                                  D     Business Transaction
               D Auto negligence                                                 D     Circuit Civil - Not Applicable
               D Negligence - other                                              D     Constitutional challenge-statute or ordinance
                 D    Business governance                                        D     Constitutional challenge-proposed amendment
                 D    Business torts                                             D     Corporate Trusts
                 D    Environmental/Toxic tort                                   D     Discrimination-employment or other
                 D    Third party indemnification                                D     Insurance claims
                 D    Construction defect                                        D     Intellectual property
                 D    Mass tort                                                  D     Libel/Slander
                 D    Negligent security                                         D     Shareholder derivative action
                 D    Nursing home negligence                                    D     Securities litigation
                 D    Premises liability - commercial                            D     Trade secrets
                 D    Premises liability - residential                           D     Trust litigation
               D Products liability
               D Real Property/Mortgage foreclosure                            D County Civil
                 D    Commercial foreclosure                                    D     Small Claims up to $8,000
                 D    Homestead residential foreclosure                         D     Civil
                 D    Non-homestead residential foreclosure                     D     Replevins
                 D    other real property actions                               D     Evictions
               D Professional malpractice                                       D     other civil (non-monetary)
                 D    Malpractice - business
                 D    Malpractice - medical




                 ***FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 02/24/2020 04:35:59 PM.****
   Case
   Case 0:20-cv-61261-RAR
        0:20-cv-61261-XXXX Document
                            Document6 1-3
                                       Entered
                                          Entered
                                               on FLSD
                                                  on FLSD
                                                       Docket
                                                          Docket
                                                              06/26/2020
                                                                 06/26/2020
                                                                          Page
                                                                             Page
                                                                               44 of
                                                                                  3 of
                                                                                     162
                                                                                       3


                                                    COMPLEX BUSINESS COURT

            This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
            Administrative Order. Yes D No~


    IV.         REMEDIES SOUGHT (check all that apply):
                 ~ Monetary;
                 D Non-monetary declaratory or injunctive relief;
                 D Punitive

    V.          NUMBER OF CAUSES OF ACTION:
                  (Specify)


                (4) Count I-Breach of Contract, II-Breach of Contract, III-Specific Performance of Contract, IV-
    Unjust Enrichment

    VI.         IS THIS CASE A CLASS ACTION LAWSUIT?
                 D Yes
                 ~ No


    VII.        HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                 ~ No
                 D Yes - If "yes" list all related cases by name, case number and court:




    VIII.       IS JURY TRIAL DEMANDED IN COMPLAINT?
                 ~Yes
                 D No



I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature:      s/ Richard L Allen
          Attorney or party
FL Bar No.: 295485
          (Bar number, if attorney)
                Richard L Allen
           (Type or print name)
      Date: 02/24/2020
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-4
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                              06/26/2020
                                                                       Page
                                                                          Page
                                                                            45 of
                                                                               1 of
                                                                                  162
                                                                                    9




                       Exhibit 3
    Case
    Case 0:20-cv-61261-RAR
         0:20-cv-61261-XXXX Document
                             Document6 1-4
                                        Entered
                                           Entered
                                                on FLSD
                                                   on FLSD
                                                        Docket
                                                           Docket
                                                               06/26/2020
                                                                  06/26/2020
                                                                           Page
                                                                              Page
                                                                                46 of
                                                                                   2 of
                                                                                      162
                                                                                        9
Filing # 103813414 E-Filed 02/24/2020 04:36:00 PM



                                                                            IN THE CIRCUIT COURT OF THE I i n
                                                                            JUDICIAL CIRCUIT IN AND FOR
                                                                            BROWARD COUNTY, FLORIDA

                                                                            CIVIL DIVISION

                                                                            CASE NO.:

            SCRIPTCHEK VISUAL
            VERIFICATION SYSTEMS, INC.,
            a Florida Corporation,

                               Plaintiff,

            v.

            R.R. DONNELLEY & SONS
            COMPANY, INC., a Delaware
            Corporation,

                               Defendant.



                 PLAINTIFF SCRIPTCHEK VISUAL VERIFICATION SYSTEMS. INC.'S
                      FIRST REQUEST FOR PRODUCTION TO DEFENDANT
                           R.R. DONNELLEY & SONS COMPANY, INC.

                     Plaintiff SCRIPTCHEK VISUAL VERIFICATION SYSTEMS, INC., a Florida

           Corporation ("ScriptChek"), by and through its undersigned counsel, and pursuant to the

           Florida Rules of Civil Procedure, hereby request that Defendant R.R. DONNELLEY &

           SONS COMPANY, INC., a Deiaware Corporation, timely respond to this First Request

           for. Production in compliance with the Rules, and the instructions and definitions contained

           herein.


                                                         INSTRUCTIONS

                  This Request is continuing in nature, and the answers and documents must be
           supplemented by you at such lime in the future as arty facts, information,.and documents
           discovered hereafter have been ascertained, and such supplemental answers, information



                                                          SCLOwSKY & ALLEN, P. L.
                      ZOI S. BISCA YNE 801ItILVARD, CITIOROUP CENTER -SUITE Olt MIAMI. FLORIDA 31131 TEL 1305) YD-2223
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-4
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                              06/26/2020
                                                                       Page
                                                                          Page
                                                                            47 of
                                                                               3 of
                                                                                  162
                                                                                    9

                                                                                   CASE NO.:


      and documents shall be sewed upon the undersigned attorneys seasonably after such
      discovery.

             Plaintiff requests that you timely produce the items specified herein for inspection
      and copying.

              You are required to produce a document or tangible thing if it is within your
      possession, custody, or control. Possession, custody, or control includes constructive
      possession, such that you need not have actual physical possession. As long as you have
      the superior right to compel the production from a third party (including an agency,
      authority or representative), you have possession, custody, or control.

              If you cannot produce the documents listed herein in full after exercising due
      diligence to secure such documents, please so state and specify the reason(s) For your
      inability to produce the documents and stating whatever information you have relating to
      the location and/or possession, custody, or control of the documents.

                For each document which you seek to withhold under a claim of privilege, work-
      product, or otherwise, the following information shall be provided in a Privilege Log: the
      specific ground for withholding each such document; a statement of the basis on which
      privilege is claimed; the place, date, and the manner of rendering or otherwise preparing
      the document; the name and title of the sender of the document and the name and title of
      the recipient of the document; a summary of the contents of the document; the identity of
      each person to whom the document has heretofore been communicated by copy, exhibition,
      reading, or substantial summarization; the date of such communication; the employer and
      title of such person, if any, at the time of such communication; and the current location and
      custodian of the original and copies of the document or communication.

              If any document listed herein has been lost, discarded, or destroyed, you shall
      identify such document as completely as possible, which identification shall include, but
      not be limited to, date of disposal, matter of disposal, reason for disposal, person
      authorizing the disposal, and the person disposing of the document.

              All documents listed herein shall be produced as they are kept in the usual course
      of business or shall be organized and labeled to correspond with categories in this Request.
      The selection of documents from files and other sources shall be performed in such a
      manner as to ensure that the file or other source in which the document is obtained may be
      identified. Any documents listed herein shall be produced in their full and unexpurgated
      form.

             For those requests for which there are no responsive materials, explicitly
      indicate "NONE" for each such request.




                                              SOLOWSRY R ALLF-V,
               201 &BISCAYNE BOULEVARD, CITIGEOUP DUSTER -5111TE R15, MIAMI. FLORIDA 33131 TEL (3031111.2123
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-4
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                              06/26/2020
                                                                       Page
                                                                          Page
                                                                            48 of
                                                                               4 of
                                                                                  162
                                                                                    9

                                                                                    CASE NO.:


                                                       DEFINITIONS

              "Any" as used herein includes the word "all," and the word "all" as used herein
      includes the word "any." "All" shall be construed to include the term "each," and "each"
      shall be construed to include the word "all."

             The connectives "arid," "or," and "and/or" shall be construed either disjunctively
      or conjunctively as necessary to bring within the scope of the discovery request all
      responses that might otherwise be construed outside of its scope.

            "Books of Account" shall have the meaning ascribed to it in 14 of the Manufacture
      Agreement.

             "Communication" or "correspondence" shall mean any contact or act by which
      any information or knowledge is transmitted or conveyed between two or more persons
      and shall include, without limitation, contact by any means including written contact by
      any document, electronic contact, and oral contact by such means as face-to-face meetings
      and telephone conversations, including but not limited to letters, emails, text messages,
      iMessages, and postings cm any social media site or application, and notes of meetings,
      conversations and conferences.

            "Complaint" shall refer to the Complaint tiled in the above-captioned case on
      February 24, 2020.

              "Concerning" and "Concern", when used with respect to a document, subject, or
      fact, means embodying, containing, evidencing, reflecting, pertaining to, relating to,
      verifying, regarding, reciting, recording, constituting, supporting, refitting, or referring to.

            "CVS" shall mean CVS Pharmacy, a subsidiary of CVS HEALTH
      CORPORATION, INC., a Delaware Corporation, its principals, officers, agents,
      employees, assignees, subsidiaries, corporate affiliates, and/or representatives.

              "Document" or "documents" shall be deemed to include, by way of illustration
      only and not by way of limitation, the following (whether printed or reproduced by any
      process, written, and/or produced by hand, including the original and any copy which is
      not identical because of marginal notes or otherwise) which are subject to your custody or
      control, wherever located, and whether or not claimed to be privileged or otherwise
      excludable from discovery: electronic data, notes; correspondence; communications of any
      nature; telegrams; e-mails; text messages; memoranda; notebooks of any character;
      summaries or records of personal conversations; diaries; calendars; muting slips or
      memoranda; reports; records; computer records; computer programs; computer disks;
      US Bs or thumb drives; publications; photographs; films; minutes or records of meetings;
      transcripts of oral testimony or statements; reports and/or summaries of interviews; reports
      and/or summaries of investigations; agreements and contracts, including all modifications
      and/or revisions thereof; reports and/or summaries of negotiations; court papers; brochures;
      pamphlets; press releases; drafts of, revisions of, or translations of any document; invoices;



                                                 Sotawsxy it Au-es, P.L.
               201 5 RISCAVNE BOULEVARD. CITIGROUP CENTER - 51111TI 011. MIAMI. FLORIDA 31132 TELn0511i1,2021
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-4
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                              06/26/2020
                                                                       Page
                                                                          Page
                                                                            49 of
                                                                               5 of
                                                                                  162
                                                                                    9

                                                                                      CASE NO.:


      checks; bills; estimates; account statements; tape recordings (audio or video); and records
      and dictation belts. Marks on any sheet or side thereof, including but not b9 way of
      limitation, initials, stamped indicia, any comment or any notation of any character not a
      part of the original text, or any reproduction thereof, is to be considered a separate
      document.

              The term "document" is intended to include Electronically Stored Information,
      which includes but is not limited to your word-processing documents; spreadsheets;
      presentation documents; graphics; animations; images; e-mail (including attachments
      which shall he kept with the e-mail); instant messages; text messages; chat messages; voice
      mail; audio, video, and audiovisual recordings; databases and data base subsets; software;
      and other user, or machine created, digital information which is stored on computer
      networks, servers, computer systems, desktop computers, laptop computers, home
      computers, the internet, web pages, archives, screenshots, discs, CDs, DVDs, diskettes,
      drives, tapes, cartridges, flash drives, jump drives, and other external storage media,
      personal digital assistants, handheld wireless devices, cellular telephones, iPhones,
      Blackberries, pagers and voicemail systems.

              The term "document" includes all non-privileged electronically stored information
      in native format, including Outlook pst files, (communications, emails, contacts, calendars,
      to do lists and events, as well as any other activity databases). The term "document"
      includes all electronic communications and social media postings on your equipment,
      including but not limited to instant messages, tact messages, blogs, tweets, wilds, forum
      comments, social media communications of any kind (Facebook, and the like), voicemails,
      videos, online profiles, postings, messages (including, without limitation, tweets, replies,
      re-tweets, direct messages, status updates, wall comments, groups joined, activity streams,
      and blog entries), photographs, videos, and online communications on your equipment.

              "Each" as used herein includes die word "every," and the word "every" as used
      herein includes the word "each."

               "Extended Tab Prescription Drug Label" shall have the meaning ascribed to it
       in the Manufacture Agreement,

              "Manufacture Agreement" shall be deemed to refer to the Non-Exclusi ve Limited
       License to Manufacture, entered into on or about August I, 2006 by ScriptChek and Moore
       Wallace, the predecessor by merger to R.R. Donnelley. A copy of the Manufacture
       Agreement is attached w the Complaint as Exhibit "A".

             "Marking" shall have the meaning ascribed to it in 1 4 of the Manufacture
       Agreement.

             "Person" shall be deemed to mean any natural person, the estate of any natural
      person, or any legal entity, including but not limited to a corporation, mist, partnership,
      unincorporated association, or any officer, director, employee, agent, or other person acting
      or purporting to act on their behalf.



                                                SOUP/SKY & ALLEN, p,L
               201 S. BISCAYNE BOLILEYARD.CITIOROUP C1,iLATER-SUITE 915. MIAMI, FLORIDA 11131 TEL (505) 111-2223
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-4
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                              06/26/2020
                                                                       Page
                                                                          Page
                                                                            50 of
                                                                               6 of
                                                                                  162
                                                                                    9

                                                                                     CASE NO.:



             "RR. Donnelley" shall be deemed to refer to R.R. DONNELLEY & SONS
      COMPANY, INC., a Delaware corporation, its principals, officers, agents, employees,
      assignees, subsidiaries, corporate affiliates, and/or representatives.'

             "SeriptChek" shall be deemed to refer to SCRIPTCHEK VISUAL
       VERI€ICATION SYSTEMS, INC., a Florida Corporation, its principals, officers, agents,
       employees, assignees, subsidiaries, corporate affiliates, and/or representatives.

             "You", "you", "Your" and "yours" for purposes of these Requests shall be
      deemed to refer to Defendant, R.R. Donnelley, and/or any officer, manager, member,
      representative, employee, agent, or other person acting on behalf RR: Donnelley.

              The use of the singular form of any word includes the plural, and the use of the
      plural includes the singular.

             The applicable relevant time period for each of the following Requests for
       Production shall be from January I, 2006 through the present, unless otherwise specified.




      I For the purposes of these Requests, R.R. Donnelley shall also be deemed to refer to
      MOORE WALLACE, NORTH AMERICA, INC., a Delaware corporation, which was
      acquired by merger with R.R. Donnelley, and its principals, officers, agents, employees,
      assignees, subsidiaries, corporate affiliates, and/or representatives.


                                                 SOLOWSKY & ALLEN, R.L.
               301 S. SISCAYNE BOULEVARD. CI FIGROUP CENTER -SUITE 915, MIAMI. FLORIDA 33131 TEL(305) 371-2223
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-4
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                              06/26/2020
                                                                       Page
                                                                          Page
                                                                            51 of
                                                                               7 of
                                                                                  162
                                                                                    9

                                                                                   CASE NO.:


                                                    REOUESTS

              1.      All documents and correspondence concerning the Manufacture
      Agreement. This request includes, but is not limited to, all documents and/or
      correspondence, regardless of whether additional persons or entities were the senders, the
      recipients, or were otherwise copied on the documents and/or correspondence.

              2.      All documents and correspondence concerning the Extended Tab
      Prescription Drug Label. This request includes, but is not limited to, all documents and/or
      correspondence, regardless of whether additional persons or entities were the senders, the
      recipients, or were otherwise copied on the documents and/or correspondence.

              3.     All documents and correspondence between CVS and R.R. Donnelley
       concerning the Manufacture Agreement. This request includes, but is not limited to, all
       documents and/or correspondence, regardless of whether additional persons or entities
       were the senders, the recipients, or were otherwise copied on the documents and/or
       correspondence.

              4.       All documents and correspondence between CVS and R.R. Donnelley
      concerning the Extended Tab Prescription Drug Label. This request includes, but is not
      limited to, all documents and/or correspondence, regardless of whether additional persons
      or entities were the senders, the recipients, or were otherwise copied on the documents
      and/or correspondence.

               5.      All documents and correspondence between CVS and R.R. Donnelley
      concerning the manufacture of any prescription drug labels, including but not limited to
      any and all die lines provided to CVS by K.R. Donnelley. This request includes, but is not
      limited to, all documents and/or correspondence, regardless of whether additional persons
      or entities were the senders, the recipients, or were otherwise copied on the documents
      and/or correspondence.

             6.       All documents and correspondence between R.R. Donnelley and any other
      Person concerning the manufacture of any prescription drug labels, including but not
      limited to any and all die lines provided to such Person by R.R. Donnelley. This request
      includes, but is not limited to, all documents and/or correspondence, regardless of whether
      additional persons or entities were the senders, the recipients, or were otherwise copied on
      the documents and/or correspondence.

             7.     All documents and correspondence concerning the manufacture of the
       Extended Tab Prescription Drug Label.

               8.     All documents and correspondence concerning the Books of Account,
       including but not limited to the Books of Account themselves, and any and all documents
       and correspondence concerning same.




                                                $01.05YSX Y & ALLEN, P.L.
               201 S. BISCAYNE BOULEVARD. CITIGROUP CENTER-- SUITE 915. MEAML FLORIDA D131 TEL DOD 371-221.1
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-4
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                              06/26/2020
                                                                       Page
                                                                          Page
                                                                            52 of
                                                                               8 of
                                                                                  162
                                                                                    9

                                                                                      CASE NO.:


             9.      All documents and correspondence concerning the sale(s) of the Extended
      Tab Prescription Drug Label to any Person.

               10.     All documents and correspondence R.R. Donnelley sent to or received From
       any third parties concerning the Extended Tab Prescription Drug Label.

               11.     All documents and correspondence R.R. Donnelley sent to or received from
       any third parties concerning ScriptChek.

               12.     All documents and correspondence R.R. Donnelley sent to or received from
       any third parties concerning CVS.

               13.      All documents and correspondence concerning ScriptChek's allegations as
       set forth in the Complaint.

              14,      All documents concerning ScriptChek.

              15.      All documents concerning the Extended Tab Prescription Drug Label.

                                                                         Respectfully submitted,

                                                                        SOLOwS KY & ALLEN, P.L.
                                                                        Attorneys for Plaintiff,
                                                                        SCRIPTCHEK VISUAL
                                                                        VERIFICATION SYSTEMS, INC
                                                                        Citigroup Center — Suite 915
                                                                        201 S. Biscayne Boulevard
                                                                        Miami, Florida 33131
                                                                        Telephone No. (305) 371-2223
                                                                        Facsimile No. (305) 373-2073
                                                                        rallen@salawmiami.com
                                                                        ssolowslcy©salawm lamLoom
                                                                        mlopez@salawmiaminom
                                                                        pleadingsG,salawmiami torn


                                                                        By: is/ Richard L. Allen
                                                                              RICHARD L. ALLEN
                                                                              Florida Bar No. 295485

                                                                         and




                                                SOLOWIKY ALLES, P.L.
               201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER- SUITE 915, N11/52,11,PLORIDA 33131 TEL1305)3/1-2223
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-4
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                              06/26/2020
                                                                       Page
                                                                          Page
                                                                            53 of
                                                                               9 of
                                                                                  162
                                                                                    9

                                                                                        CASE NO.:


                                                                           MANSFIELD BRONSTEIN & STONE,
                                                                           LLP
                                                                           Attorneys for Plaintiff,
                                                                           SCRIPTCHEK VISUAL
                                                                           VERIFICATION SYSTEMS, INC.
                                                                           500 Broward Boulevard, Suite 1450
                                                                           Fort Lauderdale, Florida 33394
                                                                           Telephone No.: 954-601-5600
                                                                           Facsimile No.: 954-961-4756
                                                                           Email: garpgmblatypa.com
                                                                           Email: dstone®davidstonelaw.com
                                                                           Service: litigation@mblawpa.com


                                                                           By:      is/Gary N Mansfield
                                                                                    GARY N. MANSFIELD
                                                                                    Florida Bar No. 61913

                                           CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that a true and correct copy of the foregoing was served

       together with the Complaint on the Defendant, R.A. DONNELLEY & SONS COMPANY,

      INC.


                                                                           By; Is/ Richard L, Allen
                                                                                 RICHARD L. ALLEN

      mtmaIntscriptchek visvaTipleadIngaa/20-02-24 first request for production to defendant.docx




                                                  SOLOWSKY & ALLEN, P.L
                 201 5. BISCAYNE BOLILEYARD.C111GROUPC1iNYER -SUITE915. mIAN.11.1.1.0aIDA 33131 TEL 1303) 3111123
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-5
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                              06/26/2020
                                                                       Page
                                                                          Page
                                                                            54 of
                                                                               1 of
                                                                                  162
                                                                                    3




                       Exhibit 4
FilingCase
      # 105199974
      Case          E-Filed 03/20/2020
           0:20-cv-61261-RAR
           0:20-cv-61261-XXXX  Document10:04:54
                                 Document6 1-5  AMon FLSD
                                            Entered
                                               Entered on FLSD
                                                            Docket
                                                               Docket
                                                                   06/26/2020
                                                                      06/26/2020
                                                                               Page
                                                                                  Page
                                                                                    55 of
                                                                                       2 of
                                                                                          162
                                                                                            3




                         IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                               IN AND FOR BROWARD COUNTY, FLORIDA

           CASE NO. CACE20003398        DIVISION 08     JUDGE David A Haimes

      ScriptChek Visual Verification Systems, Inc.
      Plaintiff(s) / Petitioner(s)
      v.
      R.R. Donnelley & Sons Company, Inc.
      Defendant(s) / Respondent(s)
      ____________________________/

                AGREED ORDER ON DEADLINE FOR DEFENDANT TO RESPOND TO
                    COMPLAINT AND FIRST REQUEST FOR PRODUCTION

           THIS CAUSE came before the Court upon the agreement of Plaintiff SCRIPTCHEK VISUAL

      VERIFICATION SYSTEMS, INC. (“Plaintiff”) and Defendant R.R. DONNELLEY & SONS

      COMPANY, INC. (“Defendant”) regarding the deadline for Defendant to respond to the

      Complaint and Plaintiff’s First Request for Production, and the Court having reviewed the file

      and being otherwise duly advised in the premises, it is hereby ORDERED AND ADJUDGED

      as follows:
           1.   Defendant shall respond to Plaintiff’s Complaint on or before May 18, 2020.

           2.   Defendant shall respond to Plaintiff’s First Request for Production on or before June 1,

      2020.

      DONE and ORDERED in Chambers, at Broward County, Florida on 03-20-2020.


                                                                  CACE20003398 03-20-2020 8:35 AM
                                                              Hon. David A Haimes
                                                                  CIRCUIT JUDGE
                                                               Electronically Signed by David A Haimes
      Copies Furnished To:
      Gary N. Mansfield , E-mail : gary@mblawpa.com
      Gary N. Mansfield , E-mail : litigation@mblawpa.com
Case 0:20-cv-61261-RAR
Case 0:20-cv-61261-XXXX Document
                         Document6 1-5 Entered
                                    Entered    on FLSD
                                            on FLSD    Docket
                                                    Docket    06/26/2020
                                                           06/26/2020     Page
                                                                       Page    3 of
                                                                            56 of   3
                                                                                  162
                                                               CaseNo: CACE20003398
                                                               Page 2 of 2




Gary N. Mansfield , E-mail : dstone@davidstonelaw.com
Paul Rodriguez , E-mail : paul.l.rodriguez@rrd.com
Richard L Allen , E-mail : mlopez@salawmiami.com
Richard L Allen , E-mail : rallen@salawmiami.com
Richard L Allen , E-mail : pleadings@salawmiami.com
Steven Solowsky , E-mail : ssolowsky@salawmiami.com
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-6Entered
                                      Entered
                                            on on
                                               FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                               06/26/2020Page
                                                                           Page
                                                                              57 1ofof162
                                                                                       25




                        Exhibit 5
FilingCase
       # 107623883
      Case          E-Filed 05/18/2020
           0:20-cv-61261-XXXX
           0:20-cv-61261-RAR   Document02:54:58
                                Document         PMon on
                                         61-6Entered
                                               Entered FLSD
                                                         FLSD
                                                            Docket
                                                              Docket
                                                                   06/26/2020
                                                                      06/26/2020Page
                                                                                  Page
                                                                                     58 2ofof162
                                                                                              25



                                    IN THE CIRCUIT COURT OF THE 17TH
                                       JUDICIAL CIRCUIT IN AND FOR
                                        BROWARD COUNTY, FLORIDA
                                              CIVIL DIVISION

              SCRIPTCHEK VISUAL                           )
              VERIFICATION SYSTEMS, INC.,                 )
              a Florida Corporation,                      )          Case No. CACE20003398
                                                          )
                           Plaintiff,                     )
                                                          )          Judge David A. Haimes
                   v.                                     )
                                                          )
              R.R. DONNELLEY & SONS                       )
              COMPANY, a Delaware                         )
              Corporation,                                )
                                                          )
                           Defendant.                     )


              DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT, MOTION TO
              STRIKE, MOTION IN THE ALTERNATIVE FOR MORE DEFINITE STATEMENT,
                         AND INCORPORATED MEMORANDUMUM OF LAW

                 Pursuant to Florida Rule of Civil Procedure 1.140, Defendant R.R. Donnelley & Sons

         Company (“R.R. Donnelley”), by and through its undersigned counsel, files this Motion to

         Dismiss, Motion to Strike, Motion in the Alternative for More Definite Statement, and

         Incorporated Memorandum of Law (the “Motion”) in response to Plaintiff ScriptChek Visual

         Verification Systems, Inc.’s (“Plaintiff’s”) Complaint. In support of the Motion, R.R. Donnelley

         states the following:


         I.      INTRODUCTION

                 On or about February 24, 2020, Plaintiff filed its Complaint against R.R. Donnelley

         seeking damages for Breach of Contract (Counts I and II); Specific Performance (Count III); and

         recovery for Unjust Enrichment (Count IV).
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-6Entered
                                      Entered
                                            on on
                                               FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                               06/26/2020Page
                                                                           Page
                                                                              59 3ofof162
                                                                                       25



          A.      The Non-Exclusive Limited License to Manufacture Agreement

          As alleged by Plaintiff, this case concerns a manufacture agreement entered into between

   Plaintiff and Moore Wallace North America, Inc. (“Moore Wallace”) on or about August 1,

   2006, titled “Non-Exclusive Limited License to Manufacture” (“Manufacture Agreement”). This

   Manufacture Agreement – attached to Plaintiff’s Complaint as Exhibit A – granted Moore

   Wallace “the non-exclusive, limited right to manufacture the Extended Tab Prescription Drug

   Label for the limited purpose of selling the Extended Tab Prescription Drug Label only to

   customers approved by [Plaintiff] . . . that have entered into written License Agreements with

   [Plaintiff] to use the Extended Tab Prescription Drug Label.” Exhibit A at ¶ 1. As defined by

   the Manufacture Agreement, the Extended Tab Prescription Drug Label relates to certain then-

   pending patent applications and is “a prescription label for displaying additional information

   printed on a tab extending from the label.” Exhibit A at Recitals, ¶ 11. In addition to the

   provisions governing the non-exclusive limited license, the Manufacture Agreement contains

   other provisions, including a provision to mark the labels and a provision to keep books of

   account. Exhibit A at ¶¶ 4, 5.


          B.      Plaintiff’s Allegations against R.R. Donnelley

          Plaintiff further alleges that R.R. Donnelley, as successor by merger to Moore Wallace,

   breached the Manufacture Agreement. Complaint at ¶¶ 6-7, 42-65 (Counts I and II). Plaintiff

   claims R.R. Donnelley “manufactur[ed] and [sold] the patented ScriptChek Extended Tab

   Prescription Drug Labels to non-approved customers.” Complaint at ¶ 47. However, nowhere in

   the Complaint does Plaintiff plead supporting facts such as when, where, and how these

   Extended Tab Prescription Drug Labels were allegedly manufactured or sold, or even what

   Plaintiff considers to qualify as its Extended Tab Prescription Drug Labels (including but not


                                                    2
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-6Entered
                                      Entered
                                            on on
                                               FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                               06/26/2020Page
                                                                           Page
                                                                              60 4ofof162
                                                                                       25



   limited to any parameters, any related patents, or any unique features that distinguish Plaintiff’s

   certain Extended Tab Prescription Drug Label from other such labels on the market). Plaintiff

   further claims R.R. Donnelley “fail[ed] to include ‘ScriptChek ®’ on patented [Plaintiff]

   Extended Tab Prescription Drug Labels sold by R.R. Donnelley.” Complaint at ¶ 47. However,

   nowhere in the Complaint does Plaintiff plead supporting facts, such as the bases for marking the

   tabs with Plaintiff’s trademark, how this marking provision is central to the Manufacture

   Agreement, or how Plaintiff was damaged by the alleged breach. Plaintiff claims R.R.

   Donnelley “fail[ed] to keep proper books of account and fail[ed] to render written reports

   quarterly to [Plaintiff].” Complaint at ¶ 54. However, nowhere in the Complaint does Plaintiff

   plead supporting facts, such as the dates and times of any alleged violation or whether Plaintiff

   attempted to utilize the contractually available remedy for the alleged breach prior to filing suit.

          Plaintiff alternatively pleads for specific performance for R.R. Donnelley “to keep proper

   books of account and to render written reports quarterly to Plaintiff.” Yet nowhere in the

   Complaint does Plaintiff plead facts supporting the contention that it has no adequate remedy at

   law or why justice requires Plaintiff be granted specific performance or why specific

   performance of the agreement would be appropriate going forward in view of Plaintiff electing

   its right to terminate the Manufacture Agreement (see Complaint at ¶ 28).

          Plaintiff also alternatively pleads that R.R. Donnelley was unjustly enriched at Plaintiff’s

   expense. Yet nowhere in the Complaint does Plaintiff plead facts supporting that it has no

   adequate remedy at law, the circumstances of how a benefit was conferred to R.R. Donnelley, or

   why it would be inequitable for R.R Donnelley to retain that alleged benefit.

          In addition, in its Complaint, Plaintiff makes multiple references to a Mutual

   Confidentiality Agreement. See, e.g., Complaint at ¶¶ 35-40. Yet nowhere in the Complaint



                                                     3
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-6Entered
                                      Entered
                                            on on
                                               FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                               06/26/2020Page
                                                                           Page
                                                                              61 5ofof162
                                                                                       25



   does the Plaintiff tie this Mutual Confidentiality Agreement to any of its alleged claims, nor does

   Plaintiff attach this referenced Mutual Confidentiality Agreement to its Complaint.


   II.    PLAINTIFF FAILS TO PROPERLY STATE A CAUSE OF ACTION AND
          INCLUDES IMMATERIAL INFORMATION IN ITS COMPLAINT

          R. R. Donnelley seeks dismissal of the Complaint because Plaintiff’s claims fail to state

   any claim under Florida law. Plaintiff’s breach of contract claims (Counts I and II) fail to state a

   cause of action because, among other things, Plaintiff does not allege the ultimate facts necessary

   to support the essential elements, namely, that a material breach of a contractual term occurred or

   that damages were caused by the alleged breach. Plaintiff’s specific performance claim (Count

   III) fails to state a cause of action because, among other things, Plaintiff does not allege the

   ultimate facts necessary to support the essential elements, namely, that Plaintiff has no adequate

   remedy at law or that justice requires and that Plaintiff is entitled to specific performance.

   Finally, Plaintiff’s unjust enrichment claim (Count IV) fails to state a cause of action because,

   among other things, the existence of an express contract negates an unjust enrichment claim and,

   even despite that, Plaintiff does not allege the ultimate facts necessary to support the essential

   elements, namely, that Plaintiff has no adequate remedy at law or that a benefit was conferred to

   R.R. Donnelley and that the claim falls within the statute of limitations.

          R.R. Donnelley further seeks to strike Paragraphs 35-40, along with any other mention of

   the Mutual Confidentiality Agreement in Plaintiff’s Complaint, as immaterial, since: (a) the

   Complaint fails to explain the relevance of the Mutual Confidentiality Agreement to any of the

   counts pursued by Plaintiff; and (b) the Plaintiff failed to include a copy of the Mutual

   Confidentiality Agreement as an attachment to the Complaint.

          Should any part of Plaintiff’s Complaint survive dismissal – or should any part of

   Paragraphs 35-40 or any reference to the Mutual Confidentiality Agreement in Plaintiff’s

                                                     4
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-6Entered
                                      Entered
                                            on on
                                               FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                               06/26/2020Page
                                                                           Page
                                                                              62 6ofof162
                                                                                       25



   Complaint survive the motion to strike – R.R. Donnelley moves, in the alternative, for Plaintiff

   to provide a more definite statement on the surviving count(s), alleged damages, and any

   surviving references to the Mutual Confidentiality Agreement, in order for R.R. Donnelley to

   fully and properly prepare a response and defense to any surviving allegations.


   III.   MOTION TO DISMISS


          A.      Legal Standard for Motion to Dismiss

          “A motion to dismiss for failure to state a cause of action tests the legal sufficiency of a

   complaint.” Hosp. Constructors Ltd. ex rel. Lifemark Hosps. of Fla., Inc. v. Lefor, 749 So. 2d

   546, 547 (Fla. 2d DCA 2000); see also Pac. Ins. Co. v. Botelho, 891 So. 2d 587, 590 (Fla. 3d

   DCA 2004); Casserly v. City of Delray Beach, 288 So. 3d 135, 138 (Fla. 4th DCA 2017). In

   other words, the primary purpose of a motion to dismiss is to ask the trial court to determine

   whether the complaint – as drafted – properly states a cause of action upon which relief can be

   granted and, if it does not, to enter an order of dismissal. See Sussan v. Nova Se. Univ., 723 So.

   2d 933 (Fla. 4th DCA 1999).

          In determining the merits of a motion to dismiss, the trial court is confined to the four

   corners of the complaint – including the attachments thereto – and the allegations of which must

   be accepted as true and considered in the light most favorable to the nonmoving party. K.W.

   Brown & Co. v. McCutchen, 819 So. 2d 977, 979 (Fla. 4th DCA 2002).

          However, it is clear that Florida is a fact-pleading state rather than a notice-pleading

   jurisdiction. See Deloitte & Touche v. Gencor Industries, Inc., 929 So. 2d 678, 681 (Fla. 5th

   DCA 2006); Horowitz v. Laske, 855 So. 2d 169, 172-73 (Fla. 5th DCA 2003). Mere opinions or

   conclusions unsupported by specific facts are improper and therefore are not presumed true on a

   motion to dismiss. Brandon v. Pinellas County, 141 So. 2d 278, 279 (Fla. 2d DCA 1962); Other

                                                    5
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-6Entered
                                      Entered
                                            on on
                                               FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                               06/26/2020Page
                                                                           Page
                                                                              63 7ofof162
                                                                                       25



   Place of Miami, Inc. v. City of Hialeah Gardens, 353 So. 2d 861, 862 (Fla. 3d DCA 1977). And

   where the allegations of the complaint do not establish a cause of action for which relief may be

   granted, a plaintiff’s cause of action may be dismissed. Sessler v. Arshak Corp., 464 So. 2d 612,

   613 (Fla. 4th DCA 1985); Feldman v. Houle, 400 So. 2d 180, 180-81 (Fla. 4th DCA 1981).


          B.      Counts I and II Fail to State a Claim for Breach of Contract

          Under Florida law, “an adequately pled breach of contract action requires three elements:

   (1) a valid contract; (2) a material breach; and (3) damages.” Friedman v. New York Life Ins.

   Co., 985 So. 2d 56, 58 (Fla. 4th DCA 2008) (citing J.J. Gumberg Co. v. Janis Servs., Inc., 847

   So. 2d 1048, 1049 (Fla. 4th DCA 2003); Indus. Med. Pub. Co. v. Colonial Press of Miami, Inc.,

   181 So. 2d 19, 20 (Fla. 3d DCA 1966)). For a claim of breach of contract, Florida contract law

   requires that the breach must be material. Marino v. Home Depot U.S.A., Inc., 245 F.R.D. 729,

   734 (S.D. Fla. 2007) (interpreting Florida law) (citing J.J. Gumberg Co. at 1049). “To constitute

   a material breach, a defendant’s nonperformance of a contract must go to the essence of the

   contract.” Covelli Family, L.P. v. ABG5, LLC, 977 So. 2d 749, 752 (Fla. 4th DCA 2008)

   (internal quotations omitted) (quoting Beefy Trail, Inc. v. Beefy King Int’l, Inc., 267 So. 2d 853,

   857 (Fla. 4th DCA 1972)). On the other hand, a defendant’s “failure to perform some minor part

   of [its] contractual duty cannot be classified as a material or vital breach.” Id. (quoting Beefy

   Trail, Inc. at 857); see also Atlanta Jet v. Liberty Aircraft Services, LLC, 866 So. 2d 148, 150

   (Fla. 4th DCA 2004) (quoting same).

          In Counts I and II of the Complaint, Plaintiff alleges breaches of the Manufacture

   Agreement, but Plaintiff fails to adequately plead these claims. While Plaintiff alleges the

   existence of a valid contract – in addition to including the Manufacture Agreement as part of the

   Complaint – Plaintiff fails to plead sufficient facts to establish a material breach and damages.


                                                     6
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-6Entered
                                      Entered
                                            on on
                                               FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                               06/26/2020Page
                                                                           Page
                                                                              64 8ofof162
                                                                                       25



                  1.      Plaintiff Fails to Plead Ultimate Facts to Establish Material Breach in
                          Count I

          In Count I, Plaintiff alleges that R.R. Donnelley “breached the Manufacture Agreement

   with [Plaintiff]: (1) by manufacturing and selling the patented ScriptChek Extended Tab

   Prescription Drug Labels to non-approved customers, including but not limited to CVS

   Pharmacy, in violation of ¶ 1 of the Manufacture Agreement; and (2) by failing to include

   ‘ScriptChek ®’ on patented ScriptChek Extended Tab Prescription Drug Labels sold by R.R.

   Donnelley, in violation of ¶ 4 of the Manufacture Agreement.” Complaint at ¶ 47.

          As to the first alleged breach, Plaintiff pleads no facts to support its claim of a breach.

   First, rather than identify the products allegedly sold in breach of the contract with any

   specificity, Plaintiff merely uses a label to encompass the products at issue: “patented ScriptChek

   Extended Tab Prescription Drug Labels.” This is misleading and obscures the ultimate facts

   Plaintiff has to plead to establish a breach of the agreement. First, the use of “patented” in

   conjunction with the label indicates that the products are covered by at least one valid patent.

   However, no such valid patent(s) is identified in the Complaint. Even if a patent or patents were

   identified, to establish the alleged breach, Plaintiff would have to establish exactly how the

   products at issue meet each and every limitation of at least one claim of each patent. See

   Arunachalam v. Apple, Inc., —F. App’x—, 2020 WL 729658, at *3 (Fed. Cir. Feb. 13, 2020)

   (affirming dismissal where plaintiff failed to specifically allege how the defendants’ products fell

   under plaintiff’s patent or how defendants’ products actually infringed plaintiff’s patent); see

   also E.Digital Corp. v. iBaby Labs, Inc., No. 15-cv-05790-JST, 2016 WL 4427209, at *2 (N.D.

   Cal. Aug. 22, 2016) (analyzing case law and holding that patent infringement pleadings must

   “allege that the accused products practice each of the limitations found in at least one asserted

   claim”); Atlas IP, LLC v. Exelon Corp., No. 15-cv-10746, 2016 WL 2866134, at *5 (N.D. Ill.


                                                     7
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-6Entered
                                      Entered
                                            on on
                                               FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                               06/26/2020Page
                                                                           Page
                                                                              65 9ofof162
                                                                                       25



   May 17, 2016) (“[F]actual allegations that do not permit a court to infer that the accused

   products infringes each element of at least one claim are not suggestive of infringement.”).

   Plaintiff fails to identify the specific patents and claims it believes cover the products at issue and

   fails to provide facts showing how the product features are covered by the unspecified patent

   claims.

             Second, the requested use of “ScriptChek” on the label for the products at issue suggests

   falsely that the products at issue have some association with ScriptChek, when in fact there are

   no facts alleged to support such a conclusion. To the extent Plaintiff is alleging some association

   between the products at issue and Plaintiff, Plaintiff fails to supply the facts supporting any such

   association. In sum, Plaintiff pleads no facts to establish its stated legal contention and

   conclusion that a breach occurred, such as identifying what it considers to be its proprietary and

   patented Extended Tab Prescription Drug Labels, including but not limited to what patents would

   cover these labels, the features of these labels that establish they are covered by any patent(s),

   and any other information that would lead these labels to be considered Plaintiff’s proprietary

   and patented material or otherwise associated with Plaintiff.

             As for the second alleged breach in Count I, Plaintiff pleads no facts to establish how the

   inclusion – or lack thereof – of ScriptChek’s trademark and the trademark registration symbol

   (i.e., ScriptChek®) goes to the essence of the contract and therefore constitutes a material

   breach. And again, Plaintiff alleges no facts regarding the relevant or applicable patents or other

   intellectual property at issue to support how the lack of marking the products with Plaintiff’s

   trademark actually materially breached the Manufacture Agreement.




                                                      8
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-6Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             6610
                                                                                of of
                                                                                   16225



                   2.      Plaintiff Fails to Plead Ultimate Facts to Establish Material Breach in
                           Count II

           In Count II, Plaintiff alleges that R.R. Donnelley “breached the Manufacture Agreement

    with [Plaintiff] by failing to keep proper books of accounts and failing to render written reports

    quarterly to [Plaintiff], in violation of ¶ 5 of the Manufacture Agreement.” Complaint at ¶ 54.

    However, once again, Plaintiff fails to plead sufficient facts to either establish that this

    constitutes a material breach of the Manufacture Agreement or establish how R.R. Donnelley

    allegedly failed to keep proper books or render written reports (e.g., how were the books

    improperly kept, how the reports were non-compliant, how often, if ever, or when these issues

    arose, etc.). Indeed, despite the fact that the Manufacture Agreement was entered into almost 14

    years ago, Plaintiff fails to allege any facts with respect to when this alleged breach occurred or

    whether and when there was performance under the contract. Plaintiff also fails to acknowledge

    whether it sought the remedy outlined in the Manufacture Agreement before filing suit for breach

    of contract. See Exhibit A at ¶ 5 (“In the event of failure of the Licensee to render any report as

    herein provided for, the Licensor at its option may have such report prepared by and delivered to

    itself by its authorized representative … .”).


                   3.      Plaintiff Fails to Plead Ultimate Facts to Establish Damages in Counts I
                           and II

           For both Counts I and II, Plaintiff likewise fails to sufficiently plead facts supporting its

    contention that it suffered damages. Plaintiff pleads no facts supporting how it suffered damages

    from any alleged failure to mark with Plaintiff’s trademark and the trademark registration

    symbol. Plaintiff pleads no facts supporting the extent of damages it suffered from R.R.

    Donnelley allegedly selling Plaintiff’s so-called proprietary and patented label to non-approved

    buyers. And Plaintiff pleads no facts supporting how the alleged failure to keep books or render


                                                       9
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-6Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             6711
                                                                                of of
                                                                                   16225



    written reports led to Plaintiff suffering damages, particularly where, as pled, Plaintiff failed to

    make use of its contractual remedy. Indeed, with the exception of Plaintiff’s claim that this

    lawsuit in its totality “is an action for damages in which the amount in controversy exceeds

    $30,000.00” (Complaint at ¶ 3), Plaintiff provides no detail as to damages, particularly in relation

    to the breach-of-contract claims, and without factual support for damages, the breach-of-contract

    claims must be dismissed.


            C.      Count III Fails to State a Claim for Specific Performance

            Specific performance “is an equitable remedy.” Brooks v. Watchtower Bible and Trade

    Soc. of Florida, Inc., 706 So. 2d 85, 90 (Fla. 4th DCA 1998). It “is well settled that one cannot

    invoke equity jurisdiction where there is an adequate remedy at law.” Zuckerman v. Alex

    Hofrichter, P.A., 630 So. 2d 210, 211 (Fla. 3d DCA 1993); see also Esposito v. Horning, 416 So.

    2d 896, 898 (Fla. 4th DCA 1982) (“Basic to jurisdiction in equity is the rule that there must be a

    lack of an adequate remedy at law.”) (quoting First Nat’l Bank in St. Petersburg v. Ferris, 156

    So. 2d 421, 423 (Fla. 2d DCA 1963)). “To demonstrate a right to this remedy under Florida law,

    a plaintiff must plead facts showing: (1) the plaintiff is clearly entitled to this remedy; (2) there is

    no adequate remedy at law; and (3) justice must require it.” La Gorce Palace Condo Assoc., Inc.

    v. QBE Insurance Corp., 733 F. Supp. 2d 1332, 1334 (S.D. Fla. 2010) (dismissing claim for

    specific performance where plaintiff failed to plead sufficient facts to support the first and

    second elements) (citing Castigliano v. O’Connor, 911 So. 2d 145, 148 (Fla. 3d DCA 2005))

    (emphasis added). “In addition to pleading facts supporting the second element of no adequate

    remedy at law, the first element of the claim requires litigants seeking the remedy to establish the

    legal requirements of entitlement to the right ‘by clear, definite, and certain proof.’” Id. (quoting

    Castigliano, 911 So. 2d at 148).


                                                      10
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-6Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             6812
                                                                                of of
                                                                                   16225



           In Count III of the Complaint, Plaintiff alleges that justice requires that it be granted

    specific performance (Complaint at ¶ 65), but fails to include a single factual allegation showing

    how justice requires specific performance of the Manufacture Agreement. This alone serves as a

    basis for dismissing the claim. Plaintiff likewise asserts that it has no adequate remedy at law

    (Complaint at ¶ 64), but again fails to provide any facts to support that allegation. In fact,

    Plaintiff fails to provide factual support for any of the elements required to seek specific

    performance.

           In addition to failing to provide factual support for the elements of specific performance,

    Plaintiff negates its own claim that it is clearly entitled to this remedy through the Manufacture

    Agreement attached to the Complaint as Exhibit A. As stated in the Manufacture Agreement,

    “[i]n the event of failure of the Licensee to render any report as herein provided for, the Licensor

    at its option may have such report prepared by and delivered to itself by its authorized

    representative.” Exhibit A at ¶ 5. At no point in its Complaint does Plaintiff allege that it even

    attempted to exercise this contractual remedy prior to seeking specific performance. It is

    inapposite to claim clear entitlement to equitable relief – and that justice requires so – when not

    all contractually available remedies have been used.

           Moreover, it is evident from the allegations of the Complaint (see Complaint at ¶ 63) that

    Plaintiff has inordinately delayed seeking relief. Laches or delay on the part of the party seeking

    specific performance constitute a sufficient ground for denying specific performance. See De

    Huy v. Osborne, 96 Fla. 435, 118 So. 161, 163 (1928) (“It is a familiar principle that, where a

    party is not reasonably diligent under all the circumstances in asserting his claim for specific

    performance, the delay may render it inequitable to enforce his claim, though it is otherwise

    meritorious.”) (citing Nobles v. L’Engle, 61 Fla. 696, 55 So. 839 (1911)); see also Perry v.



                                                     11
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-6Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             6913
                                                                                of of
                                                                                   16225



    Benson, 107 So. 2d 213, 216 (Fla. 2d DCA 1958) (citing cases); Matousek v. Cooper, 111 So. 2d

    65, 68 (Fla. 2d DCA 1959) (affirming dismissal of specific performance claim following

    unexcused delay of over three years). Based on the Complaint, Plaintiff appears to be seeking

    specific performance for books of account and written quarterly reports dating back to 2006.

    Given the passage of time (up to 14 years), Plaintiff is not entitled to specific performance as a

    matter of law.


           D.        Claim IV Fails to State a Claim for Unjust Enrichment

           For a claim of unjust enrichment, a plaintiff must plead facts showing: “(1) the plaintiff

    has conferred a benefit on the defendant; (2) the defendant has knowledge of the benefit; (3) the

    defendant has accepted or retained the benefit conferred; and (4) the circumstances are such that

    it would be inequitable for the defendant to retain the benefit without paying fair value for it.”

    Adventist Health System/Sunbelt Inc. v. Medical Sav. Ins. Co., No. 6:03-cv-1121-Orl-19KRS,

    2004 WL 6225293, at *5 (quoting Magwood v. Tate, 835 So. 2d 1241, 1243 (Fla. 4th DCA

    2003)). Additionally, like specific performance, it is “well settled in Florida that unjust

    enrichment is an equitable remedy and is, therefore, not available where there is an adequate

    legal remedy. Thus, to properly state a claim for unjust enrichment, a party must allege that no

    adequate legal remedy exists.” Am. Honda Motor Co. v. Motorcycle Info. Network, Inc., 390 F.

    Supp. 2d 1170, 1178 (M.D. Fla. 2005) (dismissing unjust enrichment claim where “the amended

    counterclaim does not suggest that an adequate legal remedy is unavailable to the Defendant”)

    (interpreting Florida law) (citing Martinez v. Weyerhaeuser Mort. Co., 959 F. Supp. 1511, 1518

    (S.D. Fla. 1996); Bowleg v. Bowe, 502 So. 2d 71, 72 (Fla. 3d DCA 1987) (“[T]he theory of

    unjust enrichment is equitable in nature and is, therefore, not available where there is an

    adequate legal remedy . . . .”)). There is an adequate remedy at law when monetary damages are


                                                     12
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-6Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             7014
                                                                                of of
                                                                                   16225



    available via an alternative claim. Bule v. Garda CL Southeast, Inc., No. 14-21898-CIV, 2014

    WL 3501546, at *3 (S.D. Fla. July 14, 2014) (interpreting Florida law). Moreover, “[t]he

    existence of an express contract negates an action under an unjust enrichment theory.” Braham

    v. Branch Banking & Trust Co., 170 So. 3d 844, 848 (Fla. 5th DCA 2015) (citing Diamond “S”

    Dev. Corp. v. Mercantile Bank, 989 So. 2d 696, 697 (Fla. 1st DCA 2008) (holding that unjust

    enrichment claim was precluded by the existence of an express contract between parties

    concerning same subject matter)); see also Ocean Commc’ns, Inc. v. Bubeck, 956 So. 2d 1222,

    1225 (Fla. 4th DCA 2007) (“[A] plaintiff cannot pursue an equitable theory, such as unjust

    enrichment . . . to prove entitlement to relief if an express contract exists.”) (citing Kovtan v.

    Frederiksen, 449 So. 2d 1, 1 (Fla. 2d DCA 1984) (“It is well settled that the law will not imply a

    contract where an express contract exists concerning the same subject matter.”); In re Estate of

    Lonstein, 433 So. 2d 672, 674 (Fla. 4th DCA 1983) (same).

           In Count IV of the Complaint, Plaintiff alleges a claim for unjust enrichment, but that

    claim fails given the existence of an express contract on the same subject matter as the allegation

    – the Manufacture Agreement. As Plaintiff attached that Manufacture Agreement to its

    Complaint as Exhibit A, it is proper for the Court to consider that Manufacture Agreement

    during a motion to dismiss. See K.W. Brown, 819 So. 2d at 979; Fla. R. Civ. P. 1.130(b) (“Any

    exhibit attached to a pleading must be considered a part thereof for all purposes.”). While

    Plaintiff attempted to maintain its unjust enrichment claim by pleading around the Manufacture

    Agreement and by pleading in the alternative despite making similar allegations (see Complaint

    at ¶¶ 72, 74-76 and compare with ¶¶ 13, 15, 16, 18, 19 (General Allegations) and ¶¶ 44-45, 47

    (Count I)), that is insufficient to avoid dismissal of the unjust enrichment claim. “An unjust

    enrichment claim can only be pled in the alternative if one or more parties contest the existence



                                                      13
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-6Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             7115
                                                                                of of
                                                                                   16225



    or validity of an express contract governing the subject of the dispute.” Herazo v. Whole Foods

    Mkt., Inc., No. 14-61909-CIV, 2015 WL 4514510, at *2 (S.D. Fla. July 24, 2015) (interpreting

    Florida law) (citing In re: Managed Care Litig., 185 F. Supp. 2d 1310, 1337-38 (S.D. Fla 2002);

    Martorella v. Deutsche Bank Nat. Trust Co, 931 F. Supp. 2d 1218, 1228 (S.D. Fla. 2013)

    (dismissing unjust enrichment claim despite “Plaintiffs argu[ing] that they should be allowed to

    plead the unjust enrichment claim in the alternative”). As there is no dispute as to the existence

    of the Manufacture Agreement, the unjust enrichment claim should be dismissed.

           If the mere existence of the Manufacture Agreement is insufficient to dismiss the unjust

    enrichment claim, the fact that Plaintiff’s unjust enrichment claim references the terms of the

    Manufacture Agreement (see Complaint at ¶¶ 72, 74-76) also provides grounds to dismiss the

    claim. Where the terms of a legal document are impliedly incorporated by reference into the

    complaint, the trial court may consider the contents of the document in ruling on a motion to

    dismiss. See Veal v. Voyager Prop. & Cas. Ins. Co., 51 So. 3d 1246, 1249 (Fla. 2d DCA 2011)

    (“[S]ince the complaint impliedly incorporates the terms of the agreement by reference, the trial

    court was entitled to review the terms of that agreement to determine the nature of the claim

    being alleged.”). As such, even considering the Complaint as pled, by referring to the terms of

    the Manufacture Agreement in its unjust enrichment claim, Plaintiff is not entitled to an unjust

    enrichment claim as a matter of law.

           Even without the express contract, Plaintiff fails to state a claim for unjust enrichment by

    failing to plead sufficient facts to support such a theory. Plaintiff pleads that it provided R.R.

    Donnelley a “limited, non-exclusive right to manufacture and sell [Plaintiff’s] Extended Tab

    Prescription Drug Labels for the limited purpose of selling the Extended Tab Prescription Drug

    Labels only to customers approved by [Plaintiff]” (Complaint at ¶ 72), but Plaintiff fails to plead



                                                     14
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-6Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             7216
                                                                                of of
                                                                                   16225



    any facts indicating how R.R. Donnelley has knowledge of the benefit, including but not limited

    to what Plaintiff considers to qualify as its Extended Tab Prescription Drug Labels and whether

    and how that information was conveyed to R.R. Donnelley. Plaintiff fails to plead any facts

    surrounding how R.R. Donnelley either accepted or retained the benefit claimed by Plaintiff.

    And Plaintiff fails to plead any facts suggesting that R.R. Donnelley retained the benefit without

    paying fair value for it, what the fair value would be for the alleged benefit, or any facts

    indicating why the situation is inequitable. In fact, unlike its claim for specific performance,

    Plaintiff even fails to allege that it has no adequate remedy at law – let alone any facts to support

    such an allegation.

           Even if properly pled, the unjust enrichment claim is apparently barred by the statute of

    limitations. A motion to dismiss a complaint on expiration of the statute of limitations can and

    should be granted “where the facts constituting the defense affirmatively appear on the face of

    the complaint and establish conclusively that the statute of limitations bars the action as a matter

    of law.” Bott v. City of Marathon, 949 So. 2d 295, 296 (Fla. 3d DCA 2007) (quoting Alexander

    v. Suncoast Builders, Inc., 837 So. 2d 1056, 1057 (Fla. 3d DCA 2002)); see also City of Riviera

    Beach v. Reed, 987 So. 2d 168, 170 (Fla 4th DCA 2008) (“[D]ismissal is appropriate where it is

    inescapably clear from the face of the complaint that the suit was filed beyond the statutory

    period.”) (internal quotations omitted) (quoting Roehner v. Atl. Coast Dev. Corp., 356 So. 2d

    1296, 1297 (Fla. 4th DCA 1978)). The statute of limitations on a claim for unjust enrichment is

    four years. Fla. Stat. § 95.11(3)(k) (2018). A claim for unjust enrichment accrues at the time the

    defendant receives the improper enrichment. See, e.g., Swafford v. Schweitzer, 906 So. 2d 1194,

    1195-96 (Fla. 4th DCA 2005) (finding that unjust enrichment claim accrued at the time plaintiff

    made improvements to defendant’s property). While Plaintiff fails to plead with any specificity



                                                     15
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-6Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             7317
                                                                                of of
                                                                                   16225



    in its unjust enrichment claim as to the times and dates of the alleged events, when reviewing the

    Complaint as a whole, there is only one reasonable time as to when R.R. Donnelley would have

    allegedly received the benefit – 2006. Since it has been upward of 14 years since the accrual of

    the unjust enrichment claim – well over the four-year statute of limitations – the unjust

    enrichment claim is subject to dismissal.


    IV.    MOTION TO STRIKE

           Florida Rule of Civil Procedure 1.140(f) provides that “[a] party may move to strike or

    the court may strike redundant, immaterial, impertinent, or scandalous matter from any pleading

    at any time.”

           Paragraphs 35-40 of the Complaint are “immaterial.” All of these paragraphs reference a

    “Mutual Confidentiality Agreement” that was not included with the Complaint. Moreover, none

    of the causes of actions raised by the Plaintiff at all reference or rely upon this Mutual

    Confidentiality Agreement. Therefore, the inclusion of this agreement appears wholly irrelevant

    to the claims otherwise raised by Plaintiff in its Complaint. Without any connection to the

    claims in the Complaint, these paragraphs and all references to the Mutual Confidentiality

    Agreement should be stricken from the Complaint.


    V.     MOTION IN THE ALTERNATIVE FOR MORE DEFINITE STATEMENT

           As previously stated, to the extent that Plaintiff’s Complaint survives dismissal and being

    stricken, R.R. Donnelley moves, in the alternative, that Plaintiff be required to provide a more

    definite statement in relation to the surviving portions of its Complaint. Specifically, to the

    extent applicable following this Court’s ruling on the motion to dismiss and motion to strike,

    R.R. Donnelley seeks a more definite statement from Plaintiff on the following subjects: (1)

    Count I of the Complaint; (2) Count II of the Complaint; (3) Count III of the Complaint; (4)

                                                     16
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-6Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             7418
                                                                                of of
                                                                                   16225



    Count IV of the Complaint; (5) any discussion of damages throughout the surviving Complaint;

    and (6) any references to the Mutual Confidentiality Agreement throughout the surviving

    Complaint.


            A.      Legal Standard Governing a Motion for More Definite Statement

            “The function of a motion for more definite statement is to require that a vague,

    indefinite, or ambiguous pleading be so amended as to enable the party required to respond

    thereto to intelligently discern the issues to be litigated and to properly frame his answer or

    reply.” Conklin v. Boyd, 189 So. 2d 401, 403-04 (Fla. 1st DCA 1966); see also Fla. R. Civ. P.

    1.140(e). When a defendant contends that a complaint is so vague and indefinite that it cannot

    be properly responded thereto, the remedy for such defects lies in pressing for a more definite

    statement. See Smith v. Platt Motors, Inc., 137 So. 2d 239, 242 (Fla. 1st DCA 1962) (“By its

    brief appellee manufacturer argues . . . that the complaint is so vague and indefinite that it cannot

    properly plead thereto . . . [its] remedy lies in pressing for a more definite statement.”); Frisch v.

    Kelly, 137 So. 2d 252, 253 (Fla. 1st DCA 1962) (“A motion for more definite statement is

    appropriate for dissipation of vagueness and ambiguity.”). It is generally within the sound

    discretion of the trial court to require a party to redraft a pleading for the sake of clarity. Stern v.

    Perma-Stress, Inc., 134 So. 2d 509, 511 (Fla. 1st DCA 1961). A motion for more definite

    statement may be granted where the more particular specifications can facilitate the resolution of

    a case. Luciani v. High, 372 So. 2d 530, 531 (Fla. 4th DCA 1979).


            B.      More Definite Statement re: Count I

            To the extent that Count I survives the motion to dismiss, R.R. Donnelley requests that

    Plaintiff be required to provide a more definite statement related to Count I so that R.R.

    Donnelley will be able to properly prepare a defense and response to the allegations. The more

                                                       17
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-6Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             7519
                                                                                of of
                                                                                   16225



    definite statement for Count I should include at least: (1) at which points in time Plaintiff alleges

    R.R. Donnelley breached the contract provision; (2) the parameters of what it deems as the

    Extended Tab Prescription Drug Labels including any associated patents; (3) the parameters of

    any other proprietary or patented material at issue; (4) any facts supporting the claim that R.R.

    Donnelley sold Plaintiff’s proprietary or patented Extended Tab Prescription Drug Labels to non-

    approved customers; (5) any facts supporting the claim that R.R. Donnelley failed to include

    Plaintiff’s trademark on patented Extended Tab Prescription Drug Labels; (6) any facts

    supporting that the inclusion of Plaintiff’s trademark goes to the essence of the Manufacture

    Agreement; (7) any facts supporting the claim for damages resulting from the alleged breach of

    contract; and (8) the method by which Plaintiff computed the extent of damages related to its

    alleged breach of contract claim in Count I.


           C.      More Definite Statement re: Count II

           To the extent Count II survives the motion to dismiss, R.R. Donnelley requests that

    Plaintiff be required to provide a more definite statement related to Count II so that R.R.

    Donnelley will be able to properly prepare a defense and response to the allegations. The more

    definite statement for Count II should include at least: (1) the points in time Plaintiff alleges R.R.

    Donnelley breached any contract provision; (2) any facts supporting the claim that R.R.

    Donnelley failed to keep its books of account; (3) any facts supporting the claim that R.R.

    Donnelley failed to render written reports to Plaintiff; (4) the number of instances in which R.R.

    Donnelley allegedly failed to provide quarterly reports; (5) whether Plaintiff alleges that it

    attempted to use its contractual remedy to prepare its own reports; (6) any facts supporting that

    keeping books of account and rendering written reports go to the essence of the Manufacture

    Agreement; (7) any facts supporting the claim for damages resulting from the alleged breach of


                                                     18
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-6Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             7620
                                                                                of of
                                                                                   16225



    contract; and (8) the method by which Plaintiff computed the extent of damages related to its

    alleged breach of contract claim in Count II.


           D.      More Definite Statement re: Count III

           To the extent Count III survives the motion to dismiss, R.R. Donnelley requests that

    Plaintiff be required to provide a more definite statement related to Count III so that R.R.

    Donnelley will be able to properly prepare a defense and response to the allegations. The more

    definite statement for Count III should include at least: (1) the points in time Plaintiff alleges

    R.R. Donnelley failed to keep its books of account; (2) the points in time Plaintiff alleges R.R.

    Donnelley failed to render written reports to Plaintiff; (3) any facts supporting why Plaintiff does

    not have an adequate remedy at law; (4) any facts supporting why justice would require specific

    performance; (5) any facts supporting why Plaintiff is clearly entitled to specific performance;

    (6) whether Plaintiff alleges that it attempted to use its contractual remedy to prepare its own

    reports; (7) any facts supporting the claim for damages resulting from the alleged failure to

    perform; and (8) the method by which Plaintiff computed the extent of damages related to the

    specific performance claim in Count III.


           E.      More Definite Statement re: Count IV

           To the extent Count IV survives the motion to dismiss, R.R. Donnelley requests that

    Plaintiff be required to provide a more definite statement related to Count IV so that R.R.

    Donnelley will be able to properly prepare a defense and response to the allegations. The more

    definite statement for Count IV should include at least: (1) when Plaintiff conferred a benefit to

    R.R. Donnelley; (2) any facts supporting that R.R. Donnelley knew of any benefit, such as any

    details identifying Plaintiff’s proprietary and patented Extended Tab Prescription Drug Labels

    including any and all associated patents; (3) any facts supporting the claim that Plaintiff

                                                      19
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-6Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             7721
                                                                                of of
                                                                                   16225



    conferred a benefit to R.R. Donnelley; (4) whether the granted limited, non-exclusive right to

    manufacture and sell Plaintiff’s Extended Tab Prescription Drug Labels is related to the

    Manufacture Agreement attached to the Complaint as Exhibit A; (5) any facts supporting the

    claim that R.R. Donnelley accepted or retained the benefit allegedly conferred; (6) any facts

    supporting the fair value of the benefit allegedly conferred to R.R. Donnelley; (7) any facts

    supporting that R.R. Donnelley did not pay the fair value of the benefit allegedly conferred; (8)

    any facts supporting how the current circumstances are inequitable for Plaintiff (9) any facts

    supporting the claim that Plaintiff has no adequate remedy at law; (10) any facts supporting the

    claim for damages resulting from the alleged unjust enrichment; and (11) the method by which

    Plaintiff computed the extent of damages related to the unjust enrichment claim in Count IV.


           F.      More Definite Statement re: Damages

           It has been generally recognized that, where a defendant seeks more specific allegations

    of a plaintiff’s damages, particularly in a breach of contract action, a motion for more definite

    statement constitutes the proper remedy for the relief sought. Miller v. Bill Rivers Trailers, Inc.,

    450 So. 2d 334, 335 (Fla. 1st DCA 1984) (explaining that if a defendant “desires a more specific

    allegation of damages, such relief may be obtained by a [ ] motion for more definite statement.”).

    In this matter, to the extent Counts I-IV survive the motion to dismiss, R.R. Donnelley requests

    that Plaintiff be required to provide a more definite statement as to the specific amounts of

    damages asserted in the Complaint. Plaintiff’s Complaint merely states, “[t]his is an action for

    damages in which the amount in controversy exceeds $30,000.00 exclusive of interest, costs and

    attorneys’ fees . . . .” Complaint at ¶ 3. Similarly, Plaintiff only vaguely alleges to have incurred

    damages with no specificity as to extent or computational method. See Complaint at ¶¶ 34, 48,

    55, 88. Plaintiff does not state the specific amount of these damages or how these damages have


                                                     20
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-6Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             7822
                                                                                of of
                                                                                   16225



    been computed. R.R. Donnelley requests this information in order to properly prepare a defense

    and response to the allegations.


           G.      More Definite Statement re: Mutual Confidentiality Agreement

           Finally, to the extent references to the Mutual Confidentiality Agreement survive the

    motion to strike, R.R. Donnelley requests that the Plaintiff be required to provide a more detailed

    statement related to the Mutual Confidentiality Agreement so that R.R. Donnelley will be able to

    properly prepare a defense and response to the allegations. The more definite statement should

    include at least: (1) all facts connecting the Mutual Confidentiality Agreement to any of the

    causes of actions in the Complaint; and (2) furnishing a copy of the Mutual Confidentiality

    Agreement as an attachment to the Complaint given its explicit reference in the Complaint.


    VI.    REQUESTED RELIEF

           WHEREFORE, Defendant R.R. Donnelley respectfully requests that this Court enter an

    order: (1) granting its Motion to Dismiss and dismissing Plaintiff’s Complaint; (2) granting its

    Motion to Strike and striking Paragraphs 35-40 of Plaintiff’s Complaint along with all other

    references to the Mutual Confidentiality Agreement; (3) in the alternative – and to the extent

    applicable following resolution of the Motion to Dismiss and Motion to Strike – granting its

    Motion for More Definite Statement; and (4) for other relief as this Court deems just and proper.




                                                    21
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-6Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             7923
                                                                                of of
                                                                                   16225



     Dated: May 18, 2020                        Respectfully submitted,

                                                R.R. DONNELLEY SONS & COMPANY


                                                By: /s/ Eugene K. Pettis___________________
                                                       One of Its Attorneys

                                                Eugene K. Pettis (Fla. Bar # 508454)
                                                Debbie P. Klauber (Fla. Bar # 55646)
                                                HALICZER, PETTIS & SCHWAMM, P.A.
                                                One Financial Plaza
                                                100 S.E. 3rd Avenue
                                                Seventh Floor
                                                Fort Lauderdale, FL 33394
                                                Telephone: (954) 523-9922
                                                Fax: (954) 522-2512

                                                Reginald J. Hill (Ill. Bar # 6225173)
                                                JENNER & BLOCK LLP
                                                353 N. Clark Street
                                                Chicago, IL 60654
                                                Telephone: (312) 222-9350
                                                Fax: (312) 527-0484
                                                (Pro Hac Vice Motion Pending)

                                                Attorneys for R.R. Donnelley & Sons Company




                                          22
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-6Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             8024
                                                                                of of
                                                                                   16225

                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that the foregoing document was electronically filed and served via
    Florida’s E-filing Portal this 18th day of May, 2020.


                                                HALICZER PETTIS & SCHWAMM, P.A.
                                                Attorneys for R.R. Donnelley & Sons Company
                                                100 S.E. Third Avenue
                                                Seventh Floor
                                                Fort Lauderdale, FL 33394
                                                (954) 523-9922 – tel
                                                (954) 522-2512 – fax


                                                By: /s/ Eugene K. Pettis
                                                      EUGENE K. PETTIS, ESQ.
                                                      Fla. Bar No: 508454
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-6Entered
                                       Entered
                                             onon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            06/26/2020
                                                              06/26/2020Page
                                                                          Page
                                                                             8125
                                                                                of of
                                                                                   16225



                                     MAILING LIST
         ScriptChek Visual Verifiction Systems, Inc. v. R.R. Donnelly & Sons, Inc.
                           CASE NO. CACE 20-003398 (08)

    Richard L. Allen, Esq.
    Steven Solowsky, Esq.
    Solowsky & Allen, PL
    201 S. Biscayne Blvd. - #915
    Miami, FL 33131
    Attorneys for Plaintiff
    305-371-2223
    E-MAIL DESIGNATIONS:
    mlopez@salawmiami.com;
    rallen@salawmiami.com;
    pleadings@salawmiami.com;
    ssolowsky@salawmiami.com
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-7
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                              06/26/2020
                                                                       Page
                                                                          Page
                                                                            82 of
                                                                               1 of
                                                                                  162
                                                                                    7




                       Exhibit 6
      # 107593566
FilingCase
      Case          E-Filed 05/18/2020
           0:20-cv-61261-RAR
           0:20-cv-61261-XXXX  Document10:08:51
                                 Document6 1-7  AMon FLSD
                                            Entered
                                               Entered on FLSD
                                                            Docket
                                                               Docket
                                                                   06/26/2020
                                                                      06/26/2020
                                                                               Page
                                                                                  Page
                                                                                    83 of
                                                                                       2 of
                                                                                          162
                                                                                            7




                                                    IN THE CIRCUIT COURT OF THE
                                                    17th JUDICIAL CIRCUIT IN AND FOR
                                                    BROWARD COUNTY, FLORIDA

                                                    CASE NO: CACE 20-003398 (08)

         SCRIPTCHEK VISUAL VERIFICATION
         SYSTEMS, INC.,

                        Plaintiff,

         Vs.

         R.R. DONNELLY & SONS, INC.,

                        Defendant.




                  VERIFIED MOTION FOR ADMISSION TO APPEAR PRO HAC VICE
                PURSUANT TO FLORIDA RULE OF JUDICIAL ADMINISTRATION 2.510

                COMES NOW Reginald J. Hill, Movant herein, and respectfully represents the

         following:

                1.      Movant is an attorney and a member of the law firm of Jenner & Block LLP, with

         offices at 353 N Clark Street, Chicago, IL 60654 (312-222-9350).

                2.      Movant has been retained personally or as a member of the above-named law firm

         by the Plaintiff/Defendant, R.R. Donnelley & Sons Co., to provide legal representation in

         connection with the above-styled matter now pending before the above-named court of the State

         of Florida.

                3.      Movant is an active member in good standing and currently eligible to practice

         law n the following jurisdiction(s):


                                                       1
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-7
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                              06/26/2020
                                                                       Page
                                                                          Page
                                                                            84 of
                                                                               3 of
                                                                                  162
                                                                                    7
                                                               CASE NO: CACE 20-003398 (08)


             Illinois Bar # 6225173



             4.     There arc no disciplinary proceedings pending against Movant, except as

   provided below (give jurisdiction of disciplinary action, date of disciplinary action, nature of the

   violation and the sanction, if any, imposed): (attach additional sheet if necessary)

                    N/A




             5.     Within the past five (5) years, Movant has not been subject to any disciplinary

   proceedings, except as provided below (give jurisdiction of disciplinary action, date of

   disciplinary action, nature of the violation and the sanction, if any, imposed): (attach additional

   sheet if necessary)

                    N/A

             6.     Movant has never been subject to any suspension proceedings, except as provided

   below (give jurisdiction of disciplinary action, date of disciplinary action, nature of the violation

   and the sanction, if any, imposed): (attach additional sheet if necessary)

                    N/A

        7.          Movant has never been subject to any disbarment proceedings, except as

   provided below (give jurisdiction of disciplinary action, date of disciplinary action, nature of the

   violation and the sanction, if any, imposed): (attach additional sheet if necessary)

                    N/A

             8.     Movant, either by resignation, withdrawal, or otherwise, never has terminated or

   attempted to terminate Movant's office as an attorney in order to avoid administrative,

   disciplinary, disbarment, or suspension proceedings.



                                                     2
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-7
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                              06/26/2020
                                                                       Page
                                                                          Page
                                                                            85 of
                                                                               4 of
                                                                                  162
                                                                                    7
                                                               CASE NO: CACE 20-003398 (08)


          9.      Movant is not an inactive member of The Florida Bar.

          10.     Movant is not now and has never been a member of The Florida Bar.

          11.     Movant is not a suspended member of The Florida Bar.

          12.      Movant is not a disbarred member of The Florida Bar nor has Movant received a

   disciplinary resignation from The Florida Bar.

          13.      Movant has not previously been disciplined or held in contempt by reason of

   misconduct committed while engaged in representation pursuant to Florida Rule of Judicial

   Administration 2.510, except as provided below (give date of disciplinary action or contempt,

   reasons therefor, and court imposing contempt): (attach additional sheet if necessary)

                   N/A




          14.      Movant has filed motion(s) to appear as counsel in Florida state courts during the

   past five (5) years in the following matters: (attach additional sheet if necessary)

          Date of Motion Case Name Case Number Court Motion Granted/Denied

                   N/A




          15.      Local counsel of record associated with Movant in this matter s Eugene K.

   Pettis, Esq., Florida Bar #508454, who is an active member n good standing of The Florida Bar,

   with the law firm of Haliczer Pettis & Schwamm, 100 Southeast Third Avenue, 7th Floor, Fort

   Lauderdale, FL 33394 (954-523-9922).



                                                     3
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-7
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                              06/26/2020
                                                                       Page
                                                                          Page
                                                                            86 of
                                                                               5 of
                                                                                  162
                                                                                    7
                                                 CASE NO: CACE 20-003398 (08)


          16.     Movant has read the applicable provisions of Florida Rule of Judicial

   Administration 2.510 and Rule 1-3.10 of the Rules Regulating The Florida Bar and certifies that

   this verified motion complies with those rules.

          17.     Movant agrees to comply with the provisions of the Florida Rules of Professional

   Conduct and consents to the jurisdiction of the courts and the Bar of the State of Florida.

          WHEREFORE, Movant respectfully requests permission to appear in this Court for the

   cause only.

   STATE OF ILLINOIS
   COUNTY OF COOK

           I, Reginald J. Hill , do hereby swear or affirm under penalty of perjury that I am the
   Movant in the above-styled matter; that I have read the foregoing Motion and know the contents
   thereof, and the contents are true of my own knowledge and belief.



                                                  , Movant/Affiant

         The foregoing instrument was acknowledged before me this 14th day of May , 2020
   by Reginald J. Hill, who is personally known to me and who did take an oath.


                                                  •    leffOrat.641.10
                                                  Notary Public (Signature)
                                                  State of Illinois
            OFFICIAL SEAL
         BETH L. PERKINS                          Beth L. Perkins
    Notary Public - State of Illinois             (Printed or Typed Name)
  My Commission Expires 10128/2020
                                                  My Commission Expires: 10/28/2020

          I hereby consent to be associated as local counsel of record in this cause pursuant to
   Florida Rule of Judicial Administration 2.510.

          DATED this t.S day of                               , 20     .



                                                  Eugen K. Pettis
                                                  Fla. Bar # 508454
                                                  Local Counsel of Record
                                              4
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-7
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                              06/26/2020
                                                                       Page
                                                                          Page
                                                                            87 of
                                                                               6 of
                                                                                  162
                                                                                    7

                                                                   NO: CACE 20-003398
                                                              CASE NO:      20-003398 (08)



                                   CERTIFICATE OF SERVICE

          WE HEREBY CERTIFY that a true and correct copy of the foregoing motion was
                  U.S. mail to PHV Admissions, The Florida Bar, 651
   furnished by U.S.                                                      651 East Jefferson Street,
   Tallahassee, Florida 32399-2333
                          32399-2333  accompanied    by  payment    of the  S250.0O filing fee made
                                                                            $250.00
   payable to The Florida Bar, and via  Florida’s e-filing
                                    via Florida's          portai to all parties listed on the attached
                                                  c-filing portal
                     l day of May, 2020.
   Mailing List this 1sth

                                                             PETIIS & SCHWAMM, P.A.
                                                 HALICZER PETTIS                     P.A.
                                                 Attorneys for Defendant
                                                 100 S.E.
                                                 100            Avenue —7th
                                                     S.E. Third Avenue — 7th Floor
                                                 Fort Lauderdale, FL 33394
                                                                           servicehpslegal.com
                                                          DESIGNATION: service@hpslegal.com
                                                 E-MAIL DESIGNATION:
                                                 (954) 523-9922
                                                       522-2512—— fax
                                                 (954) 522-2512


                                         By:__________
                                         By:
                                             EU NE K. PETTIS, ESQ.
                                             EUGENE              ESQ.
                                             Fla.
                                             Fla. Bar No:
                                                      No: 508454




                                                    5
                                                    5
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-7
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                              06/26/2020
                                                                       Page
                                                                          Page
                                                                            88 of
                                                                               7 of
                                                                                  162
                                                                                    7
                                                    CASE NO: CACE 20-003398 (08)



                                     MAILING LIST
        ScriptChek Visual Verifiction Systems, Inc. v. R.R. Donnelly & Sons, Inc.
                           CASE NO. CACE 20-003398 (08)

   Richard L. Allen, Esq.
   Steven Solowsky, Esq.
   Solowsky & Allen, PL
   201 S. Biscayne Blvd. - #915
   Miami, FL 33131
   Attorneys for Plaintiff
   305-371-2223
   E-MAIL DESIGNATIONS:           mlopez@salawmiami.corn; rallen@salawmiami.cont;
   pleadings@salawmiami.cont; ssolowsky@salawmiami.cont




                                            6
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-8
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                              06/26/2020
                                                                       Page
                                                                          Page
                                                                            89 of
                                                                               1 of
                                                                                  162
                                                                                    3




                       Exhibit 7
FilingCase
      # 107672556
      Case          E-Filed 05/19/2020
           0:20-cv-61261-RAR
           0:20-cv-61261-XXXX  Document12:21:54
                                 Document6 1-8  PMon FLSD
                                            Entered
                                               Entered on FLSD
                                                            Docket
                                                               Docket
                                                                   06/26/2020
                                                                      06/26/2020
                                                                               Page
                                                                                  Page
                                                                                    90 of
                                                                                       2 of
                                                                                          162
                                                                                            3




                         IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                               IN AND FOR BROWARD COUNTY, FLORIDA

           CASE NO. CACE20003398      DIVISION 08    JUDGE David A Haimes

      ScriptChek Visual Verification Systems, Inc.
      Plaintiff(s) / Petitioner(s)
      v.
      R.R. Donnelley & Sons Company, Inc.
      Defendant(s) / Respondent(s)
      ____________________________/

                                            AGREED ORDER


      THIS CAUSE having come before the Court on the Verified Motion for Admission to

      Appear Pro Hace Vice Pursuant to Florida Rule of Judicial Administration 2.510 on

      behalf of Reginald J. Hill, Esq. of the law firm of Jenner & Block, LLP, with offices at

      353 North Clark Street, Chicago, IL 60654, and the Court having been advised that

      there are no objections to said motion, it is hereupon,

                ORDERED and ADJUDGED that the motion is GRANTED.
      DONE and ORDERED in Chambers, at Broward County, Florida on 05-19-2020.


                                                            CACE20003398 05-19-2020 11:17 AM
                                                         Hon. David A Haimes
                                                             CIRCUIT JUDGE
                                                          Electronically Signed by David A Haimes
      Copies Furnished To:
      Eugene K Pettis , E-mail : cmarr@hpslegal.com
      Eugene K Pettis , E-mail : epettis@hpslegal.com
      Eugene K Pettis , E-mail : service@hpslegal.com
      Gary N. Mansfield , E-mail : gary@mblawpa.com
      Gary N. Mansfield , E-mail : litigation@mblawpa.com
      Gary N. Mansfield , E-mail : dstone@davidstonelaw.com
      Reginald J. Hill , E-mail : rhill@jenner.com
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-8
                                    Entered on FLSD
                                       Entered      Docket
                                               on FLSD     06/26/2020
                                                       Docket          Page
                                                              06/26/2020    91 of
                                                                          Page    162
                                                                               3 of 3
                                                               CaseNo: CACE20003398
                                                               Page 2 of 2




Richard L Allen , E-mail : mlopez@salawmiami.com
Richard L Allen , E-mail : rallen@salawmiami.com
Richard L Allen , E-mail : pleadings@salawmiami.com
Steven Solowsky , E-mail : ssolowsky@salawmiami.com
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-9
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                              06/26/2020
                                                                       Page
                                                                          Page
                                                                            92 of
                                                                               1 of
                                                                                  162
                                                                                    3




                       Exhibit 8
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-9
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                              06/26/2020
                                                                       Page
                                                                          Page
                                                                            93 of
                                                                               2 of
                                                                                  162
                                                                                    3


                                              IN THE CIRCUIT COURT OF THE
                                              17th JUDICIAL CIRCUIT IN AND FOR
                                              BROWARD COUNTY, FLORIDA
   SCRIPTCHEK VISUAL
   VERIFICATIONSYSTEMS, INC.,
   a Florida Corporation,                     CASE NO: CACE 20-003398 (08)

          Plaintiff,
   vs.

   R.R. DONNELLEY & SONS
   COMPANY, INC. a Delaware
   Corporation,

         Defendant.
   _____________________________/

     DEFENDANT’S NOTICE OF SERVICE OF RESPONSES AND OBJECTIONS
            TO PLAINTIFF’S FIRST REQUEST FOR DOCUMENTS

          COMES NOW the Defendant, R.R. DONNELLEY & SONS COMPANY, INC,

   by and through the undersigned attorneys, and files its Notice of Service of Responses

   and Objections to Plaintiff’s First Request for Documents propounded with the

   Complaint by the Plaintiff, SCRIPTCHEK VISUAL VERIFICATION SYSTEMS, INC.

          I HEREBY CERTIFY that the foregoing document was electronically filed and

   served via Florida’s E-filing Portal this 1st day of June 2020.

JENNER & BLOCK LLP                                HALICZER PETTIS & SCHWAMM, P.A.
Attorney for R.R. Donnelley & Sons Company        Attorney for R.R. Donnelley & Sons Company
353 N. Clark Street                               One Financial Plaza, Seventh Floor
Chicago, IL 60654                                 100 S.E. 3rd Avenue
Telephone: (312) 222-9350                         Fort Lauderdale, FL 33394
Fax: (312) 527-0484                               Telephone: 954-523-9922
                                                  Fax: 954-522-2512
                                                  E-MAIL: service@hpslegal.com
By: /s/ Reginald J. Hill                          By /s/ Eugene K. Pettis
      REGINALD J. HILL                             EUGENE K. PETTIS, ESQ.
      Ill. Bar No: 6225173                         FBN: 508454
      Admitted Pro Hac Vice
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-9
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                              06/26/2020
                                                                       Page
                                                                          Page
                                                                            94 of
                                                                               3 of
                                                                                  162
                                                                                    3


                               MAILING LIST
              SCRIPTCHEK VISUAL VERIFICTION SYSTEMS, INC. V.
                   R.R. DONNELLEY & SONS COMPANY, INC.
                         CASE NO. CACE 20-003398 (08)


   Richard L. Allen, Esq.
   Steven Solowsky, Esq.
   Solowsky & Allen, PL
   201 S. Biscayne Blvd. - #915
   Miami, FL 33131
   Attorneys for Plaintiff
   305-371-2223
   E-MAIL DESIGNATIONS:
   mlopez@salawmiami.com;
   rallen@salawmiami.com;
   pleadings@salawmiami.com;
   ssolowsky@salawmiami.com
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-10
                                     Entered
                                        Entered
                                             on FLSD
                                                on FLSD
                                                     Docket
                                                        Docket
                                                            06/26/2020
                                                               06/26/2020
                                                                        Page
                                                                           Page
                                                                             95 of
                                                                                1 of
                                                                                   162
                                                                                     20




                        Exhibit 9
FilingCase
       # 108415289
       Case          E-Filed 06/04/2020
           0:20-cv-61261-XXXX
            0:20-cv-61261-RAR   Document04:46:08
                                 Document 61-10   PMon FLSD
                                              Entered
                                                 Entered on FLSD
                                                              Docket
                                                                 Docket
                                                                     06/26/2020
                                                                        06/26/2020
                                                                                 Page
                                                                                    Page
                                                                                      96 of
                                                                                         2 of
                                                                                            162
                                                                                              20



                                                                          IN THE CIRCUIT COURT OF THE 17TH
                                                                          JUDICIAL CIRCUIT IN AND FOR
                                                                          BROWARD COUNTY, FLORIDA

                                                                          CIVIL DIVISION

                                                                          CASE NO.: CACE20003398

             SCRIPTCHEK VISUAL
             VERIFICATION SYSTEMS, INC.,
             a Florida Corporation,

                             Plaintiff,

             v.

             R.R. DONNELLEY & SONS
             COMPANY, INC., a Delaware
             Corporation,

                             Defendant.
                                                                     /


                  PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS
                  PLAINTIFF’S COMPLAINT, MOTION TO STRIKE, MOTION IN THE
                      ALTERNATIVE FOR MORE DEFINITE STATEMENT, AND
                           INCORPORATED MEMORANDUM OF LAW

                   Plaintiff, SCRIPTCHEK VISUAL VERIFICATION SYSTEMS, INC., a Florida

            Corporation (“ScriptChek”), by and through its undersigned counsel and pursuant to

            Florida law, hereby files its Response to Defendant’s Motion to Dismiss, Motion to Strike,

            Motion in the Alternative for More Definite Statement, and Incorporated Memorandum of

            Law dated May 18, 2020 (the “Motion to Dismiss”), and as grounds states as follows:

            I.     Introduction.

                   1.       Plaintiff and Defendant have a written agreement for Defendant (a

            commercial printing company) to manufacture a patented prescription drug label, with a

            tab extending from the label, for Plaintiff’s customers who have entered into license



                                                     SOLOWSKY & ALLEN, P.L.
                    201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER – SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-10
                                     Entered
                                        Entered
                                             on FLSD
                                                on FLSD
                                                     Docket
                                                        Docket
                                                            06/26/2020
                                                               06/26/2020
                                                                        Page
                                                                           Page
                                                                             97 of
                                                                                3 of
                                                                                   162
                                                                                     20
                                                                            CASE NO.: CACE20003398


       agreements with Plaintiff to use same. See Complaint, at ¶ 13. As set forth in Plaintiff’s

       Complaint, Defendant breached the parties’ contract by, inter alia, manufacturing

       Plaintiff’s patented label for other companies, without notice to Plaintiff or without

       Plaintiff having entered into license agreements with those companies. See Complaint, at

       ¶¶ 27, 30, 31.

                2.       The gravamen of Defendant’s Motion to Dismiss is that Plaintiff’s

       Complaint does not provide enough notice to Defendant for it to understand what

       constitutes the patented label that is the subject of the parties’ contract.

                3.       Essentially, on the one hand, Defendant argues that Plaintiff has not

       provided it with sufficient information to know what patented label Plaintiff refers to in its

       Complaint. On the other hand, for fourteen years Defendant has manufactured and

       continues to manufacture Plaintiff’s patented label for Plaintiff’s customers. See

       Complaint, at ¶¶ 18, 20. If Defendant’s argument sounds nonsensical, that’s because it is.

       Since Defendant has been producing Plaintiff’s patented label for Plaintiff’s customers for

       fourteen years, Defendant certainly knows what comprises the label it has been

       manufacturing. That label is the subject of Plaintiff’s Complaint. Defendant cannot

       manufacture something for Plaintiff’s customers if it does not know what it is

       manufacturing, and for Defendant to feign ignorance in its Motion to Dismiss is ridiculous.1

                4.       As set forth herein, Defendant knows exactly what constitutes the label at

       issue in this case, as it has been manufacturing the labels for Plaintiff’s customers for

       fourteen years. See Complaint, at ¶¶ 18, 20. The label is a defined term in the contract that



       1
         Defendant carries over this very same argument in its Responses and Objections to Plaintiff’s First Request
       for Documents, filed June 1, 2020, as an excuse for not producing one single page of documents to Plaintiff
       in response to Plaintiff’s First Request for Production to Defendant, dated February 24, 2020.

                                                              -2-
                                                   SOLOWSKY & ALLEN, P.L.
                 201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER – SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-10
                                     Entered
                                        Entered
                                             on FLSD
                                                on FLSD
                                                     Docket
                                                        Docket
                                                            06/26/2020
                                                               06/26/2020
                                                                        Page
                                                                           Page
                                                                             98 of
                                                                                4 of
                                                                                   162
                                                                                     20
                                                                            CASE NO.: CACE20003398


       Plaintiff has with Defendant. See Complaint, Exhibit “A”. Plaintiff has entered into

       numerous license agreements with customers to use the label, as contemplated by the

       contract between Plaintiff and Defendant. Defendant has manufactured these labels for

       Plaintiff’s customers for fourteen years, and continues to do so to this day. See Complaint,

       at ¶¶ 18, 20. For Defendant to now feign ignorance and argue that it does not know what it

       has been manufacturing for Plaintiff’s customers for well over a decade is tantamount to

       fraud on the Court.

                5.       As set forth herein, Plaintiff has adequately pled the causes of action for

       breach of contract, specific performance, and unjust enrichment raised in its Complaint.

       Defendant knows exactly what it is that Plaintiff is filing suit over. Accordingly,

       Defendant’s Motion to Dismiss and Defendant’s arguments in support of same are wholly

       without merit.

       II.   Count I of Plaintiff’s Complaint for Breach of Contract (Non-Exclusive
       Limited Right to Manufacture) is Adequately Pled.

                6.       Under Florida law, a breach of contract action requires three elements: (1) a

       valid contract; (2) a material breach; and (3) damages. See Friedman v. New York Life Ins.

       Co., 985 So. 2d 56, 58 (Fla. 4th DCA 2008).

                7.       Defendant admits that Plaintiff has adequately alleged the existence of a

       valid contract. See Motion to Dismiss, at Page 6 (“Plaintiff alleges the existence of a valid

       contract – in addition to including the Manufacture Agreement as part of the

       Complaint . . .”). Thus, Plaintiff has satisfied the first element of its Breach of Contract

       claim.




                                                              -3-
                                                   SOLOWSKY & ALLEN, P.L.
                 201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER – SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case
 Case0:20-cv-61261-XXXX
      0:20-cv-61261-RAR Document
                        Document 61-10
                                     Entered
                                        Entered
                                             on FLSD
                                                on FLSD
                                                     Docket
                                                        Docket
                                                            06/26/2020
                                                               06/26/2020
                                                                        Page
                                                                           Page
                                                                             99 of
                                                                                5 of
                                                                                   162
                                                                                     20
                                                                           CASE NO.: CACE20003398


               8.       With respect to the “material breach” element of a breach of contract claim,

       Defendant contends that Plaintiff has failed to plead ultimate facts to establish a material

       breach in Count I. Defendant is wrong.

               9.       As set forth herein, Plaintiff has adequately pled that Defendant materially

       breached the terms of the Manufacture Agreement. Fla. R. Civ. P. 1.110(b)(2) requires only

       that Plaintiff make a “short and plain statement of the ultimate facts showing that the

       pleader is entitled to relief.” Id. Plaintiff has clearly done so in its Complaint.

               10.      The Non-Exclusive Limited License for Defendant to manufacture the

       Extended Tab Prescription Drug Label is specifically set forth in the Manufacture

       Agreement attached to Plaintiff’s Complaint as Exhibit “A” thereto:

                        Grant of Non-Exclusive Limited License. The Licensor hereby
                        grants to the Licensee the non-exclusive, limited right to
                        manufacture the Extended Tab Prescription Drug Label for the
                        limited purpose of selling the Extended Tab Prescription Drug Label
                        only to customers approved by Licensor, hereinafter referred to as
                        “Approved Customers” that have entered into written License
                        Agreements with Licensor to use the Extended Tab Prescription
                        Drug Label.

       See Manufacture Agreement, ¶ 1.

               11.       Furthermore, the requirement for Defendant to mark the Extended Tab

       Prescription Drug Labels with “ScriptChek ®” is set forth in the Manufacture Agreement

       attached to Plaintiff’s Complaint:

                        Marking. The Licensee shall mark all Extended Tab Prescription
                        Drug Labels manufactured by it and/or sold by it with
                        (a) ScriptChek ®, (b) Patents Pending, and (c) upon notice from
                        Licensor of the issuance of any of the pending patents, “Patented”
                        with the patent numbers and proper dates.

       See Manufacture Agreement, ¶ 4.




                                                             -4-
                                                  SOLOWSKY & ALLEN, P.L.
                201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER – SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-10
                                   Entered
                                       Entered
                                           on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                               06/26/2020
                                                                       Page
                                                                          Page
                                                                            100 6ofof162
                                                                                      20
                                                                           CASE NO.: CACE20003398


              12.       In contrast to Defendant’s claim that “Plaintiff pleads no facts to support its

       claim of a breach” (Motion to Dismiss, at Page 7), Plaintiff has cited to and alleged that

       Defendant breached ¶¶ 1 and 4 of the Manufacture Agreement by “(1) manufacturing and

       selling the patented ScriptChek Extended Tab Prescription Drug Labels to non-approved

       customers, including but not limited to CVS Pharmacy, in violation of ¶ 1 of the

       Manufacture Agreement; and (2) by failing to include “ScriptChek ®” on the patented

       ScriptChek Extended Tab Prescription Drug Labels sold by Defendant, in violation of ¶ 4

       of the Manufacture Agreement.” See Complaint, at ¶ 47.

              13.       Plaintiff has attached the Manufacture Agreement to the Complaint and

       specifically alleged which material provisions of the Manufacture Agreement were

       breached by Defendant. Accordingly, Plaintiff has adequately pled the material breach

       element of its breach of contract claim.

              14.       In support of its claim that “Plaintiff pleads no facts to support its claim of

       a breach” (Motion to Dismiss, at Page 7), Defendant, inter alia, argues that “rather than

       identify the products allegedly sold in breach of the contract with any specificity, Plaintiff

       merely uses a label to encompass the products at issue: ‘patented ScriptChek Extended Tab

       Prescription Drug Labels’.” See Motion to Dismiss, at Page 7. Defendant’s contention is

       belied by the allegations of the Complaint and the plain language of the Manufacture

       Agreement.

              15.       The Extended Tab Prescription Drug Label is a defined term in the

       Manufacture Agreement:

                        Whereas, the Licensor is the owner of all right, title and interest in
                        and to certain inventions in a certain Extended Tab Prescription
                        Drug Label (“Extended Tab Prescription Drug Label”), which
                        inventions are the subject of certain Pending Patent Applications in


                                                             -5-
                                                  SOLOWSKY & ALLEN, P.L.
                201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER – SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-10
                                   Entered
                                       Entered
                                           on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                               06/26/2020
                                                                       Page
                                                                          Page
                                                                            101 7ofof162
                                                                                      20
                                                                          CASE NO.: CACE20003398


                       the United States and Canada, said inventions and Pending Patent
                       Applications being hereinafter referred to collectively as
                       “International Patents”

       See Manufacture Agreement, Page 1.

                       Interpretation. In this agreement the term “Extended Tab
                       Prescription Drug Label” shall mean a prescription label for
                       displaying additional information printed on a tab extending from
                       the label.

       See Manufacture Agreement, ¶ 11.

              16.      In addition, Defendant concedes the definition of the Extended Tab

       Prescription Drug Label in its Motion to Dismiss. See Motion to Dismiss, at Page 2 (“As

       defined by the Manufacture Agreement, the Extended Tab Prescription Drug Label relates

       to certain then-pending patent applications and is a ‘prescription label for displaying

       additional information on a tab extending from the label.’”).

              17.      Not only is the Extended Tab Prescription Drug Label a sufficiently defined

       term in the Manufacture Agreement (which Defendant admits on Page 2 of its own Motion

       to Dismiss), but also Plaintiff has alleged that “[t]he parties performed under the

       Manufacture Agreement for numerous years, and continue to perform under the

       Manufacture Agreement with respect to those Approved Customers who entered into a

       license agreement with ScriptChek to use the patented ScriptChek Extended Tab

       Prescription Drug Labels”, that “ScriptChek entered into written License Agreements with

       Approved Customers for the Approved Customers to use the patented ScriptChek Extended

       Tab Prescription Drug Labels”, and that “[Defendant] manufactured and sold the patented

       ScriptChek Extended Tab Prescription Drug Labels for ScriptChek’s Approved

       Customers’ use.” See Complaint, ¶¶ 20, 22, 23.




                                                            -6-
                                                 SOLOWSKY & ALLEN, P.L.
               201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER – SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-10
                                   Entered
                                       Entered
                                           on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                               06/26/2020
                                                                       Page
                                                                          Page
                                                                            102 8ofof162
                                                                                      20
                                                                           CASE NO.: CACE20003398


              18.       Despite the Extended Tab Prescription Drug Label being a defined term in

       the Manufacture Agreement, despite the Extended Tab Prescription Drug Label being

       subject to valid patents, and despite Defendant’s years of manufacturing the Extended Tab

       Prescription Drug Labels for those Approved Customers who have entered into written

       agreements with ScriptChek for use of same, Defendant ludicrously contends that Plaintiff

       has failed to “identify the products allegedly sold in breach of the contract with any

       specificity” (Motion to Dismiss, at Page 7). Clearly, Defendant knows exactly what

       constitutes the Extended Tab Prescription Drug Label as it manufactured same for

       ScriptChek’s Approved Customers for years and continues to do so to this very day. For

       Defendant to feign ignorance in its Motion to Dismiss is tantamount to fraud on this Court.

              19.       Defendant claims that “to establish the alleged breach, Plaintiff would have

       to establish exactly how the products at issue meet each and every limitation of at least one

       claim of each patent.” See Motion to Dismiss, at Page 7. Defendant’s contention is incorrect

       as a matter of Florida law. This is an action for Breach of Contract. Plaintiff has attached

       the contract upon which this action is brought, and the ScriptChek Extended Tab

       Prescription Drug Label is a defined term therein. Accordingly, Defendant has been

       provided with enough specificity in Plaintiff’s allegations in order for it to answer same.

       See Fontainebleau Hotel Corp. v. Walters, 246 So. 2d 563, 565 (Fla. 1971) (“[W]here a

       complaint contains sufficient allegations to acquaint the defendant with the plaintiff's

       charge of wrongdoing so that the defendant can intelligently answer the same, it is error to

       dismiss the action on the ground that more specific allegations are required.”). Defendant’s

       arguments that it needs more details or specificity with respect to Plaintiff’s claims can be




                                                             -7-
                                                  SOLOWSKY & ALLEN, P.L.
                201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER – SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-10
                                   Entered
                                       Entered
                                           on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                               06/26/2020
                                                                       Page
                                                                          Page
                                                                            103 9ofof162
                                                                                      20
                                                                           CASE NO.: CACE20003398


       addressed in the discovery period or through its affirmative defenses to Plaintiff’s

       Complaint, and are not the proper subject of a motion to dismiss.

              20.       Defendant’s citations to Arunachalam v. Apple, Inc., —F. App’x—, 2020

       WL 729658, at *3 (Fed. Cir. Feb. 13, 2020), E.Digital Corp. v. iBaby Labs, Inc., No. 15-

       cv-05790-JST, 2016 WL 4427209, at *2 (N.D. Cal. Aug. 22, 2016) and Atlas IP, LLC v.

       Exelon Corp., No. 15-cv-10746, 2016 WL 2866134, at *5 (N.D. Ill. May 17, 2016), are

       unpersuasive. All three cited cases are trademark/patent infringement cases involving

       different burdens of proof and are not applicable to the instant breach of contract case.

              21.       Defendant has cited no cases stating that a Plaintiff, in a breach of contract

       action, is required to identify valid patents, establish how each product at issue meets each

       and every limitation of at least one claim of each patent, identify the specific patents and

       claims that cover the products at issue, and provide facts showing how the product features

       are covered by unspecified “patent claims”. Plaintiff reiterates that this is not a “patent

       claim”. This is an action for breach of contract. The Extended Tab Prescription Drug Label

       is a defined term therein and Defendant has been provided with sufficient facts to prepare

       its defense.

              22.       If Defendant wishes to obtain more information concerning the specifics of

       Plaintiff’s claim, it will have the discovery period to do so. See Fontainebleau Hotel Corp.

       v. Walters, 246 So. 2d 563, 565 (Fla. 1971) (“[I]t is not necessary for the plaintiff to state

       the theory of his case in his pleading.”).

              23.       Defendant concedes the existence of a valid contract, Plaintiff has alleged

       that Defendant materially breached the contract, and Plaintiff has alleged that it suffered




                                                             -8-
                                                  SOLOWSKY & ALLEN, P.L.
                201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER – SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-10
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            104 of
                                                                                 10162
                                                                                    of
                                         20
                                                 CASE NO.: CACE20003398


       damages as a result. Thus, Defendant’s claim that Plaintiff has failed to adequately plead a

       claim for Breach of Contract is incorrect as a matter of law.

               24.      Defendant further claims that “the requested use of ‘ScriptChek’ on the

       label for the products at issue suggests falsely that the products at issue have some

       association with ScriptChek, when in fact there are no facts alleged to support such a

       conclusion.” Motion to Dismiss, at Page 8.

               25.      As set forth above, Plaintiff has alleged that Defendant “fail[ed] to include

       “ScriptChek ®” on the patented ScriptChek Extended Tab Prescription Drug Labels sold

       by R.R. Donnelley, in violation of ¶ 4 of the Manufacture Agreement.” See Complaint,

       at 47. Defendant’s claim that Plaintiff has failed to allege facts to support its claim that the

       products at issue have some association with ScriptChek is belied by the plain allegations

       of Plaintiff’s Complaint.

               26.      Defendant goes on to claim that “Plaintiff pleads no facts to establish how

       the inclusion – or lack thereof – of ScriptChek’s trademark and the trademark registration

       symbol (i.e., ScriptChek®) goes to the essence of the contract and therefore constitutes a

       material breach.” Motion to Dismiss, at Page 8.

               27.      The question of whether a breach is material is a factual one to be

       determined by the trier of fact. See Beefy Trail, Inc. v. Beefy King Intern., Inc., 267 So. 2d

       853, 858 (Fla. 4th DCA 1972) (“[T]he question of whether the plaintiff has presented clear

       and convincing evidence that the alleged breaches by the defendant are vital or material is

       a question of fact to be resolved by the trier of fact or jury.”).

               28.      Accordingly, Plaintiff has met its burden under Florida law to adequately

       plead its claim for breach of contract with respect to Count I of its Complaint.



                                                             -9-
                                                  SOLOWSKY & ALLEN, P.L.
                201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER – SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-10
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            105 of
                                                                                 11162
                                                                                    of
                                         20
                                                 CASE NO.: CACE20003398


             III.  Count II of Plaintiff’s Complaint for Breach of Contract (Books of
       Account and Quarterly Reports) is Adequately Pled.

              29.       With respect to Count II of Plaintiff’s Complaint, Defendant claims that

       “Plaintiff fails to plead sufficient facts” to establish that Defendant’s breach of the

       manufacture agreement by failing to keep proper books of accounts and failing to render

       written reports quarterly to Plaintiff, in violation of ¶ 5 of the Manufacture Agreement, is

       a material breach. See Motion to Dismiss, Page 9.

              30.       The requirement for Defendant to keep proper books of account for those

       Approved Customers who have entered into written License Agreements with Plaintiff to

       use the Extended Tab Prescription Drug Label and render those reports quarterly to

       Plaintiff is set forth in ¶ 5 of the Manufacture Agreement:

                        Books of Account. The Licensee shall keep proper books of account
                        accurately reflecting the customer(s) of the Licensee for all
                        Extended Tab Prescription Drug Labels and associated devices
                        manufactured and sold by it under the terms of this Agreement and
                        render written reports quarterly to the Licensor not later than the 15th
                        day of the month following each contract quarter of this Agreement
                        including at least (1) name of each customer, (2) address of each
                        customer, (3) contact name at each customer; (4) dates of sale(s) to
                        each customer and (5) total number of labels sold to each customer
                        on each date.

       See Manufacture Agreement, at ¶ 5.

              31.       Plaintiff has pled that Defendant breached the Manufacture Agreement by

       “failing to keep proper books of account and failing to render written reports quarterly to

       ScriptChek, in violation of ¶ 5 of the Manufacture Agreement.” See Complaint, at ¶ 54.

       Accordingly, Plaintiff has adequately alleged that Defendant has breached the Manufacture

       Agreement with respect to Count II of Plaintiff’s Complaint. In addition, as set forth above,

       whether a breach is or is not material is a question of fact. See supra ¶ 27.



                                                            - 10 -
                                                  SOLOWSKY & ALLEN, P.L.
                201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER – SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-10
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            106 of
                                                                                 12162
                                                                                    of
                                         20
                                                 CASE NO.: CACE20003398


              32.         Defendant states that “Plaintiff fails . . . to establish how R.R. Donnelley

       allegedly failed to keep proper books or render written reports (e.g., how were the books

       improperly kept, how the reports were non-compliant, how often, if ever, or when these

       issues arose, etc.)”. Motion to Dismiss, at Page 9.

              33.         As set forth above, Plaintiff has pled that Defendant failed to “keep proper

       books of account” and “failed to render written reports quarterly to ScriptChek, in violation

       of ¶ 5 of the Manufacture Agreement.” See Complaint, at ¶ 54. Standing on their own, these

       allegations are sufficient to support a claim for breach of contract. Defendant’s arguments

       that the breach of contract is not material, and that it needs more details or specificity with

       respect to Plaintiff’s claims can be addressed in the discovery period or through its

       affirmative defenses to Plaintiff’s Complaint, and are not the proper subject of a motion to

       dismiss.

              34.         In addition to sufficiently alleging its claim for breach of contract in its

       Complaint, Plaintiff notes that once Defendant provides Plaintiff with the books of account

       and quarterly reports as it is obligated to do pursuant to ¶ 5 of the Manufacture Agreement,

       Plaintiff will be able to further elaborate on the specifics of Defendant’s breach.

              35.         Finally, Defendant argues that “Plaintiff also fails to acknowledge whether

       it sought the remedy outlined in the Manufacture Agreement before filing suit for breach

       of contract.” See Motion to Dismiss, at Page 9. As set forth above, and as Defendant quotes

       from the Manufacture Agreement, “the Licensor at its option may have such report

       prepared by and delivered to itself . . . ” See Motion to Dismiss, at Page 9, citing

       Manufacture Agreement, ¶ 5 (emphasis added). Plaintiff is not required to pursue the




                                                              - 11 -
                                                    SOLOWSKY & ALLEN, P.L.
                  201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER – SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-10
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            107 of
                                                                                 13162
                                                                                    of
                                         20
                                                 CASE NO.: CACE20003398


       contractual remedy prior to filing suit, nor has Defendant cited any law to the effect that

       Plaintiff is required to do so prior to filing suit.

                 36.      Accordingly, as set forth above, Plaintiff has met its burden under Florida

       law to adequately plead its claim for breach of contract with respect to Count II of its

       Complaint.

           IV.         Plaintiff has Adequately Pled Damages in Counts I and II of its Complaint.

                 37.      Defendant argues that “For both Counts I and II, Plaintiff likewise fails to

       sufficiently plead facts supporting its contention that it suffered damages.” See Motion to

       Dismiss, at Page 9.

                 38.      However, Plaintiff has alleged that it suffered damages (see Complaint

       ¶¶ 48, 55), which allegations are sufficient to withstand a motion to dismiss. See Hutchison

       v. Tompkins, 259 So. 2d 129, 132–33 (Fla. 1972) (“General damages, that is, those damages

       which naturally and necessarily flow or result from the injuries alleged need not be

       specifically pleaded.”).

                 39.      Once Defendant provides Plaintiff with the books of account and quarterly

       reports as it is obligated to do pursuant to ¶ 5 of the Manufacture Agreement, Plaintiff will

       be able to further elaborate on the specifics of the damages it suffered as a result of

       Defendant’s multiple breaches of the Manufacture Agreement.

                 40.      If Defendant wishes for more specificity regarding Plaintiff’s damages, it

       may obtain same during the discovery period.

                 41.      In accordance with the foregoing, Plaintiff has met its burden for pleading

       damages with respect to its breach of contract claims as a matter of Florida Law.




                                                              - 12 -
                                                    SOLOWSKY & ALLEN, P.L.
                  201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER – SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-10
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            108 of
                                                                                 14162
                                                                                    of
                                         20
                                                 CASE NO.: CACE20003398


              V.     Count III of Plaintiff’s Complaint for Specific Performance Adequately
       States a Claim.

              42.       With respect to Count III of Plaintiff’s Complaint, Defendant contends that

       Plaintiff has failed to state a claim for specific performance.

              43.       In order to be entitled to specific performance, Plaintiff must plead that:

       “(1) the plaintiff is clearly entitled to this remedy; (2) there is no adequate remedy at law;

       and (3) justice must require it.” See Castigliano v. O'Connor, 911 So. 2d 145, 148 (Fla. 3d

       DCA 2005).

              44.       As a preliminary note, Plaintiff is not seeking specific performance of the

       entire Manufacture Agreement. Plaintiff is only seeking specific performance of those

       provisions of the Manufacture Agreement that require Defendant to provide Plaintiff with

       books of account and written quarterly reports. Plaintiff requires both items in order to

       calculate its damages for purposes of this action.

              45.       Defendant also admits that Plaintiff has alleged that “it has no adequate

       remedy at law.” Motion to Dismiss, at Page 11. Therefore, Plaintiff has satisfied the second

       element of a claim for specific performance.

              46.       Defendant admits that Plaintiff has alleged that “justice requires that it be

       granted specific performance” Motion to Dismiss, at Page 11. Therefore, Plaintiff has

       satisfied the third element of a claim for specific performance.

              47.       With respect to the first element, Defendant claims that “Plaintiff negates

       its own claim that it is clearly entitled to this remedy” due to ¶ 5 of the Manufacture

       Agreement which states “[i]n the event of failure of the Licensee to render any report as

       herein provided for, the Licensor at its option may have such report prepared by and

       delivered to itself by its authorized representative.” See Complaint, Exhibit A at ¶ 5.


                                                            - 13 -
                                                  SOLOWSKY & ALLEN, P.L.
                201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER – SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-10
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            109 of
                                                                                 15162
                                                                                    of
                                         20
                                                 CASE NO.: CACE20003398


               48.      As explicitly stated in the Manufacture Agreement, this remedy is at

       Plaintiff’s option and is not a prerequisite to filing an action for specific performance.

               49.      Defendant then goes on to argue that Plaintiff has “inordinately delayed

       seeking relief” and as a result, is barred by the doctrine of laches from seeking relief. This

       is an affirmative defense that Defendant can raise in a responsive pleading to Plaintiff’s

       Complaint and is not proper for a motion to dismiss. See Diaz v. Bravo, 603 So. 2d 106,

       107 (Fla. 3d DCA 1992) (“Res judicata, estoppel and laches are affirmative defenses which

       are not properly raised by a motion to dismiss, but should be pled as part of the answer.

       Therefore, if the motion to dismiss was granted on either of those grounds, the trial court

       erred.”) (internal citations omitted).

               50.      Similarly, Defendant’s contention that Plaintiff is barred in whole or in part

       from seeking specific performance due to the statute of limitations is an affirmative defense

       that Defendant can raise in a responsive pleading to Plaintiff’s Complaint and is not proper

       for a motion to dismiss. See Alexander Hamilton Corp. v. Leeson, 508 So. 2d 513, 513

       (Fla. 4th DCA 1987) (“Under Florida Rules of Civil Procedure 1.110(d), the [Defendants]

       should have raised their affirmative defense of statute of limitations in their answer and not

       via a motion to dismiss. The purpose of a motion to dismiss is to test whether a plaintiff

       has alleged a good cause of action in the complaint and, therefore, consideration of

       defendant's affirmative defenses or the sufficiency of the evidence is irrelevant and

       immaterial in deciding a motion to dismiss.”) (internal citations omitted).

               51.      Plaintiff is entitled to equitable relief even where there is an alternative

       contractual basis for recovery. See Kelsey v. Pewthers, 685 So. 2d 953, 956 (Fla. 4th DCA




                                                            - 14 -
                                                  SOLOWSKY & ALLEN, P.L.
                201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER – SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-10
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            110 of
                                                                                 16162
                                                                                    of
                                         20
                                                 CASE NO.: CACE20003398


       1996) (“Further, money damages and equitable relief are not inconsistent remedies; rather,

       both rely on the validity of a contract and seek redress for its breach.”).

               52.      Plaintiff has met its burden with respect to the three elements of a claim for

       specific performance. Accordingly, Defendant’s Motion to Dismiss Count III of Plaintiff’s

       Complaint should be denied.

              VI.    Count IV of Plaintiff’s Complaint for Unjust Enrichment Adequately
       States a Claim.

               53.      Plaintiff has adequately pled its claim for Unjust Enrichment.

               54.      A claim for Unjust Enrichment may be pled in the alternative even where a

       contract exists. See Haskel Realty Group, Inc. v. KB Tyrone, LLC, 253 So. 3d 84, 86 (Fla.

       2d DCA 2018) (“The complaint also alleges counts for unjust enrichment and quantum

       meruit. KB Tyrone argued these claims had to be dismissed because they were negated by

       the allegations in count one stating that the parties had an express oral contract. This

       argument has no merit. It is evident from the complaint that Haskel pleaded these counts

       as alternatives to its claim for breach of an oral contract.”).

               55.      Plaintiff has met its burden to plead Unjust Enrichment as a matter of

       Florida law. If Defendant wishes for more specificity concerning, for instance, “How R.R.

       Donnelley either accepted or retained the benefit” or “what the fair value would be for the

       alleged benefit”, Defendant may obtain such information during the discovery period.

       Plaintiff is not required to plead such facts in its Complaint. See Fontainebleau Hotel Corp.

       v. Walters, 246 So. 2d 563, 565 (Fla. 1971) (“[I]t is not necessary for the plaintiff to state

       the theory of his case in his pleading.”).

               56.      Finally, Defendant’s contention that Plaintiff is barred in whole or in part

       from pursuing this Unjust Enrichment claim due to the statute of limitations is an


                                                            - 15 -
                                                  SOLOWSKY & ALLEN, P.L.
                201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER – SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-10
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            111 of
                                                                                 17162
                                                                                    of
                                         20
                                                 CASE NO.: CACE20003398


       affirmative defense that Defendant can raise in a responsive pleading to Plaintiff’s

       Complaint and is not proper for a motion to dismiss. Defendant’s conclusory allegation

       that “there is only one reasonable time when R.R. Donnelley would have allegedly received

       the benefit – 2006” (Motion to Dismiss, at Page 16) is unsupported by the allegations of

       the Complaint and presents a factual dispute that is not proper for a motion to dismiss. See

       Alexander Hamilton Corp. v. Leeson, 508 So. 2d 513, 513 (Fla. 4th DCA 1987) (“Under

       Florida Rules of Civil Procedure 1.110(d), the [Defendants] should have raised their

       affirmative defense of statute of limitations in their answer and not via a motion to dismiss.

       The purpose of a motion to dismiss is to test whether a plaintiff has alleged a good cause

       of action in the complaint and, therefore, consideration of defendant's affirmative defenses

       or the sufficiency of the evidence is irrelevant and immaterial in deciding a motion to

       dismiss.”) (internal citations omitted).

              57.       Plaintiff has met its burden with respect to pleading its claim for Unjust

       Enrichment. Accordingly, Defendant’s Motion to Dismiss Count IV of Plaintiff’s

       Complaint should be denied.

              VII.      Defendant’s Motion to Strike Must be Denied.

              58.       Defendant has claimed that “35-40 of the Complaint are ‘immaterial’” since

       they “reference a ‘Mutual Confidentiality Agreement’ that was not included with the

       Complaint”. See Motion to Dismiss, at Page 16.

              59.       Plaintiff is not required to attach the Mutual Confidentiality Agreement to

       the Complaint. However, as a courtesy, Plaintiff is willing to provide a copy to counsel for

       Defendant upon request.




                                                            - 16 -
                                                  SOLOWSKY & ALLEN, P.L.
                201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER – SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-10
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            112 of
                                                                                 18162
                                                                                    of
                                         20
                                                 CASE NO.: CACE20003398


              60.       Counts I and II of the Complaint are breach of contract actions founded

       upon the Manufacture Agreement and not the Mutual Confidentiality Agreement. Fla. R.

       Civ. P. 1.130(a) requires only that Plaintiff attach a copy of the contract upon which the

       action is brought, and Plaintiff has done so by attaching the Manufacture Agreement.

              61.       Plaintiff includes references to the Mutual Confidentiality Agreement in

       order to support its claim that “the parties’ anticipated business relationship would involve

       the disclosure by ScriptChek of ScriptChek’s confidential and proprietary information.”

       Complaint, at ¶ 36.

              62.       The allegations in Paragraphs 35-40 are not “immaterial” as Defendant

       claims. They support Plaintiff’s allegations of the confidential nature of the proprietary

       ScriptChek Extended Tab Prescription Drug Label, the subject of the Manufacture

       Agreement.

              63.       Accordingly, Defendant’s Motion to Strike Paragraphs 35-40 because they

       have no “connection to the claims in the Complaint” is without merit and must be denied.

             VIII. Defendant’s Motion in the Alternative for More Definite Statement
       Must be Denied.

              64.       Defendant “seeks a more definite statement from Plaintiff on the following

       subjects: (1) Count I of the Complaint; (2) Count II of the Complaint; (3) Count III of the

       Complaint; (4) Count IV of the Complaint, (5) any discussion of damages throughout the

       surviving Complaint; and (6) any references to the Mutual Confidentiality Agreement

       throughout the surviving Complaint.” See Motion to Dismiss, at Page 16-17.

              65.       Plaintiff reincorporates its responses to Defendant’s Motion to Dismiss on

       the same grounds. Defendant may not use the Motion to Dismiss or Motion for More

       Definite Statement as a way to circumvent the discovery procedures of this Court. If


                                                            - 17 -
                                                  SOLOWSKY & ALLEN, P.L.
                201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER – SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-10
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            113 of
                                                                                 19162
                                                                                    of
                                         20
                                                 CASE NO.: CACE20003398


       Defendant wishes for more information concerning Plaintiff’s claims, it may utilize the

       various discovery procedures available to it under Florida law.

                 66.      Accordingly, Defendant’s Motion for More Definite Statement must be

       denied.

                 WHEREFORE, Plaintiff SCRIPTCHEK VISUAL VERIFICATION SYSTEMS,

       INC., respectfully requests that this Court enter an order denying Defendant’s Motion to

       Dismiss, Motion to Strike, Motion in the Alternative for More Definite Statement, and

       Incorporated Memorandum of Law, and for such other relief as this Court deems just and

       proper.

                                                                           Respectfully submitted,

                                                                           SOLOWSKY & ALLEN, P.L.
                                                                           Attorneys for Plaintiff,
                                                                           SCRIPTCHEK VISUAL
                                                                           VERIFICATION SYSTEMS, INC.
                                                                           Citigroup Center – Suite 915
                                                                           201 S. Biscayne Boulevard
                                                                           Miami, Florida 33131
                                                                           Telephone No. (305) 371-2223
                                                                           Facsimile No. (305) 373-2073
                                                                           rallen@salawmiami.com
                                                                           ssolowsky@salawmiami.com
                                                                           mlopez@salawmiami.com
                                                                           pleadings@salawmiami.com


                                                                           By:___/s/ Richard L. Allen________
                                                                                 RICHARD L. ALLEN
                                                                                 Florida Bar No. 295485

                                                                           and




                                                              - 18 -
                                                    SOLOWSKY & ALLEN, P.L.
                  201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER – SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-10
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            114 of
                                                                                 20162
                                                                                    of
                                         20
                                                 CASE NO.: CACE20003398


                                                                                   MANSFIELD BRONSTEIN & STONE,
                                                                                   LLP
                                                                                   Attorneys for Plaintiff,
                                                                                   SCRIPTCHEK VISUAL
                                                                                   VERIFICATION SYSTEMS, INC.
                                                                                   500 Broward Boulevard, Suite 1450
                                                                                   Fort Lauderdale, Florida 33394
                                                                                   Telephone No.: 954-601-5600
                                                                                   Facsimile No.: 954-961-4756
                                                                                   Email: gary@mblawpa.com
                                                                                   Email: dstone@davidstonelaw.com
                                                                                   Service: litigation@mblawpa.com


                                                                                   By:___/s/ Gary N. Mansfield_______
                                                                                         GARY N. MANSFIELD
                                                                                         Florida Bar No. 61913


                                                CERTIFICATE OF SERVICE

                 I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with

       the Clerk of the Court via the Florida Courts eFiling Portal and served by Email upon

       EUGENE K. PETTIS, ESQ., DEBBIE P. KLAUBER. ESQ., Haliczer, Pettis & Schwamm,

       P.A., One Financial Plaza, 100 S.E. 3rd Avenue, Seventh Floor, Fort Lauderdale, Florida,

       33394 (Email: epettis@hpslegal.com; service@hpslegal.com; cmarr@hpslegal.com); and

       REGINALD J. HILL, ESQ., Jenner & Block LLP, 353 N. Clark Street, Chicago, Illinois,

       60654 (Email: rhill@jenner.com), this 4th day of June, 2020.


                                                                                   _____/s/ Richard L. Allen_________
                                                                                          RICHARD L. ALLEN
       m:\main\scriptchek visual\pleadings\plaintiff's response to defendant's motion to dismiss and incorporated memorandum of law.docx




                                                                    - 19 -
                                                          SOLOWSKY & ALLEN, P.L.
                   201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER – SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-11
                                    Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                               06/26/2020
                                                                       PagePage
                                                                            115 of
                                                                                1 of
                                                                                   162
                                                                                     3




                     Exhibit 10
FilingCase
       # 108510213
      Case          E-Filed 06/08/2020
           0:20-cv-61261-RAR
           0:20-cv-61261-XXXX  Document11:28:57
                                Document6 1-11  AMon FLSD
                                           Entered
                                                Entered on FLSD
                                                            Docket
                                                                Docket
                                                                   06/26/2020
                                                                       06/26/2020
                                                                               PagePage
                                                                                    116 of
                                                                                        2 of
                                                                                           162
                                                                                             3
                                                  IN THE CIRCUIT COURT OF THE
                                                  17th JUDICIAL CIRCUIT IN AND FOR
                                                  BROWARD COUNTY, FLORIDA

                                                  CASE NO: CACE 20-003398 (08)

         SCRIPTCHEK VISUAL VERIFICATION
         SYSTEMS, INC., a Florida Corporation,

                      Plaintiff,

         Vs.

         R.R. DONNELLEY & SONS
         COMPANY, INC.,

                    Defendant.
         _____________________________/

           NOTICE OF APPEARANCE AND DESIGNATION OF E-MAIL ADDRESSES

                 PLEASE TAKE NOTICE that undersigned counsel hereby enters his Notice of
         Appearance as counsel for the Defendant, R.R. DONNELLY & SONS COMPANY, and
         requests that copies of all future pleadings, discovery and any other documents filed in
         this case be directed to the attention of:
                      rhill@jenner.com; dnelson@jenner.com; docketing@jenner.com
                                             service@hpslegal.com

                 I HEREBY CERTIFY that the foregoing document was electronically filed and
         served via Florida’s E-filing Portal to all counsel on the attached service list on this 8th
         day of June 2020.
     JENNER & BLOCK LLP                                  HALICZER PETTIS & SCHWAMM, P.A.
     Attorney for R.R. Donnelley & Sons Company Attorney for R.R. Donnelley & Sons Company
     353 N. Clark Street                                 One Financial Plaza, Seventh Floor
     Chicago, IL 60654                                   100 S.E. 3rd Avenue
     Telephone: (312) 222-9350                           Fort Lauderdale, FL 33394
     Fax: (312) 527-0484                                 Telephone: 954-523-9922
     E-MAIL: rhill@jenner.com;                           Fax: 954-522-2512
     docketing@jenner.com; dnelson@jenner.com            E-MAIL: service@hpslegal.com
     By: /s/ Reginald J. Hill                            By /s/ Eugene K. Pettis
           REGINALD J. HILL                               EUGENE K. PETTIS, ESQ.
           Ill. Bar No: 6225173                           FBN: 508454
           Admitted Pro Hac Vice [#1022714]


                                                     1
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-11
                                    Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                               06/26/2020
                                                                       PagePage
                                                                            117 of
                                                                                3 of
                                                                                   162
                                                                                     3
                                                       CASE NO. CACE 20-003398 (08)



                                     MAILING LIST

                                  Our File No. 1324.0001

          ScriptChek Visual Verifiction Systems, Inc. v. R.R. Donnelly & Sons, Inc.
                            CASE NO. CACE 20-003398 (08)

    Richard L. Allen, Esq.
    Steven Solowsky, Esq.
    Solowsky & Allen, PL
    201 S. Biscayne Blvd. - #915
    Miami, FL 33131
    Attorneys for Plaintiff
    305-371-2223
    E-MAIL DESIGNATIONS:          mlopez@salawmiami.com; rallen@salawmiami.com;
    pleadings@salawmiami.com; ssolowsky@salawmiami.com




                                              2
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-12
                                    Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                               06/26/2020
                                                                       PagePage
                                                                            118 of
                                                                                1 of
                                                                                   162
                                                                                     4




                     Exhibit 11
FilingCase
       # 108938778
      Case          E-Filed 06/16/2020
           0:20-cv-61261-RAR
           0:20-cv-61261-XXXX  Document02:47:18
                                Document6 1-12  PMon FLSD
                                           Entered
                                                Entered on FLSD
                                                            Docket
                                                                Docket
                                                                   06/26/2020
                                                                       06/26/2020
                                                                               PagePage
                                                                                    119 of
                                                                                        2 of
                                                                                           162
                                                                                             4



                                                                          IN THE CIRCUIT COURT OF THE 17TH
                                                                          JUDICIAL CIRCUIT IN AND FOR
                                                                          BROWARD COUNTY, FLORIDA

                                                                          CIVIL DIVISION

                                                                          CASE NO.: CACE 20-003398 (08)
             SCRIPTCHEK VISUAL
             VERIFICATION SYSTEMS, INC.,
             a Florida Corporation,

                             Plaintiff,

             v.

             R.R. DONNELLEY & SONS
             COMPANY, INC., a Delaware
             Corporation,

                             Defendant.
                                                                     /

                                                  NOTICE OF HEARING
                                                 (SPECIAL SET – 1 Hour)

                   PLEASE TAKE NOTICE that the undersigned has set down for hearing before the

            Honorable David A. Haimes, one of the Judges of the above styled Court, on Tuesday, July

            7, 2020, at 10:45 a.m., via Zoom, and instructions are as follows:

            DAVID HAIMES is inviting you to a scheduled Zoom meeting
            Topic: Judge Haimes Docket
            Join Zoom Meeting
            https://17thflcourts.zoom.us/j/111475745
            Meeting ID: 111 475 745
            One tap mobile

            or as soon thereafter as counsel may be heard on:

                   DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT,
                   MOTION TO STRIKE, MOTION IN THE ALTERNATIVE FOR MORE
                   DEFINITE STATEMENT, AND INCORPORATED MEMORANDUMUM
                   OF LAW.

                   PLEASE GOVERN YOURSELVES ACCORDINGLY.



                                                     SOLOWSKY & ALLEN, P.L.
                    201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER – SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-12
                                    Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                               06/26/2020
                                                                       PagePage
                                                                            120 of
                                                                                3 of
                                                                                   162
                                                                                     4
                                                                      CASE NO.: CACE 20-003398 (08)


              I hereby certify that I have made a good faith attempt to resolve this matter by

       having direct communication about the matter with all parties, prior to my noticing this

       motion for hearing.

                                                                        Respectfully submitted,

                                                                        SOLOWSKY & ALLEN, P.L.
                                                                        Attorneys for Plaintiff
                                                                        SCRIPTCHEK VISUAL
                                                                        VERIFICATION SYSTEMS, INC.
                                                                        Citigroup Center – Suite 915
                                                                        201 S. Biscayne Boulevard
                                                                        Miami, Florida 33131
                                                                        Telephone No. (305) 371-2223
                                                                        Facsimile No. (305) 373-2073
                                                                        rallen@salawmiami.com
                                                                        ssolowsky@salawmiami.com
                                                                        mlopez@salawmiami.com
                                                                        pleadings@salawmiami.com


                                                                        By:___/s/ Richard L. Allen________
                                                                              RICHARD L. ALLEN
                                                                              Florida Bar No. 295485

                                                                        and

                                                                        MANSFIELD BRONSTEIN & STONE,
                                                                        LLP
                                                                        Attorneys for Plaintiff
                                                                        SCRIPTCHEK VISUAL
                                                                        VERIFICATION SYSTEMS, INC.
                                                                        500 Broward Boulevard, Suite 1450
                                                                        Fort Lauderdale, Florida 33394
                                                                        Telephone No. (954) 601-5600
                                                                        Facsimile No. (954) 961-4756
                                                                        Email: gary@mblawpa.com
                                                                        Email: dstone@davidstonelaw.com
                                                                        Service: litigation@mblawpa.com


                                                                        By:___/s/ Gary N. Mansfield_______
                                                                              GARY N. MANSFIELD
                                                                              Florida Bar No. 61913


                                                            -2-
                                                 SOLOWSKY & ALLEN, P.L.
               201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER – SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-12
                                    Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                               06/26/2020
                                                                       PagePage
                                                                            121 of
                                                                                4 of
                                                                                   162
                                                                                     4
                                                                                   CASE NO.: CACE 20-003398 (08)




                                                 CERTIFICATE OF SERVICE

                  I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with

       the Clerk of the Court via the Florida Courts eFiling Portal and served by Email upon

       EUGENE K. PETTIS, ESQ., Haliczer, Pettis & Schwamm, P.A., One Financial Plaza, 100

       S.E. 3rd Avenue, Seventh Floor, Fort Lauderdale, Florida, 33394 (Email:

       service@hpslegal.com); and REGINALD J. HILL, ESQ., Jenner & Block LLP, 353 N.

       Clark Street, Chicago, Illinois, 60654 (Email: rhill@jenner.com; dnelson@jenner.com;

       docketing@jenner.com), this 16th day of June, 2020.


                                                                                      _____/s/ Richard L. Allen_________
                                                                                             RICHARD L. ALLEN

       “If you are a person with a disability who needs any accommodation in order to participate in this proceeding,
       you are entitled, at no cost to you, to the provision of certain assistance. Please contact the ADA Coordinator,
       17th Judicial Circuit, 201 S.E. 6th Street, Ft. Lauderdale, Florida, 33301, Telephone: (954) 831-7721, within
       two (2) working days of your receipt of this Notice; if you are hearing or voice impaired, call (800) 955-
       8771.”

       m:\main\scriptchek visual\pleadings\notice of hearing (special set-1 hour) (defendant's motion to dismiss plaintiff's complaint).docx




                                                                       -3-
                                                            SOLOWSKY & ALLEN, P.L.
                    201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER – SUITE 915, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-13
                                   Entered
                                       Entered
                                           on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                               06/26/2020
                                                                       Page
                                                                          Page
                                                                            122 1ofof162
                                                                                      36




                     Exhibit 12
Filing# 103893099
     Case
     Case           E-Filed 02/25/2020
          0:20-cv-61261-XXXX
          0:20-cv-61261-RAR    Document04:38:15
                                Document61-13   PMon FLSD
                                           Entered
                                               Entered on FLSD
                                                            Docket
                                                               Docket
                                                                   06/26/2020
                                                                       06/26/2020
                                                                               Page
                                                                                  Page
                                                                                    123 2ofof162
                                                                                              36



     X    IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT IN AND FOR BROWARD COUNTY, FLORIDA
          IN THE COUNTY COURT IN AND FOR BROWARD COUNTY, FLORIDA


         CIVIL DIVISION                             CIVIL ACTION SUMMONS                                       CASE NUMBER
                                                                                                              CACE-20-003398 (08)

    PLAINTIFF(S)                                     VS. DEFENDANT(S)                                               CLOCK IN

    SCRIPTCHEK VISUAL VERIFICATION                   R.R. DONNELLEY & SONS COMPANY,
    SYSTEMS, INC., a Florida Corporation             INC., a Delaware corporation


    To Defendant(s): R.R. DONNELLEY & SONS COMPANY, INC.                   Address: CT Corporation System
                                                                                    1200 S. Pine Island Road
    (1) By serving, pursuant to §48.091, Florida Statutes, the resident             Plantation, FL 33324
    agent, or in his absence, (2) By serving, pursuant to §48.081,
    Florida Statutes: (a) the president or vice president or other head
    of the corporation; and in his absence: (b) the cashier, treasurer,
    secretary, or general manager; and in the absence of all of the
    above: (c) any director; and in the absence of all of the above:
    (d) an officer or business a ent.

          A lawsuit has been filed against you. Plaintiff's First Request for Production to Defendant is also being served upon you.
    You have 20 calendar days after this summons is served on you to file a written response to the attached Complaint with the clerk of
    this court. A phone call will not protect you; your written response, including the case number given above and the names of the
    parties, must be filed if you want the Court to hear your side of the case. If you do not file your response on time, you may lose the
    case, and your wages, money and property may thereafter be taken without further warning from the Court. There are other legal
    requirements. You may want to call an attorney right away. If you do not know an attorney, you may call an attorney referral service
    or legal aid office (listed in the phone book).

         If you choose to file a written response yourself, at the same time you file your written response to the Court located at:

                                                        Broward County Courthouse
                                                               Clerk of Courts
                                                              201 S.E. 6th Street
                                                         Fort Lauderdale, FL 33301

             Additional Court locations are printed on the back of this form.

             You must also mail or take a copy of your written responses to the "Plaintiff/Plaintiffs Attorney" named below.


    Plaintiff/Plaintiff Attorney      Address:
                                      Solowsky & Allen, P .L.
    RICHARD L. ALLEN, ESQ.            201 S. Biscayne Boulevard, Suite 915
                                      Miami, Florida 3 3131
                                      (305) 371-2223


    TO EACH SHERIFF OF THE STATE OF FLORIDA: You are commanded to serve this Summons and a copy of the
    Complaint of this lawsuit and Plaintiffs First Request for Production to Defendant on the above named defendant.


     HOWARD C. FORMAN                                                                         Court         Date:
       Clerk of Courts                By: _ _ _ __                                             Seal                 FEB 26 2020




              *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 02/25/2020 04:38: 13 PM.****
Filing# 104326513
     Case
     Case           E-Filed 03/04/2020
          0:20-cv-61261-XXXX
          0:20-cv-61261-RAR    Document01:29:28
                                Document61-13   PMon FLSD
                                           Entered
                                               Entered on FLSD
                                                            Docket
                                                               Docket
                                                                   06/26/2020
                                                                       06/26/2020
                                                                               Page
                                                                                  Page
                                                                                    124 3ofof162
                                                                                              36
                                                                 VERIFIED RETURN OF SERVICE


      State of Florida                                                          County of Broward                                                         Circuit Court

      Case Number: 20-3398 CACE08

      Plaintiff:
      SCRIPTCHEK VISUAL VERIFICATION SYSTEMS, INC.
                                                                                                                                  11111111111111111111111111111 Illlllll
                                                                                                                                            POP2020048664
      vs.
      Defendant:
      R.R. DONNELLEY & SONS COMPANY, INC.

      For:
      Richard L. Allen, Esq.
      SOLOWSKY & ALLEN, P.L.
      201 South Biscayne Blvd.
      Suite 915
      Miami, FL 33131

      Received by Priority One Process Service, Inc. on the 27th day of February, 2020 at 9:00 am to be served on R.R.
      DONNELLEY & SONS COMPANY, INC. C/O CT CORPORATION SYSTEM, REGISTERED AGENT, 1200 S. PINE ISLAND
      ROAD, PLANTATION, FL 33324.

      I, ANDREW KARP, being duly sworn, depose and say that on the 27th day of February, 2020 at 2:30 pm, I:

      CORPORATE SERVED this CIVIL ACTION SUMMONS, COMPLAINT, FIRST REQUEST FOR PRODUCTION, EXHIBITS
      with the date and hour of service endorsed thereon by me, to DONNA MOCK, employee and authorized receiver of CT
      CORPORATION SYSTEMS, INC. as REGISTERED AGENT of the within named corporation, located at 1200 S. PINE
      ISLAND ROAD, PLANTATION, FL 33324 and informed said person of the contents therein, in compliance with state statutes.


      I certify that I am over the age of 18, have no interest in the above action, am a Sheriffs Appointed Process Server in the
      Seventeenth Judicial Circuit in good standing in the county in which the process was served. "Under penalty of perjury, I
      declare that I have read the foregoing Affidavit of Service and that the facts stated in it are true."




             //m··~;t~-,                  DENISE ABAD
             \~ •          ~;) Notary Public· State of Florida
             "<'?:0       #,/       Commission# GG 362626
               ·......~.f'i-·"   My Comm. Expires Mar 14, 2022




                                                                                                           ANDRE~P___,
                                                                                                           S.P.S. #260
      Subscribed an                   rn to before me on the 3rd day of
      March, 2020 b                    ffiant who is personally known to                                   Priority One Process Service, Inc.
      me.                                                                                                  5893 Sunset Drive
                                                                                                           South Miami, FL 33143
                                                                                                           (305) 669-1518
      NOTARY PUBLI
      STATE OF FLORIDA
                                                                                                           Our Job Serial Number: POP-2020048664
                                                                                                           Ref: SCRIPTCHEK VS R.R.


                                                        Copyright© 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1 c




             ***FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 03/04/2020 01:29:28 PM.****
   Case
    Case 0:20-cv-61261-XXXX
         0:20-cv-61261-RAR Document
                              Document61-13
                                         Entered
                                             Entered
                                                 on FLSD
                                                     on FLSD
                                                          Docket
                                                             Docket
                                                                 06/26/2020
                                                                     06/26/2020
                                                                             Page
                                                                                Page
                                                                                  125 4ofof162
                                                                                            36
Filing# I 03893099 E-Filed 02/25/202004:38:15 PM


    -X_ 11" THE CIRCUIT COURT OF THE SEVENTEE1"TH JUDICIAL CIRCUIT IN A1'1> FOR BROWARD COU1'TY, FLORIDA
          IN THE COUNTY COURT IN AND FOR BROWARD COUNTY, FLORIDA


       CIVIL DIVISION                                CIVIL ACTION su~nJONS                                       CASE NU)'IBER
                                                                                                               CACE-20-003398 (08
    PLAINTIFF(S)                                      VS. DEFENDANT(S)                                                CLOCK IN

    SCRIPTCHEK VISUAL VERIFICATION                    R.R. DONNELLEY & SONS COMPANY,
    SYSTEMS, INC., a Florida Corporation              INC., a Delaware corporation


    To Defendant(s): R.R. DONNELLEY & SONS COMPANY, INC.                    Address: CT Corporation System
                                                                                     I 200 S. Pinc Island Road
    (I) By serving, pursuant to §48.091, Florida Statutes, the resident              Plantation, FL 33324
    agent, or in his absence, (2) By serving, pursuant to §48.081,
    Florida Statutes: (a) tl1e president or vice president or other head
    of tile corporation; and in his absence: (b) tile cashier, treasurer,
    secretary, or general manager; and in the absence of all oftlle
    above: (c) any director; and in tlle absence of all of the above:
    (d an officer or business a ent.

          A lawsuit has been filed against you. Plaintiff's First Request for Production to Defendant is also being served upon you.
    You have 20 calendar days after tllis summons is served on you to file a written response to tlle attached Complaint witll tile clerk of
    this court. A phone call will not protect you; your written response, including tile case number given above and tlle names of the
    parties, must be filed if you want tile Court to hear your side of tile case. If you do not file your response on time, you may lose the
    case, and your wages, money and property may tllereafter be taken without further warning from tlle Court. There are oilier legal
    requirements. You may want to call an attorney right away. If you do not know an attorney, you may call an attorney referral service
    or legal aid office (listed in tile phone book).

         If you choose to file a written response yourself, at the same time you file your written response to the Court located at:

                                                          Broward County Courtltouse' \ c vd.:     z./-z.. 7 I ~"UJ lilt __9:.....;<>~:.....::::ihP'f
                                                                 Clerk of Courts     S         ~                              .. I   .
                                                                201S.E.6'h Street      .erved _x:>_.n_r'.\'                  . ~ c.,t:._
                                                           Fort Lauderdale, FL 33301 Ti.  "e                       /} .,( \()
                                                                                      . n-' -              u o·
             Additional Court locations are printed on tile back oftllis form.         )ate -z / '2. 7 /ZD7.-0 : ;z.. ()
                                                                                                                                     3
             You must also mail or take a copy of your written responses to the   "Pl~V~ptiffsi\ttqrney" narn~ bclo;.-~
                                                                                                    11"'-.               "       "2.. " 0
    Plaintiff/Plaintiff Attorney       Address:
                                       Solowsky & Allen, P .L.
    RICHARD L. ALLEN, ESQ              201 S. Biscayne Boulevard, Suite 915
                                       Miami, Florida 33 I 31
                                       (305) 371-2223


    TO EACH SHERIFF OF THE STATE OF FLORIDA: You are commanded to serve tllis Summons and a copy oftllc
    Complaint oftllis lawsuit and Plaintiffs First Request for Production to Defendant on tile above named defendant.


      HOWARD C. FOIOIAN                                                                        Court         Date:
        Clerk of Courts                By: _ _ __                                               Seal                   FEB 26 2020




              *** FILED: BROWARD COUNTY. FL BRENDA D. FORMAN, CLERK 02 25 2020 04:38: l3 PM.**** Lj
                                                                                                                                         8
                                                                                                                                             (e Ce   y
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-13
                                   Entered
                                       Entered
                                           on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                               06/26/2020
                                                                       Page
                                                                          Page
                                                                            126 5ofof162
                                                                                      36
   A lb.


  ;_:_t CT Corporation                                                              Service of Process
                                                                                    Transmittal
                                                                                    02/27/2020
                                                                                    CT Log Number 537283724
           TO:      YVETTE BUSIA
                    R R Donnelley Et Sons Company
                    35 WEST WACKER DRIVE, 36TH FLOOR
                    CHICAGO, IL 60601


           RE:      Process Served in Florida

           FOR:     R. R. Donnelley Et Sons Company (Domestic State: DE)




           ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

           TITLE OF ACTION:                  SCRIPTCHEK VISUAL VERIFICATION SYSTEMS, INC., etc., Pltf. vs. R.R. DONNELLEY Et
                                             SONS COMPANY, INC., etc., Dft.
           DOCUMENT(S) SERVED:               Summons, Verification, Request, Certificate, Complaint, Exhibit(s)
           COURT/AGENCY:                     Broward County Circuit Court, FL
                                             Case # CACE2000339808
           NATURE OF ACTION:                 Breach Of Contract
           ON WHOM PROCESS WAS SERVED:       C T Corporation System, Plantation, FL
           DATE AND HOUR OF SERVICE:         By Process Server on 02/27/2020 at 14:55
           JURISDICTION SERVED:              Florida
           APPEARANCE OR ANSWER DUE:         You have 20 calendar days after this summons is served on you
           ATTORNEY(S) / SENDER(S):          RICHARD L. ALLEN
                                             SOLOWSKY Et ALLEN, R L.
                                             201 S. Biscayne Boulevard, Suite 915
                                             Miami, FL 33131
                                             305-371-2223
           ACTION ITEMS:                     CT has retained the current log, Retain Date: 02/27/2020, Expected Purge Date:
                                             03/08/2020

                                             Image SOP

                                             Email Notification, YVETTE BUSIA yvette.b.kumi@rrd.com

                                             Email Notification, Alli Mack alli.c.mack@rrd.com

           SIGNED:                           C T Corporation System
           ADDRESS:                          208 South LaSalle Street
                                             Suite 814
                                             Chicago, IL 60604
           For Questions:                    866-331-2303
                                             CentralTeam1@wolterskluwer.com




                                                                                    Page 1 of 1 / SS
                                                                                    Information displayed on this transmittal is for CT
                                                                                    Corporation's record keeping purposes only and is provided to
                                                                                    the recipient for quick reference. This information does not
                                                                                    constitute a legal opinion as to the nature of action, the
                                                                                    amount of damages, the answer date, or any information
                                                                                    contained in the documents themselves. Recipient is
                                                                                    responsible for interpreting said documents and for taking
                                                                                    appropriate action. Signatures on certified mail receipts
                                                                                    confirm receipt of package only, not contents.
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-13
                                   Entered
                                       Entered
                                           on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                               06/26/2020
                                                                       Page
                                                                          Page
                                                                            127 6ofof162
                                                                                      36

Filing # 103893099 E-Filed 02/2 5/2020 04:38:15 PM


     X    IN THE CIRCUIT COURT OF nu SEVENTEENTH JUDICIAL CIRCUIT IN AND FOR BROWARD COUNTY, FLORIDA
          IN THE COUNTY COURT IN AND FOR BROWARD COUNTY, FLORIDA
   —

         CIVIL DIVISION                             CIVIL ACTION SUMMONS                                      CASE NUMBER
                                                                                                             CACE-20-003398 (08)

    PLAINTIFF(S)                                     VS. DEFENDANT(S)                                               CLOCK IN

    SCRIPTCHEK VISUAL VERIFICATION                   R.R. DONNELLEY & SONS COMPANY,
    SYSTEMS, INC., a Florida Corporation             INC., a Delaware corporation


    To Defendant(s): R,R. DONNELLEY & SONS COMPANY, INC.                   Address: CT Corporation System
                                                                                    1200 S. Pine Island Road
    (1) By serving, pursuant to §48.091, Florida Statutes, the resident             Plantation, FL 33324
    agent, or in his absence, (2) By serving, pursuant to §48.081,                                                     7,--°
    Florida Statutes: (a) the president or vice president or other head
    of the corporation; and in his absence: (b) the cashier, treasurer,                                     /k410
    secreimy, or general manager; and in the absence of all or the
    above: (c) any director, and in the absence doll of the above:
    (d) any officer or business agent.                                                                                                 C
                                                                                                                    C(01,
         A lawsuit has been filed against you. Plaintiff's First Request for Production to Defendant is also bel g served upon you.
    You have 20 calendar days after this summons is served on you to file a written response to the attached Complain with the clerk of
    this court. A phone call will not protect you; your written response, including the case number given above and the names of the
    panics, must be filed if you want the Court to hear your side of the case. If you do not Ole your response on time, you may lose the
    case, and your wages, money and property may thereafter be taken without fbrther warning from the Court. There arc other legal
    requirements. You may want to call an attorney right away. If you do not know an attorney, you may call an attorney referral service
    or legal aid office (listed in the phone book).

         If you choose to file a written response yourself, at the same time you file your written response to the Court located at:

                                                        Broward County Courthouse
                                                               Clerk of Courts
                                                             201 S.E. 6111 Street
                                                         Fort Lauderdale, FL 33301

             Additional Court locations are printed on the back of this form.

             You must also mail or take a copy of your written responses to the "Plaintiff/Plaintiffs Attorney" named below.


    Plaintiff/Plaintiff Attorney      Address:
                                      Solowsky & Allen, PI,
    RICHAIM L. ALLEN, ESQ.            201 S. Biscayne Boulevard. Suite 915
                                      Miami, Florida 33131
                                      (30$) 371-2223


   TO EACH SHERIFF OF THE STATE OF FLORIDA: You are commanded to serve this Summons and a copy of the
   Complaint of this lawsuit and P aintifFs First Request for Production to Defendant on the above named defendant.


     HOWARD C. FORMAN                                       t.,:c,,,,,,....                   Court         Date:
       Clerk of Courts                By:                          ,-   'N.t. "                Seal
                                                                                                                    FEB 26 2020
                                                         kr) "4 -ULU



                                                       BRENDA D. FORMAN
              *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN. CLERK 02/25/2020 04:38:13 PM."'"
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-13
                                   Entered
                                       Entered
                                           on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                               06/26/2020
                                                                       Page
                                                                          Page
                                                                            128 7ofof162
                                                                                      36


Filing # 103813414 E-Filed 02/24/2020 04:36:00 PM


                                                                           IN THE CIRCUIT COURT OF THE 17TH
                                                                           JUDICIAL CIRCUIT IN AND FOR
                                                                           BRO WARD COUNTY, FLORIDA

                                                                           CIVIL DIVISION

                                                                           CASE NO.:

            SCRIPTCHEK VISUAL
            VERIFICATION SYSTEMS, INC.,
            a Florida Corporation,

                              Plaintiff,

            V.

            R.R. DONNELLEY & SONS
            COMPANY, INC., a Delaware
            Corporation,

                              Defendant.



                 PLAINTIFF SCRIPTCITEK VISUAL VERIFICATION SYSTEMS, INC.'S
                      FIRST REQUEST FOR PRODUCTION TO DEFENDANT
                            R.R. DONNELLEY & SONS COMPANY, INC.

                     Plaintiff, SCRIPTcHEK VISUAL VERIFICATION SYSTEMS, INC., a Florida

           Corporation ("ScriptChek"), by and through its undersigned counsel, and pursuant to the

           Florida Rules of Civil Procedure, hereby request that Defendant R.R. DONNELLEY &

           SONS COMPANY, INC., a Delaware Corporation, timely respond to this First Request

           for Production in compliance with the Rules, and the instructions and definitions contained

           herein.


                                                        INSTRUCTIONS

                  This Request is continuing in nature, and the answers and documents must be
           supplemented by you at such time in the future as any facts, information,•and documents
           discovered hereafter have been ascertained, and such supplemental answers, information



                                                       SOLOWSKY & ALLEN, P.L.
                     DI S. BISCA YNE BOULEVARD, CITIOROUP CENTER - SUITE 913. MIAMI. FLORIDA 33131 TEL (303I 371-2223
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-13
                                   Entered
                                       Entered
                                           on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                               06/26/2020
                                                                       Page
                                                                          Page
                                                                            129 8ofof162
                                                                                      36



                                                                                         CASE NO.:


          and documents shall be served upon the undersigned attorneys seasonably after such
          discovery.

                 Plaintiff requests that you timely produce the items specified herein for inspection
          and copying.

                  You are required to produce a document or tangible thing if it is within your
          possession, custody, or control. Possession, custody, or control includes constructive
          possession, such that you need not have actual physical possession. As long as you have
          the superior right to compel the production from a third party (including an agency,
          authority or representative), you have possession, custody, or control.

                  If you cannot produce the documents listed herein in full after exercising due
          diligence to secure such documents, please so state and specify the reason(s) for your
          inability to produce the documents and stating whatever information you have relating to
          the location and/or possession, custody, or control of the documents.

                    For each document which you seek to withhold under a claim of privilege, work-
          product, or otherwise, the following information shall be provided in a Privilege Log: the
          specific ground for withholding each such document; a statement of the basis on which
          privilege is claimed; the place, date, and the manner of rendering or otherwise preparing
          the document; the name and title of the sender of the document and the name and title of
          the recipient of the document; a summary of the contents of the document; the identity of
          each person to whom the document has heretofore been communicated by copy, exhibition,
          reading, or substantial summarization; the date of such communication; the employer and
          title of such person, if any, at the time of such communication; and the current location and
          custodian of the original and copies of the document or communication.

                  If any document listed herein has been lost, discarded, or destroyed, you shall
          identify such document as completely as possible, which identification shall include, but
          not be limited to, date of disposal, matter of disposal, reason for disposal, person
          authorizing the disposal, and the person disposing of the document.

                  All documents listed herein shall be produced as they are kept in the usual course
          of business or shall be organized and labeled to correspond with categories in this Request.
          The selection of documents from files and other sources shall be performed in such a
          manner as to ensure that the file or other source in which the document is obtained may be
          identified. Any documents listed herein shall be produced in their full and unexpurgated
          form.

                 For those requests for which there are no responsive materials, explicitly
          indicate "NONE" for each such request.




                                                                -2-
                                                    SOLOWSKY & ALLEN, P.L.
                   201 S. BISCAYNE BOULEVARD. CITIGROUP cENTER - SUITE 9I5. MIA M I. FLORIDA 33131   rei. (305)331.2123
Case
Case 0:20-cv-61261-XXXX
     0:20-cv-61261-RAR Document
                        Document61-13
                                   Entered
                                       Entered
                                           on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           06/26/2020
                                                               06/26/2020
                                                                       Page
                                                                          Page
                                                                            130 9ofof162
                                                                                      36



                                                                                         CASE NO.:

                                                            DEFINITIONS

                  "Any" as used herein includes the word "all," and the word "all" as used herein
          includes the word "any." "All" shall be construed to include the term "each," and "each"
          shall be construed to include the word "all."

                 The connectives "and," "or," and "and/or" shall be construed either disjunctively
          or conjunctively as necessary to bring within the scope of the discovery request all
          responses that might otherwise be construed outside of its scope.

                "Books of Account" shall have the meaning ascribed to it in 1 4 of the Manufacture
          Agreement.

                 "Communication" or "correspondence" shall mean any contact or act by which
          any information or knowledge is transmitted or conveyed between two or more persons
          and shall include, without limitation, contact by any means including written contact by
          any document, electronic contact, and oral contact by such means as face-to-face meetings
          and telephone conversations, including but not limited to letters, mails, text messages,
          iMessages, and postings on any social media site or application, and notes of meetings,
          conversations and conferences.

                 "Complaint" shall refer to the Complaint filed in the above-captioned case on
          February 24, 2020.

                  "Concerning" and "Concern", when used with respect to a document, subject, or
          fact, means embodying, containing, evidencing, reflecting, pertaining to, relating to,
          verifying, regarding, reciting, recording, constituting, supporting, refuting, or referring to.

                "CVS" shall mean CVS Pharmacy, a subsidiary of CVS HEALTH
          CORPORATION, INC., a Delaware Corporation, its principals, officers, agents,
          employees, assignees, subsidiaries, corporate affiliates, and/or representatives.

                  "Document" or "documents" shall be deemed to include, by way of illustration
          only and not by way of limitation, the following (whether printed or reproduced by any
          process, written, and/or produced by hand, including the original and any copy which is
          not identical because of marginal notes or otherwise) which are subject to your custody or
          control, wherever located, and whether or not claimed to be privileged or otherwise
          excludable from discovery: electronic data, notes; correspondence; communications of any
          nature; telegrams; e-mails; text messages; memoranda; notebooks of any character;
          summaries or records of personal conversations; diaries; calendars; routing slips or
          memoranda; reports; records; computer records; computer programs; computer disks;
          USBs or thumb drives; publications; photographs; films; minutes or records of meetings;
          transcripts of oral testimony or statements; reports and/or summaries of interviews; reports
          and/or summaries of investigations; agreements and contracts, including all modifications
          and/or revisions thereof; reports and/or summaries of negotiations; court papers; brochures;
          pamphlets; press releases; drafts of, revisions of, or translations of any document; invoices;


                                                            -3.,
                                                     SoLewssy & ALLEN, P.L.
                   201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER -SUITE 91S, MIAMI, FLORIDA 33131 TEL (305) 371.2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            131 of
                                                                                 10162
                                                                                    of
                                         36


                                                                                           CASE NO.:


          checks; bills; estimates; account statements; tape recordings (audio or video); and records
          and dictation belts. Marks on any sheet or side thereof, including but not by way of
          limitation, initials, stamped indicia, any comment or any notation of any character not a
          part of the original text, or any reproduction thereof, is to be considered a separate
          document.

                 The term "document" is intended to incInde Electronically Stored Information,
          which includes but is not limited to your word-processing documents; spreadsheets;
          presentation documents; graphics; animations; images; e-mail (including attachments
          which shall be kept with the e-mail); instant messages; text messages; chat messages; voice
          mail; audio, video, and audiovisual recordings; databases and data base subsets; software;
          and other user, or machine created, digital information which is stored on computer
          networks, servers, computer systems, desktop computers, laptop computers, home
          computers, the internet, web pages, archives, screenshots, discs, CDs, DVDs, diskettes,
          drives, tapes, cartridges, flash drives, jump drives, and other external storage media,
          personal digital assistants, handheld wireless devices, cellular telephones, iPhones,
          Blackberries, pagers and voicemail systems.

                  The term "document" includes all non-privileged electronically stored information
          in native format, including Outlook pst files, (communications, emails, contacts, calendars,
          to do lists and events, as well as any other activity databases). The term "document"
          includes all electronic communications and social media postings on your equipment,
          including but not limited to instant messages, text messages, Wogs, tweets, wilcis, forum
          comments, social media communications of any kind (Facebook, and the like), voicemails,
          videos, online profiles, postings, messages (including, without limitation, tweets, replies,
          re-tweets, direct messages, status updates, wall comments, groups joined, activity streams,
          and blog entries), photographs, videos, and online communications on your equipment.

                  "Each" as used herein ineludes the word "every," and the word "every" as used
          herein includes the word "each."

                 "Extended Tab Prescription Drug Label" shall have the meaning ascribed to it
          in the Manufacture Agreement.

                 "Manufacture Agreement" shall be deemed to refer to the Non-Exclusive Limited
          License to Manufacture, entered into on or about August 1, 2006 by ScriptChek and Moore
          Wallace, the predecessor by merger to R.R. Donnelley, A copy of the Manufacture
          Agreement is attached to the Complaint as Exhibit "A".

                "Marking" shall have the meaning ascribed to it in 11 4 of the Manufacture
          Agreement.

                 "Person" shall be deemed to mean any natural person, the estate of any natural
          person, or any legal entity, including but not limited to a corporation, trust, partnership,
          unincorporated association, or any officer, director, employee, agent, or other person acting
          or purporting to act on their behalf.


                                                                 -4-
                                                    SOLOWSKY & ALLEN, P.L.
                   201 S. BISCAYNE BOULEVARD. CITIOROUP CENTER - SUITE 015. MIAMI. FLORIDA 33 1,11 TEL (30$) 371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            132 of
                                                                                 11162
                                                                                    of
                                         36


                                                                                       CASE NO.:



                 "R.R. Donnelley" shall be deemed to refer to R.R. DONNELLEY & SONS
          COMPANY, INC., a Delaware corporation, its principals, officers, agents, employees,
          assignees, subsidiaries, corporate affiliates, and/or representatives.'

                "ScriptChek" shall be deemed to refer to SCRIPTCHEK VISUAL
          VERIFICATION SYSTEMS, INC., a Florida Corporation, its principals, officers, agents,
          employees, assignees, subsidiaries, comorate affiliates, and/or representatives.

                 "You", "you", "Your" and "yours" for purposes of these Requests shall be
          deemed to refer to Defendant, R.R. Donnelley, arid/or any officer, manager, member,
          representative, employee, agent, or other person acting on behalf R.R. Donnelley.

                  The use of the singular form of any word includes the plural, and the use of the
          plural includes the singular.

                The applicable relevant time period for each of the following Requests for
          Production shall be from January 1, 2006 through the present, unless otherwise specified.




            For the purposes of these Requests, R.R. Donnelley shall also be deemed to refer to
          MOORE WALLACE, NORTH AMERICA, INC., a Delaware corporation, which was
          acquired by merger with R.R. Donnelley, and its principals, officers, agents, employees,
          assignees, subsidiaries, corporate affiliates, and/or representatives.

                                                              -5-
                                                   SOLOWSKY & ALLEN, P.L.
                  201 S. BISCAYNE BOULEVARD. CITIGROIR CENTER SUITE 915, MIAMI, FLORIDA 33131 TEL(305). 371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            133 of
                                                                                 12162
                                                                                    of
                                         36


                                                                                       CASE NO.:


                                                        REOUESTS

                  I.      All documents and correspondence concerning the Manufacture
          Agreement. This request includes, but is not limited to, all documents and/or
          correspondence, regardless of whether additional persons or entities were the senders, the
          recipients, or were otherwise copied on the documents and/or correspondence.

                  2.      All documents and correspondence concerning the Extended Tab
          Prescription Drug Label. This request includes, but is not limited to, all documents and/or
          correspondence, regardless of whether additional persons or entities were the senders, the
          recipients, or were otherwise copied on the documents and/or correspondence.

                 3.     All documents and correspondence between CVS and R.R. Donnelley
          concerning the Manufacture Agreement. This request includes, but is not limited to, all
          documents and/or correspondence, regardless of whether additional persons or entities
          were the senders, the recipients, or were otherwise copied on the documents and/or
          correspondence.

                  4.       All documents and correspondence between CVS and R.R. Donnelley
          concerning the Extended Tab Prescription Drug Label. This request includes, but is not
          limited to, all documents and/or correspondence, regardless of whether additional persons
          or entities were the senders, the recipients, or were otherwise copied on the documents
          and/or correspondence.

                  5.       All documents and correspondence between CVS and R.R. Donnelley
          concerning the manufacture of any prescription drug labels, including but not limited to
          any and all die lines provided to CVS by R.R. Donnelley. This request includes, but is not
          limited to, all documents and/or correspondence, regardless of whether additional persons
          or entities were the senders, the recipients, or were otherwise copied on the documents
          and/or correspondence.

                 6.       All documents and correspondence between R.R. Donnelley and any other
          Person concerning the manufacture of any prescription drug labels, including but not
          limited to any and all die lines provided to such Person by R.R. Donnelley. This request
          includes, but is not limited to, all documents and/or correspondence, regardless of whether
          additional persons or entities were the senders, the recipients, or were otherwise copied on
          the documents and/or correspondence.

                7.     All documents and correspondence concerning the manufacture of the
          Extended Tab Prescription Drug Label.

                 8.      All documents and correspondence concerning the Books of Account,
          including but not limited to the Books of Account themselves, and any and all documents
          and correspondence concerning same.




                                                           -6-
                                                    SoLowsgy& ALLEN, P.L.
                  201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER- SUITE 915. MIAMI. FLORIDA 33131 TEL (305)371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            134 of
                                                                                 13162
                                                                                    of
                                         36


                                                                                       CASE NO.:


                 9.      All documents and correspondence concerning the sale(s) of the Extended
          Tab Prescription Drug Label to any Person.

                  I 0.    All documents and correspondence R.R. Donnelley sent to or received from
          any third parties concerning the Extended Tab Prescription Drug Label.

                  11.     All documents and correspondence R.R. Donnelley sent to or received from
          any third parties concerning ScriptChek.

                  12.     All documents and correspondence R.R. Donnelley sent to or received from
          any third parties concerning CVS.

                  13.      All documents and correspondence concerning ScriptChek's allegations as
          set forth in the Complaint.

                 14.      All documents concerning ScriptChek.

                 15.      All documents concerning the Extended Tab Prescription Drug Label.

                                                                           Respectfully submitted,

                                                                          SOLOWSKY & ALLEN, P.L.
                                                                          Attorneys for Plaintiff,
                                                                          SCRIPTCHEK VISUAL
                                                                          VERIFICATION SYSTEMS, INC.
                                                                          Citigroup Center — Suite 915
                                                                          201 S. Biscayne Boulevard
                                                                          Miami, Florida 33131
                                                                          Telephone No. (305) 371-2223
                                                                          Facsimile No. (305) 373-2073
                                                                          rallen@salawmiami.com
                                                                          ssolowsky@salawmiami.com
                                                                          rnlopez@salawmiami.com
                                                                          pleadings@salawmiami.corn


                                                                          By: Is/ Richard L. Allen
                                                                                 RICHARD L. ALLEN
                                                                                 Florida Bar No. 295485

                                                                          and




                                                           -7-
                                                    SOLOWSKY & ALLEN, P.L.
                  201 S. BISCAYNE BOULEVARD, CITIGROUp CENTER- SUITE 915, MIAMI, FLORIDA 33131 TEL (3051371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            135 of
                                                                                 14162
                                                                                    of
                                         36


                                                                                             CASE NO.:


                                                                                MANSFIELD BRONS'rEIN & STONE,
                                                                                LLP
                                                                                Attorneys for Plaintiff,
                                                                                SCRIPTCHEK VISUAL
                                                                                VERIFICATION SYSTEMS, INC
                                                                                500 Broward Boulevard, Suite 1450
                                                                                Fort Lauderdale, Florida 33394
                                                                                Telephone No.: 954-601-5600
                                                                                Facsimile No.: 954-961-4756
                                                                                Email: gary@mblawpa.com
                                                                                Email: dstone@davidstortelaw.com
                                                                                Service: litigation@mblawpa.com


                                                                                By:      /s/ Gary N. Mansfield
                                                                                         GARY N. MANSFIELD
                                                                                         Florida Bar No. 61913

                                                CERTIFICATE OF SERVICE

                  .1 HEREBY CERTIFY that a true and correct copy of the foregoing was served

          together with the Complaint on the Defendant, R.R. DONNELLEY & SONS COMPANY,

          INC.


                                                                                By: /s/ Richard L. Allen
                                                                                        RICHARD L. ALLEN

          mArnalnIscriptchek visuartplead1ngst2020-02-24 first requesl for production to defendantdocx




                                                                   -8-
                                                         SOLOWSKY & ALLEN, P.L.
                     201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER SUITE 915. MIAMI. FLORIDA 3331 TEL (305)374-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            136 of
                                                                                 15162
                                                                                    of
                                         36
Filing # 103813414 E-Filed 02/24/2020 04:36:00 PM


                                                                          IN THE CIRCUIT COURT OF THE 17111
                                                                          JUDICIAL CIRCUIT IN AND FOR
                                                                          PRO WARD COUNTY, FLORIDA

                                                                          CIVIL DIVISION

                                                                          CASE NO.:

            SCRIPTCHEK VISUAL
            VERIFICATION SYSTEMS, INC.,
            a Florida Corporation,

                             Plaintiff,

            V.

            R.R. DONNELLEY & SONS
            COMPANY, INC., a Delaware
            Corporation,

                             Defendant.



                                                         COMPLAINT

                  Plaintiff, SCRIPTCHEK VISUAL VERIFICATION SYSTEMS, INC., a Florida

           Corporation ("ScriptChek"), by and through its undersigned counsel, sues Defendant, R.R.

           DONNELLEY & SONS COMPANY, INC., a Delaware Corporation ("R.R. Donnelley"),

           and alleges as follows:

                   I.       On or about August I 2006, the parties entered into a Non-Exclusive

           Limited License to Manufacture (the "Manufacture Agreement"). A copy of the

           Manufacture Agreement is attached hereto as Exhibit "A."

                  2.        This is an .action for breach of the terms of the Manufacture Agreement

           (Counts I and 10, alternatively, an action for specific performance of the provisions of the




                                                     SOLOWSKY & ALLEN, P.L.
                    20! S. BISCAYNE BOULEVARD, CITIGROUP CENTER SUITE 915. MIAMI FLORIDA 3131 TEL (30S) 17 t.2,.223.
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            137 of
                                                                                 16162
                                                                                    of
                                         36


                                                                                             CASE NO.:


          Manufacture Agreement (Count ill), and, alternatively, an action for unjust enrichment

          (Count IV).



                                   PARTIES, JURISDICTION. AND VENUE

                 3.       This is an action for damages in which the amount in controversy exceeds

          $30,000.00 exclusive of interest, costs and attorneys' fees and is within the jurisdiction of

          this Court, and alternatively for equitable relief within the jurisdiction of this Court.

                 4.        ScriptChek is a Florida Corporation conducting business in Broward

          County, Florida.

                  5.       R.R. Donnelley is a Delaware Corporation conducting business in Broward

          County, Florida.

                 6.        R.R. Donnelley is the successor by merger to Moore Wallace, its

          predecessor. Moore Wallace was acquired by merger by R.R. Donnelley. As a result of

          R.R. Donnelley's acquisition by merger of Moore Wallace, R.R. Donnelly stands in the

          shoes of Moore Wallace and R.R. Donnelley has assumed the obligations, liabilities, and

          rights of Moore Wallace.

                 7.        Moore Wallace entered into the Manufacture Agreement with ScriptChek,

          as set forth herein. As a result of R.R. Donnelley's acquisition by merger of Moore

          Wallace, R.R. Donnelly stands in the shoes of Moore Wallace and R.R. Donnelley has

          assumed the obligations, liabilities, and rights of Moore Wallace pursuant to the

          Manufacture Agreement.




                                                                  -2-
                                                       SOLOWSKY & ALLEN, P.L.
                   201 S. BiSCAYNE BOULEVARD, Ci   no ROUP CENTER — SUITE 9 L3, rysIAML FLORIDA 33131 TEL (305)37i-3223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            138 of
                                                                                 17162
                                                                                    of
                                         36


                                                                                       CASE NO.:


                 8.      Venue is proper in Broward County, Florida because R.R. Donnelley

         conducts business in Broward County, Florida, and the causes of action accrued in Broward

          County, Florida.

                 9.      Venue is proper in Broward County, Florida pursuant to 11 13 of the

          Manufacture Agreement, in which R.R. Donnelley has consented to jurisdiction and venue

          in Broward County, Florida. See Manufacture Agreement,1113.

                 10.      In addition, pursuant to 1113 of the Manufacture Agreement, R.R. Donnelley

          and ScriptChek agreed that the Manufacture Agreement shall be construed and enforced in

          accordance with and governed by the laws of the State of Florida. See Manufacture

          Agreement, 11 13.



                                            GENERAL ALLEGATIONS

                           The Parties Entered into the Manufacture Agreement

                 1i.      On or about August I, 2006, ScriptChek and R.R. Donnelley's predecessor,

          Moore Wallace, entered into the Manufacture Agreement. See Manufacture Agreement.

                 12.     The Manufacture Agreement was the product of negotiation between the

          parties, and it was executed by the Vice President and Associate General Counsel of R.R.

          Donnelly's predecessor, Robert G. Nieland, and by the President of ScriptChek, Stacy

          Kaufman.

                 13.      Pursuant to the Manufacture Agreement, ScriptChek granted R.R.

          Donnelley a limited, non-exclusive right to manufacture and sell the patented ScriptChek

          Extended Tab Prescription Drug Labels for the limited purpose of selling the patented

          ScriptChek Extended Tab Prescription Drug Labels only to customers approved by



                                                              -3-
                                                   SOLOWSKY & ALLEN, P.L.
                  201 S. BISCAYNE BOULEVARD. CITIGROUP CENTER - SUITE 915, MIAMI, FLORIDA 33131 TEL 005)371.2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            139 of
                                                                                 18162
                                                                                    of
                                         36


                                                                                       CASE NO.:


          ScriptChek, (the "Approved Customers") who have entered into written license agreements

          with ScriptChek to use the patented ScriptChek Extended Tab Prescription Drug Labels.

         See Manufacture Agreement,1 1.

                 14.     The patented ScriptChek Extended Tab Prescription Drug Labels are

          prescription labels for displaying additional information printed on a tab extending from

          the label. See Manufacture Agreement, 11.

                 15.     'Pursuant to ¶ 1 of the Manufacture Agreement, ScriptChek granted R.R.

          Donnelley a "non-exclusive, limited right to manufacture the Extended Tab Prescription

          Drug Label for the limited purpose of selling the Extended Tab Prescription Drug Labels

          only to customers approved by [ScriptChen hereinafter referred to as 'Approved

          Customers' that have entered into written License Agreements with [ScriptChek] to use

          the Extended Tab Prescription Drug Label" See Manufacture Agreement, Ill I.

                 16.      Pursuant to ¶ 4 of the Manufacture Agreement, R.R. Donnelley was

          obligated to "mark all Extended Tab Prescription Drug Labels manufactured by it and/or

          sold by it with (a) ScriptChek 0, (b) Patents Pending, and (c) upon notice from

          [ScriptChek] of the issuance of any pending patents, "Patented" with the patent numbers

          and proper dates." See Manufacture Agreement, 114.

                 17.      In the Manufacture Agreement, R.R. Donnelley acknowledged and agreed

          that ScriptChek is the owner of the patented ScriptChek Extended Tab Prescription Drug

          Labels. See Manufacture Agreement, p. 1.

                 18.      In the Manufacture Agreement, R.R. Donnelley agreed to manufacture

          ScriptChek's patented Extended Tab Prescription Drug Labels for the purpose of selling

          them to ScriptChek's Approved Customers. See Manufacture Agreement, ¶ 2. Pursuant to



                                                             -4-
                                                   SOLOWS1CY 8: ALLEN, P.L.
                  201 S. BISCAYNE BOULEVARD. CITICROUP CENTER-SUITE 915, MIAMI, FLORIDA 33131 TEL (305)371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                              Document 6 1-13
                                           Entered
                                                Entered
                                                    on FLSD
                                                          on FLSD
                                                               DocketDocket
                                                                        06/26/2020
                                                                              06/26/2020 PagePage
                                                                                               140 of
                                                                                                    19162
                                                                                                       of
          the Manufacture Agreement, R.R. Donnelley
                                                 36has sold and continues to sell the patented

            ScriptChek Extended Tab Prescription Drug Label to at least one Approved Customer.

                   19.      In the Manufacture Agreement, R.R. Donnelley agreed not to sell the

            patented ScriptChek Extended Tab Prescription Drug Labels to customers who were not

            approved by ScriptChek and to customers who had not entered into written license

            agreements with ScriptChek to use the patented ScriptChek Extended Tab Prescription

            Drug Labels. See Manufacture Agreement, J 1, 2.



                          The Parties Performed under the Manufacture Agreement

                   20.      The parties performed under the Manufacture Agreement for numerous

            years, and continue to perform under the Manufacture Agreement with respect to those

            Approved Customers who entered into a license agreement with ScriptChek to use the

            patented ScriptChek Extended Tab Prescription Drug Labels.

                   21.      ScriptChek performed its obligations pursuant to the Manufacture

            Agreement, in that it provided the non-exclusive right to manufacture and sell the patented

            ScriptChek Extended Tab Prescription Drug Labels to R.R. Donnelley pursuant to the

            terms and conditions set forth in the Manufacture Agreement.

                   22.      ScriptChek entered into written License Agreements with Approved

            Customers for the Approved Customers to use the patented ScriptChek Extended Tab

            Prescription Drug Labels. See Manufacture Agreement, 11 I.

                   23.      R.R. Donnelley manufactured and sold the patented ScriptChek Extended

            Tab Prescription Drug Labels for ScriptChek's Approved Customers' use.                                     See

            Manufacture Agreement, ll 1,2.



                                                                 -5-
                                                     SOLOWSKY & ALLEN, A.L.
                    201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER - SUITE UIS. MIAMI, FLORIDA 33131 TEL (30) 371-22.23
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            141 of
                                                                                 20162
                                                                                    of
                                         36


                                                                                         CASE NO.:


                 24.      As referenced in the Manufacture Agreement, patents were issued to

          ScriptChek. See, e.g., Manufacture Agreement, U 3, 4.

                 25.      ScriptChek provided to R.R. Donnelley confidential and proprietary

          information, specifications, know-how, and other protected information and materials to

          be used by R.R. Donnelly solely in furtherance of R.R. Donnelley's manufacture and sale

          of the patented ScriptChek Extended Tab Prescription Drug Labels for ScriptChek's

          Approved Customers' use.

                 26.      The Manufacture Agreement provides that the term of the Manufacture

          Agreement shall extend to the end of the life of the last of the patents coming within the

          provisions of the Manufacture Agreement. See Manufacture Agreement, ¶ 3.



                           R.R. Donnelley Breached the Manufacture Agreement

                 27.      R.R. Donnelley has been manufacturing and selling the patented ScriptChek

          Extended Tab Prescription Drug Labels to non-approved customers, including but not

          limited to CVS Pharmacy, in violation of the Manufacture Agreenient.

                 28.      As a result, on or about October 29, 2019, ScriptChek, by and through its

          undersigned counsel, sent a demand letter to R.R. Donnelley, which put R.R. Donnelley

          on notice that ScriptChek has elected to exercise its right to terminate the Manufacture

          Agreement with R.R. Doimelley, demanded that R.R. Donnelley cease and desist from

          using any and all of ScriptChek's proprietary information in any form, including but not

          limited to, the manufacture and sale of the patented ScriptChek Extended Tab Prescription

          Drug Labels, demanded that R.R. Donnelley provide an accounting of all sales of the

          patented ScriptChek Extended Tab Prescription Drug Labels to non-approved customers,



                                                               -6-
                                                   SOLOWSKY & ALLEN, F.L.
                  201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER - SUITE 913.1111AM% FLORIDA 23131 TEL 1305) 371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            142 of
                                                                                 21162
                                                                                    of
                                         36


                                                                                            CASE NO.:


          and demanded that R.R. Donnelley immediately return all confidential and proprietary

          materials in R.R. Donnelley's possession regarding the patented ScriptChek Extended Tab

          Prescription Drug Labels.

                 29.         On or about November 15, 2019, ScriptChek, by and through its

          undersigned counsel, sent Mr. Paul Rodriguez, Esq., Vice President and Chief

          International, Privacy and Intellectual Property Counsel for R.R. Donnelley, photographs

          of prescription drug bottles obtained from CVS Pharmacy which contain ScriptChek's

          proprietary and patented Extended Tab Prescription Drug Labels, per Mr. Rodriguez's

          request.

                 30.         On information and belief, R.R. Donnelley has utilized, and is still utilizing.

          ScriptChek's proprietary and patented Extended Tab Prescription Drug Labels to print and

          supply non-approved customers, including but not limited to CVS Pharmacy, with patented

          ScriptChek Extended Tab Prescription Drug Labels for the non-approved customers'

          prescription drug bottles, without ScriptChek's approval, in violation of the Manufacture

          Agreement.

                 31.         On information and belief, R.R. Donnelley has sold,' and is still selling,

          ScriptChek's proprietary and patented Extended Tab Prescription Drug Labels to non-

          approved customers, including but not limited to CVS Pharmacy, for the non-approved

          customers' prescription drug bottles, without ScriptChek's approval, in violation of the

          Manufacture Agreement.

                 32.         In addition, on or about November 15, 2019, ScriptChek, by and through its

          undersigned counsel, demanded that R.R. Donnelley provide it with die lines that were

          provided to R.R. Donnelley by CVS Pharmacy, and any die lines RR. Donnelley sent to



                                                               -7-
                                                        SoLowsxv & ALLEN, P.L.
                     201 S. FIESCA yNE BOULEVARD. CITIQROLIP CWER -SUITE 91'. MItM1, FLORIDA 33131 TEL (305) 371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            143 of
                                                                                 22162
                                                                                    of
                                         36


                                                                                     CASE NO.:


          CVS Pharmacy for its approval, in order to see the folding perforation on the die line, as

          well as samples of the actual blank labels which R.R. Donnelley provided to CVS

          Pharmacy. A die line is a diagram showing the cut lines and folds of a package to ensure

          proper printing layout.

                 33.      Despite notice, R.R. Donnelley has failed to provide ScriptChek with arty

          of the materials demanded by ScriptChek, and has failed to cease its sale of the patented

          ScriptChek Extended Tab Prescription Drug Labels to non-approved customers, including

          but not limited to CVS Pharmacy, in violation of the Manufacture Agreement.

                 34.      ScriptChek has incurred and continues to incur damages as a result of R.R.

          Donnelley's violations of the Manufacture Agreement.



                       R.R. Donnelley Acknowledged the Strictly Confidential Nature
                         of ScriptChek's Confidential and Proprietary information
                                        Provided to R.R. Donnelley

                 35.      R.R. Donnelly's predecessor, Moore Wallace entered into. a Mutual

          Confidentiality Agreement in September 2003 with ScriptChek.

                 36.      In the Mutual Confidentiality Agreement, A.R. Donnelley acknowledged

          that the parties' anticipated business relationship would involve the disclosure by

          ScriptChek of ScriptChek's confidential and proprietary information.

                 37.      Ert the Mutual Confidentiality Agreement, R.R. Donnelley acknowledged

          the strictly confidential nature of ScriptChek's confidential and proprietary information.

                 38.      In the Mutual Confidentiality Agreement, R.R. Donnelly agreed to protect

          ScriptChek's confidential and proprietary information by using a standard of care at least




                                                           -8-
                                                   SoLnwsicy & ALLEN, P. L.
                  201 S. SCAThE BOULEVARD, CITIGROUP CENTER - SUITI9I. MIAMI, FLotorm 33131 TEL (305)371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            144 of
                                                                                 23162
                                                                                    of
                                         36


                                                                                       CASE NO.:


          equal to that which R.R. Donnelly applies to safeguard its own highly confidential internal

          information.

                  39.     The parties' Mutual Confidentiality Agreement was the product of

          negotiation between the parties, and it was executed in September 2003 by the Chief

          Financial Officer of Operations of R.R. Donnelly's predecessor, Richard McMichael, and

          by the President of ScriptChek, Stacy Kaufman.

                  40.      Almost three years after the parties entered into the Mutual Confidentiality

          Agreement, the parties' entered into the Manufacture Agreement.

                  41.      All conditions precedent to filing this action have been performed, have

          occurred, have been satisfied, or have been waived.


                                                  COUNT 1
                                         BREACH OF CONTRACT
                                 (Non-Exclusive Limited Right to Manufactures

                 42.      ScriptChek realleges and reasserts the allegations contained in Paragraphs

          1 through 41 as if fully set forth herein.

                 43.      ScriptChek pleads this Count for Breach of Contract in the alternative to all

          other relief requested herein.

                 44.       Pursuant to 1 of the Manufacture Agreement, ScriptChek granted R.R.

          Donnelley a "non-exclusive, limited right to manufacture the Extended Tab Prescription

          Drug Label for the limited purpose of selling the Extended Tab Prescription Drug Label

          only to customers approved by [ScriptChek], hereinafter referred to as 'Approved

          Customers' that have entered into written License Agreements with [ScriptChek] to use

          the Extended Tab Prescription Drug Label."




                                                             -9-
                                                    Soi.owsicy & ALLEN, RI-
                   M S. BISCAYNE BOULEVARD. CITIGROUP CENTER -SUITE 913..M1AML FLORIDA 33131 TEL 1305) 371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            145 of
                                                                                 24162
                                                                                    of
                                         36


                                                                                           CASE NO.:


                 45.      Pursuant to           4 of the Manufacture Agreement, R.R. Donnelley was

          obligated to "mark all Extended Tab Prescription Drug Labels manufactured by it ancVor

          sold by it with (a) ScriptChek +V, (b) Patents Pending, and (c) upon notice from

          [ScriptChek] of the issuance of any pending patents, 'Patented' with the patent numbers

          and proper dates."

                 46.      ScriptChek performed its obligations pursuant to the Manufacture

          Agreement, in that it provided the non-exclusive right to manufacture and sell the patented

          ScriptChek Extended Tab Prescription Drug Labels to R.R. Donnelley pursuant to the

          terms and conditions set forth in the Manufacture Agreement.

                 47.      R.R. Donnelley breached the Manufacture Agreement with ScriptChek:

          (I) by manufacturing and selling the patented ScriptChek Extended Tab Prescription Drug

          Labels to non-approved customers, including but not limited to CVS Pharmacy, in

          violation of       I of the Manufacture Agreement; and (2) by failing to include

          "ScriptChek 0" on the patented ScriptChek Extended Tab Prescription Drug Labels sold

          by R.R. Donnelley, in violation of114 of the Manufacture Agreement.

                 48.      ScriptChek has been damaged and continues to be damaged as a result.

                 49.      In addition to the relief requested herein, ScriptChek hereby demands that

          R.R. Donnelley immediately cease and desist from any and all manufacturing of the

          patented ScriptChek Extended Tab Prescription Drug Labels to non-approved customers

          pursuant to lj 1 of the Manufacture Agreement.

                 WHEREFORE, Plaintiff, SCRIPTCHEK VISUAL VERIFICATION SYSTEMS,

          INC., demands a Judgment against Defendant, R.R. DONNELLEY & SONS COMPANY,




                                                               -I0-
                                                    SOLOWSKY & ALLFIN, P.L.
                  201 S. BISCAYNE 13OULEVA W. CITIGROUP CENTER - SUITE 915. 2.11AMI. FLORIDA 33131 TEL {305j 371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            146 of
                                                                                 25162
                                                                                    of
                                         36


                                                                                         CASE NO.:


          INC., for damages plus prejudgment interest and costs, and for such other and further relief

          as this Court deems just, equitable and proper.


                                                   COUNT II
                                           BREACH OF CONTRACT
                                    (Books of Account and Ouarterty Reports)

                  50.      ScriptChek realleges and reasserts the allegations contained in Paragraphs

          1 through 41 as if fully set forth herein.

                  51.      ScriptChek pleads this Count for Breach of Contract in the alternative to all

          other relief requested herein.

                  57.      Pursuant to j 5 of the Manufacture Agreement, R.R. Donnelley was

          obligated to "keep proper books of account accurately reflecting the customers of [R.R.

          Donnelley] for all Extended Tab Prescription Drug Labels and associated devices

          manufactured and sold by it under the terms of this Agreement."

                  53.      In addition, pursuant to 5 of the Manufacture Agreement, R.R. Donnelley

          was obligated to "render written reports quarterly to [ScriptChek] not later than the 15th

          day of the month following each contract quarter of this Agreement", which reports were

          to contain, inter alio, the name and address of each customer, the dates of sale to each

          customer, and the total number of labels sold to each customer. Id.

                  54.      R.R. Donnelley breached the Manufacture Agreement with ScriptChek by

          failing to keep proper books of account and failing to render written reports quarterly to

          ScriptChek, in violation of 1 5 of the Manufacture Agreement.

                  55.     ScriptChek has been damaged and continues to be damaged as a result.

                  WHEREFORE, Plaintiff; SCRIPTCHEK VISUAL VERIFICATION SYSTEMS,

          INC., demands a Judgment against Defendant, RR. DONNELLEY & SONS COMPANY,


                                                               - 11 -
                                                    SOLOWSKY & ALLEN, P.L.
                   201 S. BISCAYNE BOULEVARD. CITIGROUP CENTER -SUITE 915, MIAMI, FLORIDA 33131 TEL 1303.1371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            147 of
                                                                                 26162
                                                                                    of
                                         36


                                                                                       CASE NO.:


          INC., for damages plus prejudgment interest and costs, and for such other and further relief

          as this Court deems just, equitable and proper.


                                                 COUNT III
                                SPECIFIC PERFORMANCE OF CONTRACT
                              (Books of Account and Written Quarterly Reports)

                  56.     ScriptChek realleges and reasserts the allegations contained in Paragraphs

          I through 41 as if fully set forth herein.

                  5.7.    ScriptChek pleads this Count for Specific Performance of Contract in the

          alternative to all other relief requested herein.

                  58.     This is an action for Specific Performance of R.R. Donnelley's express

          written contractual obligation to keep proper books of account and to render written reports

          quarterly to ScriptChek, as set forth in the Manufacture Agreement which is attached hereto

          as Exhibit "A".

                  59.      Pursuant to 1 5 of the Manufacture Agreement, R.R. Donnelley was

          obligated to "keep proper books of account accurately reflecting the customer(s) of [R.R.

          Donnelley] for all Extended Tab Prescription Drug Labels and associated devices

          manufactured and sold by it under the terms of this Agreement".

                  60.      In addition, pursuant to 1 5 of the Manufacture Agreement, R.R. Donnelley

          was obligated to "render written reports quarterly to [ScriptChek] not later than the 15th

          day of the month following each contract quarter of this Agreement", which reports were

          to contain, inter alio, the name and address of each customer, the dates of sales to each

          customer, and the total number of labels sold to each customer. Id.




                                                           - 12 -
                                                    SoLowsKy 6: ALLEN, P.L.
                   201 S. BISCAYNE BOULEVARD, CMGROUP CENTER -SUITE 915, MIAMI, FLORIDA 33131 TEL (305)371.2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            148 of
                                                                                 27162
                                                                                    of
                                         36


                                                                                         CASE NO.:


                 61.         The Manufacture Agreement required R.R. Donnelley to keep proper books

          of account and to render the written reports quarterly to ScriptChek, and R.R. Donnelley

          has failed to do so.

                 62.         ScriptChek is entitled to specific performance of R.R. Donnelley's

          obligations under 1 5 of the Manufacture Agreement which requires R.R. Donnelley to

          keep proper books of account and to render written reports quarterly to ScriptChek.

                 63.         ScriptChek is clearly entitled to specific performance of R.R. Donnelley's

          obligations under If 5 of the Manufacture Agreement to keep proper books of account and

          render written reports as specified in 5 of the Manufacture Agreement from 2006 to the

          present.

                 64.         ScriptChek has no adequate remedy at law.

                 65.         Under the circumstances, justice requires that ScriptChek be granted

          specific performance of R.R. Donnelley's obligations under 1 5 of the Manufacture

          Agreement.

                 WHEREFORE, Plaintiff, SCRIPTCHEK VISUAL VERIFICATION SYSTEMS,

          INC., demands that this Court enter a Judgment granting specific performance of 1 5 of the

          Manufacture Agreement and requiring R.R. DONNELLEY & SONS COMPANY, INC.,

          to perform the contractual obligations by providing SCRIPTCHEK VISUAL

          VERIFICATION SYSTEMS, INC., with the books of account and written reports

         specified in1 5 of the ManufaCture Agreement from 2006 to the present, and for such other

         and further relief as this Court deems just, equitable and proper,




                                                               - 13 -
                                                       SOLOWSKY & ALLEN, P.L.
                                                                            MIAMI. FLORIDA 33131 TEL (305) 371-2323
                     201 S. BISCA YNE BOULEVARD, CITIOROLIP CENTER - SLIME 915,
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            149 of
                                                                                 28162
                                                                                    of
                                         36


                                                                                             CASE NO.:


                                                        COUNT IV
                                                   UNJUST ENRICHMENT

                  66.        ScriptChek realleges and reasserts the allegations contained in Paragraphs

          3-6, 8, and 41 as if fully set forth herein.

                  67.        ScriptChek pleads this Count for Unjust Enrichment in the alternative to all

          other relief requested herein.

                  68.        ScriptChek has conferred a benefit on R.R. Donnelley, who has knowledge

          thereof.

                  69.        R.R. Donnelley has voluntarily accepted and retained the benefit conferred

          by ScriptChek.

                  70.        The circumstances are such that it would be inequitable for R.R. Donnelley

          to retain the benefit without paying the value thereof to ScriptChek, and R.R. Donnelley

          must provide restitution to ScriptChek.

                  7l.        R.R. Donnelley's retention of the benefits conferred by ScriptChek without

          paying the value thereof to ScriptChek would violate good conscience and fundamental

          principles of justice or equity.

                  72.        ScriptChek granted R.R. Donnelley a limited, non-exclusive right to

          manufacture and sell ScriptCheles Extended Tab Prescription Drug Labels for the limited

          purpose of selling the Extended Tab Prescription Drug Labels only to customers approved

          by ScriptChek (the "Approved Customers") who have entered into written license

          agreements with ScriptChek to use the patented ScriptChek Extended Tab Prescription

          Drug Labels.

                 73.         The Extended Tab Preseription Drug Labels are prescription labels for

          displaying additional information printed on a tab extending from the label.


                                                               - 14 -
                                                        SoLowsKy & ALLEN, Pi.
                     201 S. BISCAYNE. BOULEVARD, CITIGROUP CEN1 ER - SUITE 015, MIAMI, FLORIDA 33131 TEL (305) P1-222.3
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            150 of
                                                                                 29162
                                                                                    of
                                         36


                                                                                       CASE NO.:


                 74.      R.R. Donnelley was obligated to mark all patented ScriptChek Extended

          Tab Prescription Drug Labels manufactured by it and/or sold by it with (a) ScriptChek

          (b) Patents Pending, and (c) upon notice from ScriptChek of the issuance of any pending

          patents, `!•Patented" with the patent numbers and proper dates.

                 75.      R.R. Donnelley agreed te manufacture ScriptChek's patented Extended Tab

          Prescription Drug Labels for the purpose of selling them only to ScriptChek's Approved

          Customers,

                 76.      R.R. Donnelley agreed not to sell the patented ScriptChek Extended Tab

          Prescription Drug Labels to customers who were not approved by ScriptChek and who had

          not entered into written license agreements with ScriptChek to use the patented ScriptChek

          Extended Tab Prescription Drug Labels.

                 77.      ScriptChek provided the non-exclusive right to manufacture and sell the

          patented ScriptChek Extended Tab Prescription Drug Labels to R.R. Donnelley.

                 78.      ScriptChek entered into written License Agreements with Approved

          Customers for the Approved Customers to use the patented ScriptChek Extended Tab

          Prescription Drug Labels.

                 79.      R.R. Donnelley manufactured and sold the patented ScriptChek Extended

          Tab Prescription Drug Labels for ScriptChek's Approved Customers' use.

                 80.      SeriptChek provided to R.R. Donnelley confidential and proprietary

          information, specifications, know-how, and other protected information and materials to

          be used by R.R. Donnelly solely in furtherance of R.R. Donnelley's manufacture and sale

          of the patented ScriptChek Extended Tab Prescription Drug Labels for ScriptChek's

          Approved Customers' use.



                                                             - 15 -
                                                   SOLO WSKY & ALLEN, P.L.
                  201 S. BLSCAYNE BOULEVARD, CI11GROUP ceape - SUITE 915, MIAMI, FLORIDA 33131 TEL (305)371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            151 of
                                                                                 30162
                                                                                    of
                                         36


                                                                                           CASE NO.:


                 81.         R.R. Donnelley has been manufacturing and selling the patented ScriptChek

          Extended Tab Prescription Drug Labels to non-approved customers, including but not

          limited to CVS Pharmacy.

                 82.         As a result, on or about October 29, 2019, ScriptChek, by and through its

          undersigned counsel, sent a demand letter to R.R. Donnelley, in which ScriptChek, inter

          alia, demanded that R.R. Donnelley cease and desist from using any and all of ScriptChek's

          proprietary information in any form, including but not limited to, the manufacture and sale

          of the patented ScriptChek Extended Tab Prescription Drug Labels, demanded that R.R.

          Donnelley provide an accounting of all sales of the patented ScriptChek Extended Tab

          Prescription Drug Labels to non-approved customers, and demanded that R.R. Donnelley

          irrunediately return all confidential and proprietary materials in R.R. Donnelley's

          possession regarding the patented ScriptChek Extended Tab Prescription Drug Labels.

                 83.         On or about November 15, 2019, ScriptChek, by and through its

          undersigned counsel, sent Mr. Paul Rodriguez, Esq., Vice President and Chief

          International, Privacy and Intellectual Property Counsel for R.R. Donnelley, photographs

          of prescription drug bottles obtained from CVS Pharmacy which contain ScriptChek's

          proprietary and patented Extended Tab Prescription Drug Labels, per Mr. Rodriguez's

          request.

                 84.         On information and belief, R.R. Donnelley has utilized, and is still utilizing,

          ScriptChek's proprietary and patented Extended Tab Prescription Drug Labels to print and

          supply non-approved customers, including but not limited to CVS Pharmacy, with patented

          ScriptChek Extended Tab Prescription Drug Labels for the non-approved customers'

          prescription drug bottles, without ScriptChek's approval.



                                                                 - 16 -
                                                      SOLOWSKY & ALLEN, P.L.
                     201 S. E1SCA YNE BOULEVARD, CITIGROUP CENTER -SUITE 015, MIAMI, FLORIDA 33131 TEL (305)371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            152 of
                                                                                 31162
                                                                                    of
                                         36


                                                                                     CASE NO.:


                 85.     On information and belief, R.R. Donnelley has sold, and is still selling,

          ScriptChek's proprietary and patented Extended Tab Prescription Drug Labels to non-

          approved customers, including but not limited to CVS Pharmacy, for the non-approved

          customers' prescription drug bottles, without SciiptChek's approval, and R.R. Donnelley

          has been unjustly enriched by such sales.

                 86.     In addition, on or about November 15, 2019, ScriptChek, by and through its

          undersigned counsel, demanded that R.R. Donnelley provide it with die lines that were

          provided to R.R. Donnelley by CVS Pharmacy, and any die lines R.R. Donnelley sent to

          CVS Pharmacy for its approval, in order to see the folding perforation on the die line, as

          well as samples of the actual blank labels which R.R. Donnelley provided to CVS

          Pharmacy. A die line is a diagram showing the cut lines and folds of a package to ensure

          proper printing layout.

                 87.     Despite notice, R.R. Donnelley has failed to provide ScriptChek with any

          of the materials demanded by ScriptChek, and has failed to cease its sale of the patented

          ScriptChek Extended Tab Prescription Drug Labels to non-approved customers, including

          but not limited to CVS Pharmacy.

                 38.     R.R. Donnelley has been and continues to be unjustly enriched by

          ScriptChek.

                 WHEREFORE, Plaintiff, SCRIPTCHEK VISUAL VERIFICATION SYSTEMS,

          INC, demands that this Court enter a Judgment for unjust enrichment against R.R.

          DONNELLEY & SONS COMPANY, INC., and for such other and further relief as this

          Court deems just, equitable and proper.




                                                           17 -
                                                   SOLOWSKY &   ALLE,H, P.I..
                  201 S. oiscA NNE uouLevARo. cmcRouP CENTER - suiTE 915, MIAMI, FLORIDA 23131 TEL OM 371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            153 of
                                                                                 32162
                                                                                    of
                                         36


                                                                                            CASE NO.:

                                               DEMAND FOR JURY TRIAL

                   Plaintiff demands Trial by Jury on issues so triable.


                                                                               Respectfully submitted,

                                                                               SOLOWSKY & ALLEN, P.L.
                                                                               Attorneys for Plaintiff,
                                                                               SCRIPTCHEK VISUAL
                                                                               VERIFICATION SYSTEMS, INC.
                                                                               Citigroup Center Suite 915
                                                                               201 S. Biscayne Boulevard
                                                                               Miami, Florida 33131
                                                                               Telephone No. (305) 371-2223
                                                                               Facsimile No. (305) 373-2073
                                                                               rallen®salawmiami.com
                                                                               ssolowsky®salawmiami.com
                                                                               mlopez®salawmiami.com
                                                                               pleadings@salawmiami.com


                                                                               By: /s/ Richard L. Allen
                                                                                       RICHARD L. ALLEN
                                                                                       Florida Bar No. 295485

                                                                               and

                                                                               MANSFIELD BRONSTEIN & STONE,
                                                                               LLP
                                                                               Attorneys for Plaintiff;
                                                                               SCRIPTCHEK VISUAL
                                                                               VERIFICATION SYSTEMS, INC.
                                                                               500 Broward Boulevard, Suite 1450
                                                                               Fort Lauderdale, Florida 33394
                                                                               Telephone No.: 954-601-5600
                                                                               Facsimile No.: 954-961-4756
                                                                               Email: gary@mblawpa.com
                                                                               Email: dstone@davidstonelaw.com
                                                                               Service: litigation®mblawpa.com


                                                                               By: /s/ Gary N. Mansfield
                                                                                       GARY N. MANSFIELD
                                                                                       Florida Bar No. 61913
          mAmainlscriptchek vlsua1lpleadingsk2020-02-24 complainidocx


                                                                 - 18 -
                                                      SOLOwsKY & ALLEN, P.L.
                     201 S. BISCAYNE BOULEVARD, CITIGROUP CENTER - SUITE g1$, MIAMI, 110111DA 33131 TEL (303)371-2223
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            154 of
                                                                                 33162
                                                                                    of
                                         36
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            155 of
                                                                                 34162
                                                                                    of
                                         36




                                 Non-Exclusive Limited License to Manufacture

             This Agreement, made and entered into, in duplicate, this first day of August, 2006, by and
     between the Scriptchek Visual Verification Systems, Inc, a .corporation organized and doing business
     under and by virtue of the laws of the State of Florida, hereinafter referred to as the "Licensor," and
     Moore Wallace North America, Inc., a corporation organized and existing under and by virtue of the laws
     of the State of Delaware, hereinafter referred to as the "Licensee."   ,

                                                     Wttnesseth:

            Whereas, the Licensor is the owner of all right, title and interest in and to certain Inventions in a
     certain Extended Tab Prescription Drug Label ("Extended Tab Prescription Drug Label"), which
     inventions are the subject of certain Pending Patent Applications in the United States and Canada, said
     inventions and Pending Patent Applications being hereinafter referred to collectively as "International
     Patents";

           Whereas, the Licensee desires to obtain the non-exclusive right to manufacture and sell said
     Extended Tab Prescription Drug Label and the Licensor desires to grant the same;

            Now, therefore, in consideration of the premises and the payment of one dollar ($1.00) and/or
     other valuable consideration by each party to the other, the receipt whereof is hereby mutually
     acknowledged, and of the covenants and agreements hereinafter mentioned to be faithfully kept and
     performed by the parties hereto, it is mutually agreed as follows:

             1. Grant of Non-Exclusive Limited License. The Licensor hereby grants to the Licensee the non-
    exclusive, limited right to manufacture the Extended Tab Prescription Drug Label for the limited purpose
    of selling the Extended Tab Prescription Drug Label only to customers approved by Licensor, hereinafter
    referred to as "Approved Customers" that have entered into written License Agreements with Licensor to
    use the Extended Tab Prescription Drug Label. .

           2. Agreement of Licensee to Manufacture. The Licensee hereby accepts said non-exclusive,
    limited right to manufacture the Extended Tab Prescription Drug Label for the purpose of selling the
    Extended Tab Prescription Drug Label only b the Approved Customers.

            3. Term. The term of the grant herelnabove given in Section 1, unless sooner terminated as
    hereinafter provided for, shall extend to the end of the life of the last of the International Patents coming
    within the provisions of this Agreement,

           In the event that all patent claims included within the Licensor's International Patents shall be
    held invalid in a decision by a court of competent jurisdiction and last resort in any country and from
    which no appeal has or can be taken, then Licensee shall continue to manufacture and sell under the
    then presumed patent, the existence of which is in full force for the same period of time.

            4. Marking. The Licensee shall mark all Extended Tab Prescription Drug Labels manufactured by
    it and/or sold by it with (a) Scriptchek OD, (b) Patents Pending, and (c) upon notice from Licensor of the
    issuance of any of the pending patents, "Patented" with the patent numbers and proper dates.

          5. Books of Account. The Licensee shall keep proper books of account accurately reflecting the
    customer(s) of the Licensee for all Extended Tab Prescription Drug Labels and associated devices
    manufactured and sold by it under the terms of this Agreement and render written reports quarterly to the
    Licensor not later than the 15th day of the month following each contract quarter of this Agreement

    FTL:10139686:3                               1
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            156 of
                                                                                 35162
                                                                                    of
                                         36




     Including at least (1) name of each customer, (2) address of each customer, (3) contact name at each
     customer, (4) dates of sal(s) to each customer and (6) total nurnber of labels sold to each customer on
     each date. In the event of failure of ttie Licensee to render any report as herein provided for, the Licensor
     at its option may have such report prepared by and delivered to itself by its authorized representative and
     at the expense of the Licensee.

            6. Nonassignability. The rights to manufacture end sell herein granted to the Licensee are
     personal to It and the same shall not be assigned, divided or apportioned, In whole or In part, voluntarily
     or by operation of law, without written conserd from Licensor.

            7. Cancellation Upon Default. If the LI4ensee In any manner violates any of the terms, or
    conditions of this agreement, or in any manner fella t emply with or carry out In every manner and
    respect any and all of the ProtOlons of this egreemeni. and COntinaeo §P 0 do Nr fifteen (15) days after
    notice thereof In writing given by the Licensor to the Lleafitlea delivered to the !eat 'mown gdOrese af the
    Licensee stating the nature and eharnfkr of the Oak* breath with aUfflp,tant definiteness and
    Particulerity to permit the Liconeitm to Identify and invo;tigaie the nature of such alleged brae.ch, than In
    that event, the Licensor may at Its option, and without waiving or in any manner affeeting any of its other
    then existing rights against the Licensee, cancel the right of the Licensee to manufacture and sell under
    this agreement by giving the Licensee ten (10) deye notice by registered mail, sent to Its last known
    address, of the Licensees election to cancel such manufacturing and selling rights ender this agreement,
    and all such manufacturing and selling rights herein granted to the Licensee shall then terminate at the
    end of said ten-day period; provided, however, that if the Licensee curee the breach within the ten (10)
    days after the first notice herein provided for the Licensor shall not thereafter have the option or election
    of canceling the manufacturing and selling rights given the Licensee under this agreement for said
    specific breach; and provided further, that the failure of the Licensor to at any time cancel such
    manufacturing arid selling rights to the Licensee under this agreement as herein provided for, shall not
    prevent or preclude the Licensor at any future time for any other violations by the Licensee, from taking
    advantage of the provisions of this section. of the Agreement.

          8. Right of Parties to Cancel. At any time, elthor party may, upon giving the other party three (3)
    months' written notice, woo and terminate this Agreement without cause.

           9. inventions. Any additipnal inventions, applications, and/or patents pertelnino to Extended Tab
    Prescription Drug Label and associated devices hereafter acquired or coming within the control of the
    Licensor shall, at the option of the Licensee. be Included under the provisions of this agreement, The
    Licensor agrees to promptly advise the Licensee from time to time of any such future acquired Invention,
    application, and/or patent, and tho Licensee may, within sixty (60) days from the receipt of such notice by
    the Licensee and the Information necessary to make the election, elect to have such Invention,
    application and/or patent included under the provisions of this agreement,

            10.Warranty. The Licensor represents that it has the exclusive rights to the international Patents
    and that under the provisions of section 11 hereof the Licensee shell have the option to Include any eyeh
    future inventions, If any, under the provisions or thie Agreement.

           11.Interpretation, In this agreement the term "Extended Tab Proscription Drug Label" shall mean
    a prescription label for displaying additional information printed on a tab extending hem the labei,

           12. Successors. This agreement shall Inure to the benefit of and be binding upon the heirs,
    administrators and executors of the Licensor,



    Ff1;104PU§tp,0
Case
Case0:20-cv-61261-RAR
     0:20-cv-61261-XXXXDocument
                        Document6 1-13
                                   Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                                06/26/2020
                                                                       PagePage
                                                                            157 of
                                                                                 36162
                                                                                    of
                                         36




            13. This Agreement shall be construed and enforced in accordance with and governed by the
     laws of the State of Florida. Jurisdiction of any dispute hereunder may be In Broward County, Florida
     and the parties hereby agree to the non-exclusive Jurisdiction of the state and federal courts located in
     Broward County, Florida in connection with any dispute arising hereunder.

            14. This Agreement and the terms and provisions hereof may only be changed, waived or
     discharged by an instrument in writing signed by the parties hereto.

            15. This Agreement shall be construed without regard to any presumption or other rule requiring
     construction against the party causing the Agreement to be drafted.

              16. This Agreement may be executed In counterparts, each of which shall be deemed an original,
     but all of which together shall be deemed to be one agreement.

             17. if, for any reason, any provision of the Agreement is held invalid, such invalidity shall not
     affect any other provision of this Agreement, and the Agreement shall otherwise remain in full force and
     effect.

             18. Any notice to be given under this Agreement shall be sufficient if it is in writing and is sent by
     certified or registered mall to the Contractor at his address as the same appears on the books and
     records of the Company or to the company at its principal office, attention of the President, or otherwise
     as directed by the Company, from time to time.

              In Witness Whereof the parties have caused this agreement to be executed effective the date first
    written

    LIC


    By:
    Print      e: Stacy ufman
    Title: President

    LICENSEE:


    By:
    Print Name: Robert G. Ni land
    Title: Vice President, Associate General Counsel




    FTL:10139886:3                               3
Case
Case 0:20-cv-61261-RAR
     0:20-cv-61261-XXXX Document
                         Document6 1-14
                                    Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                    Docket
                                                        Docket
                                                           06/26/2020
                                                               06/26/2020
                                                                       PagePage
                                                                            158 of
                                                                                1 of
                                                                                   162
                                                                                     5




                     Exhibit 13
6/22/2020
      Case
      Case 0:20-cv-61261-RAR         Case
           0:20-cv-61261-XXXX Document
                               Document   Detail
                                       6 1-14    - Public
                                           Entered Entered- Broward
                                                          on    onCounty
                                                               FLSD FLSD Clerk
                                                                     Docket    of06/26/2020
                                                                            DocketCourts06/26/2020
                                                                                                PagePage
                                                                                                     159 of
                                                                                                         2 of
                                                                                                            162
                                                                                                              5
   ScriptChek Visual Verification Systems, Inc. Plaintiff vs. R.R. Donnelley & Sons
   Company, Inc. Defendant


        Broward County Case Number: CACE20003398
        State Reporting Number: 062020CA003398AXXXCE
        Court Type: Civil
        Case Type: Contract and Indebtedness
        Incident Date: N/A
        Filing Date: 02/24/2020
        Court Location: Central Courthouse
        Case Status: Pending
        Magistrate Id I Name: N/A
        Judge ID I Name: 08 Haimes, David A.




                                                                                                                    Total: 2
      — Party(ies)


        Party                                                          0
                                                                                      0     Attorneys / Address
        Type           Party Name                                          Address        * Denotes Lead Attorney

        Plaintiff      ScriptChek Visual Verification                                        * Allen, Richard Lewis
                       Systems, Inc.                                                                Retained
                                                                                                 Bar ID: 295485
                                                                                              Solowsky & Allen, PL
                                                                                            201 S Biscayne Blvd., Ste.
                                                                                                       915
                                                                                              Miami, FL 33131-4326
                                                                                                 Status: Active



        Defendant      R.R. Donnelley & Sons Company, Inc.                                     * Pettis, Eugene K
                                                                                                    Retained
                                                                                                 Bar ID: 508454
                                                                                           Haliczer Pettis & Schwamm
                                                                                                       PA
                                                                                             100 SE 3rd Avenue, 7th
                                                                                                      Floor
                                                                                           Fort Lauderdale, FL 33394-
                                                                                                      0000
                                                                                                 Status: Active




https://www.browardclark.org/Web2/CaseSearchECNCaseDetairtcaseid=MTA4MDc1MjM%3d-G2VVzHqVabFKc%3d&caseNum=CACE200033968,c...    114
6/22/2020
      Case
      Case 0:20-cv-61261-RAR         Case
           0:20-cv-61261-XXXX Document
                               Document   Detail
                                       6 1-14    - Public
                                           Entered Entered- Broward
                                                          on    onCounty
                                                               FLSD FLSD Clerk
                                                                     Docket    of06/26/2020
                                                                            DocketCourts06/26/2020
                                                                                                PagePage
                                                                                                     160 of
                                                                                                         3 of
                                                                                                            162
                                                                                                              5
                                                                                                                       Total: 0
      — Disposition(s)


        Date                          Statistical Closure(s)


        Date                 Disposition(s)                              View                   Page(s)




                                                                                                                      Total: 13
      — Event(s) & Document(s)


        Date            Description                                           Additional Text             View    Pages

        06/16/2020      Notice of Hearing                                                                         3


        06/08/2020      Notice of Appearance                                  AND                                 2
                                                                              DESIGNATION OF
                                                                              E-MAIL
                                                                              ADDRESSES
                                                                              Party: Defendant
                                                                              R.R. Donnelley &
                                                                              Sons Company, Inc.

        06/04/2020      Response to Motion to Dismiss                                                             19
                                                                                                          1

        06/01/2020      Notice of Service                                                                         2
                                                                                                          1

        05/19/2020      Agreed Order                                          Verified Motion for                 2
                                                                                                          1
                                                                              Admission to
                                                                              Appear Pro Hace
                                                                              Vice

        05/18/2020      Motion to Appear Pro Hac Vice                         Reginald J. Hill                    6
                                                                                                          I




https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTA4MDcl MjM%3d-G2VVzHq%2bFKc%3d&caseNum=CACE20003398&c...     2/4
6/22/2020
      Case
      Case 0:20-cv-61261-RAR         Case
           0:20-cv-61261-XXXX Document
                               Document   Detail
                                       6 1-14    - Public
                                           Entered Entered- Broward
                                                          on    onCounty
                                                               FLSD FLSD Clerk
                                                                     Docket    of06/26/2020
                                                                            DocketCourts06/26/2020
                                                                                                PagePage
                                                                                                     161 of
                                                                                                         4 of
                                                                                                            162
                                                                                                              5
        Date            Description                                           Additional Text           View      Pages

        05/18/2020      Motion to Dismiss                                     DEFENDANT'S                         24
                                                                                                         I
                                                                              MOTION TO
                                                                              DISMISS
                                                                              PLAINTIFF'S
                                                                              COMPLAINT,
                                                                              MOTION TO
                                                                              STRIKE, MOTION
                                                                              IN THE
                                                                              ALTERNATIVE FOR
                                                                              MORE DEFINITE
                                                                              STATEMENT, AND
                                                                              INCORPORATED
                                                                              MEMORANDUMUM
                                                                              OF LAW
                                                                              Party: Defendant
                                                                              R.R. Donnelley &
                                                                              Sons Company, Inc.

        03/20/2020      Agreed Order                                          regarding the                       2
                                                                                                         I
                                                                              deadline for
                                                                              Defendant to
                                                                              respond to the
                                                                              Complaint and
                                                                              Plaintiffs First
                                                                              Request for P
                                                                              oduction

        03/04/2020      Summons Returned Served                               2/27/20                             2
                                                                                                         I
                                                                              Party: Defendant
                                                                              R.R. Donnelley &
                                                                              Sons Company, Inc.

        02/25/2020      eSummons Issuance                                     R.R. DONNELLEY                      1
                                                                                                         1
                                                                              & SONS
                                                                              COMPANY, INC

        02/24/2020      Civil Cover Sheet                                                                         3
                                                                                                         I

                                                                              Amount: $30,001.00

        02/24/2020      Complaint (eFiled)                                                                        22
                                                                                                         I
                                                                              Party: Plaintiff
                                                                              ScriptChek Visual
                                                                              Verification
                                                                              Systems, Inc.



https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTA4MDcl MjM%3d-G2VVzHq%2bFKc%3d&caseNum=CACE20003398&c...   3/4
6/22/2020
      Case
      Case 0:20-cv-61261-RAR         Case
           0:20-cv-61261-XXXX Document
                               Document   Detail
                                       6 1-14    - Public
                                           Entered Entered- Broward
                                                          on    onCounty
                                                               FLSD FLSD Clerk
                                                                     Docket    of06/26/2020
                                                                            DocketCourts06/26/2020
                                                                                                PagePage
                                                                                                     162 of
                                                                                                         5 of
                                                                                                            162
                                                                                                              5
        Date            Description                                           Additional Text           View     Pages

        02/24/2020      Request for Production                                TO DEFENDANT                       8
                                                                                                        I
                                                                              R.R. DONNELLEY
                                                                              & SONS
                                                                              COMPANY, INC
                                                                              Party: Plaintiff
                                                                              ScriptChek Visual
                                                                              Verification
                                                                              Systems, Inc.




                                                                                                                     Total: 0
      — Hearing(s)

      There is no Disposition information available for this case.



                                                                                                                     Total: 0
      — Related Case(s)

      There is no related case information available for this case.




https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTA4MDcl MjM%3d-G2VVzHq%2bFKc%3d&caseNum=CACE20003398&c... 4/4
